Approval of the Minutes
The minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I am sorry the Minutes oblige me once again to refer to the handbag incident because, Mr De Vries, I appreciate your impatience, but if you read the Minutes they are wrong. They say that the victim complained to me, but the complaint was lodged with the President of Parliament, Mr Hänsch. I deliberately did not name names - hence the lack of clarity - because I did not want to be on record in the Minutes as having named names; hence the slight confusion. But the Minutes are wrong. They say that a complaint was made to him - that is to say to me. That is not true. Once again, I hope that President Hänsch will invite the ladies concerned to meet with him to resolve the matter amicably. I am thus asking for the Minutes to be tidied up to say that the complaint was lodged with President Hänsch and not of course with me. It is true that I was rapporteur for this contentious matter, and I am prepared to expand on it further outside this sitting, but I would prefer the matter to be resolved amicably, with President Hänsch exercising his considerable authority.
Thank you, that has been noted.
Madam President, I would like the President to make urgent representations to the government in Rangoon in the light of Parliament's strongly worded resolution. There are very convincing rumours coming from Burma that 2, 000 of the thugs who beat up the car that Aung San Suu Kyi was in last weekend are planning to storm her compound and the house where she lives this weekend.
I would urge the President to make representations immediately to the government in Rangoon to protest against such an action taking place.
We shall pass that on to the President, but we are still at the stage of approving the Minutes.
Madam President, I was present during yesterday's sitting, but that does not appear in the Minutes. Could they be corrected, please?
(Parliament approved the Minutes)
I just wanted to ask you this. On Monday our specially chartered train from Brussels, with more than 200 MEPs and staff on board, arrived half an hour late because the train staff were in dispute about whether or not the train ought to have a restaurant car attached on a public holiday. The upshot was that we arrived here from Brussels on this special train very much delayed, thirsty, and far too late. Will you write to the Belgian railways to ensure that there is no recurrence of this, because otherwise I very much fear that people will go back to their cars rather than taking the train.
Mr Eisma, I must ask you to take that up in writing with the Bureau, because it has nothing to do with the Rules of Procedure.
Madam President, I think one has to take a rounded view of life. Further to what Mr Eisma said, I took the train from Brussels on Monday. It was indeed half an hour late, most regrettably, but I had an excellent meal in the restaurant car. No problem of any kind, I ate very well and was very well looked after.
Ladies and gentlemen, please, we have a very full agenda and a complicated voting time ahead of us, and we must not waste any time!
World Trade
The next item is the joint debate on the following reports and oral question:
A4-0320/96 by Mr Kittelmann, on behalf of the Committee on External Economic Relations, on the World Trade Organisation (WTO); -A4-0321/96 by Mr Kittelmann, on behalf of the Committee on External Economic Relations, on the report of the Group of Experts on competition policy in the new trade order: strengthening international cooperation and rules (COM(95)0359 - C4-0352/95); -A4-0319/96 by Mr Kreissl-Dörfler, on behalf of the Committee on External Economic Relations, on the communication from the Commission to the Council and the European Parliament on trade and environment (COM(96)0054 - C4-0158/96); -A4-0327/96 by Mr Moniz, on behalf of the Committee on External Economic Relations, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and Committee of the Regions, on the impact of international developments on the Community's textile and clothing sector (COM(95)0447 - C4-0460/95); -B4-1216/96-0-0168/96 by Mr Sonneveld and others, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on the European Union application of the WTO agreements limiting export refunds for various agricultural products.
Madam President, ladies and gentlemen, each of the reports on which we are now holding a joint debate is important in itself and could well have been debated individually. I am glad to have the opportunity of providing a brief introduction to two of these reports.
Ahead of us lies the ministerial meeting of the WTO States in Singapore, which will be concerned with the first review of a historic event - the GATT Conference. Our task, as the European Parliament, will be to advise and assist the Commission and the Council with the analysis of successes achieved to date and the direction to be followed by the WTO in the future.
In the present situation, everyone can clearly see how exceptionally important it is for this meeting to be successful. Anyone witnessing what is happening in Africa at present and seeing how helpless we are to do anything about it, anyone seeing how trade disputes are increasing even between western industrialized nations and how problems are becoming more acute in many regions of Asia and in India, anyone reading the ILO report on the hundreds of millions of children forced into what in some cases amounts to slave labour - anyone seeing these things will recognize that the WTO is becoming more and more important in acting to resolve conflicts and in giving people throughout the world the feeling that there are such things as legal frameworks and systems which are worth fighting for. This is the great responsibility to be borne by the WTO States. The task of the conference is to review achievements to date and plan a prudent course of future action. We need to be clear about one thing, and this applies to us in this House as well: any attempt to overburden the meeting with new topics will not solve any problems but make them more difficult, however much we may regret this in individual cases. But that must not be allowed to prevent us from forming expectations about the future and putting forward constructive, sensible proposals.
My report is not solely concerned with looking towards the future, where new topics such as the environment and social clause and rules governing investment and competition are looming on the horizon. Rather, the report focuses mainly on the everyday work of the World Trade Organization, which is primarily concerned with implementing the results achieved by the WTO in the course of previous negotiations. If we think back over the course of the Uruguay Round, there were - as well as many other problems - two areas in which it was particularly difficult to reach a consensus. One was agricultural trade, where the battle lines ran right through the encampments of the industrialized nations, and especially between the European Union and the United States. The other was the trade in textile products, which was a focal point of the negotiations for a long time and in which the interests of the industrialized nations clashed with those of the developing countries. Many arguments were thrashed out in the course of the extensive negotiations on the services sector, where talks about financial services, maritime transport and telecommunications will unquestionably have to be re-opened. There is a danger that the potentially controversial subject of telecommunications will become the central focus of debate and reporting. I regret the fact that the USA and the European Union have long been on a collision course in this area, and I would like to tell Sir Leon Brittan that, as has often been said here, he has the unconditional support of the European Parliament in the stance he has adopted.
The overall impression is that there are many areas in which the USA seems more interested in confrontation than consensus at the WTO, and we hope that Singapore will show that the USA can find time to pause for reflection.
A few final points on my first report. All the trading partners are agreed that the new uniform WTO conciliation procedure is a crucial institutional improvement to the multilateral trade system. Just how necessary that procedure is can be seen today in, among other things, our action against America's Helms-Burton and D'Amato Laws. Our standpoint is unchanged, and I take this opportunity to state it once again: as far as we are concerned, that legislation is contrary to international law and we exhort the European Union, and especially the Commission, to continue pursuing this matter with energy and firmness. Following the American presidential elections, we cannot indulge in the illusion that things will be any simpler for President Clinton with a Republican-dominated Congress on the one hand and a Democrat president on the other.
I also believe it is right for the European Parliament to make contact with the United States Congress on this matter and set up a round of talks at which we can exchange ideas regarding our respective notions of liberalized world trade. A new order in trade policy is important. There will be three or four focal topics: the prevention and reduction of distortions of competition, the achievement of initial results in the trade and environment sector, improving market access for the developing countries, and a work programme for the foreseeable future. As far as the new order in the competition sector is concerned, the objective is to set up a working group at the meeting which, from 1997 onwards, will have a mandate to work out a multilateral framework of competition conditions.
We will also find that bilateral agreements between corporations and large companies are having an increasing effect on competition, and that solutions will have to be found at international level to regulate such agreements. A prerequisite for a new competition order is that all WTO Member States should be obliged to accept comprehensive national competition rules, and to implement them. In order to create a common platform for cooperation between the national competition authorities, minimum standards of competition control and their general validity are very important. We are going to have to get used to the idea that, with large organizational forms and ever-growing regions, it is not always possible to achieve the maximum - we are going to have to settle for, and work towards, an approach initially based on minimum standards. It is also a matter of the greatest regret, and I take this opportunity to emphasize it again, that it is still impossible for Taiwan to be a member of the WTO. We simply cannot accept for much longer a situation in which the People's Republic of China, which for good reason cannot yet become a WTO member, bars access to the WTO for an important industrialized country like Taiwan. Or, to put it another way, it is unacceptable that the moral cowardice of the world's leading countries towards China should allow this kind of unequal treatment. It would be a very welcome development if the People's Republic of China, and especially Russia, were able to become WTO members as soon as possible. In the case of Russia, the economic aid we are providing is the right approach. China still has to make very great efforts of its own in order to meet the conditions.
I should also point out that, with a view to the future powers of the WTO, we must always ensure that the European Union adopts a policy of speaking there with a single voice, and Parliament is in favour of that single voice being represented by the Commission and not by the echo of a multi-part chorus. External economic relations are a field in which we can and must present a united front.
With regard to the problems we are having with the strengthening of international co-operation and competitiveness, let me say this final word about my other report: we want the global activities of enterprises increasingly to have a legal framework comparable with the WTO. Here again we welcome Sir Leon's initiative in taking action, and I hope it will be possible for the first steps to be taken in Singapore towards setting up a working group at the WTO for this purpose. There will not be the same conflicts with the Third World in this instance that there are in other comparable frameworks, because interests in this area coincide with those of the Third World and, as far as I can ascertain, industry too has a keen interest in ensuring our joint success in this area.
Madam President, ladies and gentlemen, four years ago - at the Environment Summit in Rio - the world's political leaders, with Germany's Chancellor Kohl playing a prominent part, promised that they would finally take action and no longer shut their eyes to global dangers such as the hole in the ozone layer, the greenhouse effect and climatic change.
Two years ago, when the WTO was founded in Geneva, only the preamble still contained any reference to sustainable development. At the point where the WTO Statute moves on to specifics it is solely concerned with imposing free trade and growth ideology. Now, at the ministerial meeting in Singapore, the WTO Committee on Trade and the Environment is to present its first report. Unfortunately, there is nothing whatever to suggest at present that the growth of world trade is really taking place on a sustainable basis - in other words, an environmentally compatible and socially balanced basis. Worse still, even the call for a viable world economic structure is being heard increasingly rarely in public. Two weeks ago, for example, the Council, headed by Helmut Kohl, resolved not to set up a WTO working group for social standards in Singapore. If the European Governments show a similar level of commitment to environmental protection, there is reason to fear that Singapore may be an ecological Waterloo.
Today, most European governments believe in free trade the way children believe in Father Christmas. They voluntarily relinquish their democratic rights and leave the economy at the mercy of the big transnational corporations. They portray globalization as an inevitability, making no mention of their own leading part in setting up the WTO. The creation of the WTO wasted a great opportunity to lay down social and ecological rules for world trade. Now it has become all the more difficult to reform and extend the WTO, but in any case the Council is probably not yet prepared to do so. We in the European Parliament must today call upon the Commission and Member States of the Union to take action at last and fight in our interests in Singapore.
The Green Group in the European Parliament this week called upon the Environment Commissioner, Mrs Bjerregaard, to do her homework or resign. In virtually all problem areas, the Commission will fail to achieve its own reduction targets by the year 2000. So the Commission falls far short of serving as a role model in environmental matters.
As far as its role within the WTO is concerned, it has at least - I am delighted to say - published a comprehensive paper on trade and the environment. Even though we cannot agree with a number of the Commission's assessments and proposals, the document did show that the Commission's heart, and especially that of Sir Leon Brittan's Directorate-General, is in the right place. Unfortunately, even the Commission's proposals have been received with great reluctance by the Council. So the obstacles to a socially and ecologically acceptable form of world trade are being created not only in Brussels but, even more so, in the capital cities of the Member States. This makes it all the more important that we in the European Parliament should make a comprehensive ecological reform of the WTO a priority of the Singapore meeting.
My report, which was adopted unanimously by the Committee on External Economical Affairs, contains, for example, a call for environmental experts to be involved in WTO panel proceedings. Article 20 of the GATT must be extensively revised to enable more pressure to be brought to bear in favour of ecological production. In calling for bans on imports, our aim is not to obstruct imports from the Third World but to provide additional aid to the developing countries through new financial resources, technology transfer and additional quotas and the easing of customs duties for all products of fair trade. Import bans, though, should be a last line of defence. Global environmental protection can be achieved only by a multilateral procedure, and we therefore call for all multilateral environmental agreements to be preserved unconditionally.
As we have seen from the example of the recent exports of toxic wastes, stricter monitoring of these agreements is a matter of urgency. We are entirely in favour of the use and further development of instruments of selfregulation, a code of conduct for transnational concerns or an ecolabel. Of course, an ecolabel only achieves anything if it is regarded as a reward, a prize for top-quality ecological products, and is independently supervised. The main purpose of reforming the WTO along social and ecological lines is to subject it to democratic control. Transparency and the involvement of NGOs, unions and consumer associations have hitherto been totally inadequate or, indeed, non-existent. Should the WTO prove incapable of reform, should it become no more receptive of social and ecological interests, consideration must be given to creating a new structure for world trade within the framework of the UN. The EU is the world's greatest trading power. It must throw its full weight into the scales to ensure that such a reform is successfully carried through. There are a few sharp operators in this House, though, who still believe that world trade takes precedence over the environment. To them I say, anyone who destroys the environment will finish up with nothing left to trade in!
Madam President, ladies and gentlemen, at a time when the European Union is contemplating a reform of its institutions with the objective of combating unemployment more efficiently and promoting its social and economic cohesion, considered as a fundamental task of the European Union and part and parcel of the Community's targets, the Commission's position, set out in a recent communication concerning the incidence of international developments in the EU textile and clothing sector, fails to conceal a biased and mercantilism vision, a standpoint which could lead to the irreparable downfall of such an important sector of activities with dramatic consequences for millions of workers, inevitably the target of vehement protests and criticism on the part of both sides of industry and everyone who knows what the reality is and who can identify with the difficulties and concerns of the European textiles and clothing industry. Therefore, I think it is wise to look again at the positions taken by the Commission and carry out a further-reaching analysis of the sector, putting forward more solid and positive proposals, articulated in a genuine plan of action, not limited to references to reductions in production, increased imports and losses of jobs and which the future developments will inevitably confirm the same horrific trend. But, on the contrary, we should once and for all recognise that the sector represents 2.3 million employees in over 100 000 companies and 8 % of employment in the EU, as well as its real potential, in particular its competitive capacity which would make a significant contribution to the effort to continue sustainable development in the current context of internationalisation and globalization. Reference is made in this respect to the fact that the gradual integration of the textile and clothing industry into the central system of the disciplines of the World Trade Organisation and the impact of new free trade agreements with the countries of central and eastern Europe, the Customs Union with Turkey and bilateral agreements with Pakistan, India and China will substantially alter the framework for action in the Community textiles industry and this will force it to make a new effort to restructure itself, in order to face up - with guarantees of success - to international competition. The agreement about trade in textile products and clothing has now struck a balance between members' rights and obligations. The European Union accepted the gradual elimination of the restrictions of the multi-fibre agreement on the express condition that they should take place in this sector against the background of harmonisation and the equalisation of international competition competitions: in other words, international trade in textile products should be governed by the tougher rules and disciplines of the system of the World Trade Organisation. On the contrary, the opening up of textile markets to third countries, whether we are dealing with commercial and industrialised partners or - especially - certain developing countries, has not advanced in the way that we wanted.
From this point of view, the GATT '94 Textile Agreement should also be translated into new market opportunities for Community undertakings, in particular concerning textile and clothing products of high quality.
On the eve of the Ministerial Conference in Singapore, it is vital that the European Union should take a firm common stand vis-à-vis the application of the agreement on liberalising the textile sector. We absolutely must stick to the original timetable of liberalisation and integration, with the objective that the Community's textile industry can conclude, in conditions of certainty, the process which has now been started, i.e. that of restructuring and adapting to new international conditions, minimising the resulting social and regional costs, facing up with guarantees of success to increased external competition which will be concentrated in the application of the final phase, scheduled for the year 2005. It is also vital that the European Union should subordinate the progress of integration to the respect of rules and disciplines preventing dumping, fraud and smuggling, and the opening up of third countries' markets, in particular establishing those products which must be included in the second and third phase of integration in the WTO system, while making sure that the process of adaption does not lead to the imposition of restrictions on Community exports.
On the other hand, the European Union must take the necessary initiative so that Singapore starts a serious dialogue about the link between the respect of a code of minimal social standards and international trade. Unless social principles are scrupulously respected, such as the ILO Convention on work by minors, forced labour and trade union freedoms or requirements concerning the protection of the environment, we will be dealing a very harsh blow and helping considerably to distort competition. We will admit that in the textile industry, too, the globalisation of economies is not a bad thing in itself but at the same time it is vital to have political regulation at the right level in order to correct distortions and negative effects, a task which at this stage in the process means that the WTO must also operate as efficiently as possible. We must, finally, make sure that the economic and social idea of Europe is not lost in the process of liberalisation or in the creation of an environment which puts the citizens in second place.
Madam President, we are concentrating in this part of the debate on our experience of more than a year's implementation of the GATT Agreement on farm products. We have listened to those required to work with it, the people in the industry itself. Many of them are disappointed. The sharpest criticisms have come from the dairy farmers and those who process animal products such as eggs and poultry. All of them products with a relatively high value added. Exports of these are very important to domestic price levels in the primary sector. The marked decline in EU cheese exports is one of the main reasons for the low price paid for milk in the Community. It is now apparent that the agreed regime of discipline over export refunds in the dairy sector is having very negative effects. There is thus every reason to use this restrictive system as best we can. In order to make optimum use of these limited export opportunities we thus need to manage export refunds carefully, not bureaucratically, but in a creative manner. The Commission's role in the management committee's procedures is of capital importance here.
Is it the stated ambition of the Commission, and of Commissioners Brittan and Fischler, to make it possible via the agreed regime to foster healthy dairy exports to the growing world market on as big a scale as possible? The experience of this first year would seem to indicate the opposite. As far as our obligation to abolish refunds is concerned, in monetary terms we have done in one year what we might have done over six years. In budgetary terms that may look good, but as an instrument for guaranteeing fair agricultural incomes it was a failure. The restricting of volumes is the biggest stumbling block. I am not sure the Commission is not giving too low a priority to subsidized exports. We have an agreed regime for six years. This cannot be jeopardized just because the Commissioner is already looking ahead to the next round of negotiations. If we are to believe the press reports, Commissioner Brittan has already made public, somewhat prematurely, his wish for agricultural subsidies to be scrapped altogether, thereby totally ignoring the objectives of the Treaty of Rome and specifically Article 39. There is no question of our having to discuss further concessions over agriculture.
What we need to discuss is the sensible meeting of commitments entered into a year or so ago and which still have a full five years to run. Within that context the EU has to make its position on world markets as strong as possible. A conscious choice was made in favour of gradual and partial abolition, to prevent an abrupt departure from carefully constructed export positions. But the policy pursued to date seems to have played totally into the hands of the speculators. And this means a serious threat to the EU's sound reputation as a careful and reliable supplier of quality food products. That is probably exactly what our competitors had hoped for. Was the EU not far too naive in agreeing to the non-aggregated volume restrictions under the Blair House Agreement? And should we not recognize that the new US farm bill is a highly expansionist move offering a safety net subtly designed to stimulate exports and protect American producers on world markets whenever there is an acute need to do so? Promoting exports means governments and industry seizing their opportunities. The joint motion for a resolution asks the Commission to produce a sectoral analysis by June 1997 of the problems which operators in the various agricultural sectors are experiencing as a result of implementing GATT. Will the Commission do that? The issue is how to ensure a healthy development of world trade in farm products given that governments must and doubtless will be forced, for some time to come, to address the question of the social and economic health of the agricultural sector. It would appear that the authors of the Commission strategy on the world challenge to international trade are oblivious to these tensions. This 22-page document contains just 7 rules on agriculture. The limited scale of the attention given to agriculture would seem fully to reflect Commissioner Brittan's wish, again if press repots are to be believed, that agriculture should be treated as an economic sector just like any other. Does the Agriculture Commissioner share that view or has the Commission communication on the EU's export strategy escaped his notice? Perhaps in the long term, say over six years, we should perforce switch to a totally separate system of support. But even if we did, for a period of six years, everyone who currently has a responsibility for implementing the trading rules would still have a duty to ensure that the exports which would be a matter of course under the new situation are not destroyed under the present situation.
Madam President, ladies and gentlemen, whenever we think back to the Uruguay Round, it always seems that agriculture was the stumbling block, the problem child of the whole negotiations. We know, too, that industrial interests in the EU found it tiresome that so much time had to be spent talking about agricultural policy. Unless the European Union can succeed this time - starting in Singapore - in establishing clear criteria for all sectors of the economy with a view to the negotiations that start in 1999, then we shall be the losers in the next round.
The idea of using subsidized exports as a weapon to battle against our trading partners for shares of the world market makes no appeal at all to me - nor must it make any to agricultural policy makers. If we do that, we will lose, and we should force the others not to do it either. This applies specifically, and especially, to agriculture. I am in favour of exports, we all are, including exports of agricultural products - but not at the expense of the environment and mankind, not if it involves neglecting social and ecological criteria as has happened in the past. If we go on like that, the next round of world trade talks and Singapore itself will be a disaster for the EU and for the entire world. We in the EU should have the courage to compel the others to change course, including the Americans and those who take the American line. Unless we can achieve that, we would be better off staying at home.
Madam President, ladies and gentlemen, the textile industry can be reduced to a handful of key phrases and points, even though one minute is very short even for that. Those points are the environmental and social decisions and preparations for Singapore, the subject of child labour, the effects of textile working on the environment, and on employees too, and the subject of globalization. They also include ground rules for future international policy, in order to define what ecological and social standards mean to Europe and to others too - in other words, whether they are going to remain in free fall, in Europe and elsewhere, or whether those international standards will finally be enshrined at Singapore, and within Europe too, as ground rules to support a free internal market.
This is a political orientation of the WTO, and a question of quite crucial importance for the future. The united front displayed by the political groups on these essential points is another demonstration of the fact that opinions across the political spectrum all point to the safeguarding of social and ecological standards in the textile industry.
Madam President, ladies and gentlemen, two years have gone by since Marrakesh. In Marrakesh, at the signature of the Uruguay Round, an additional protocol was signed which set up a Committee on Trade Environment and gave it a ten-point mandate to work on in time for Singapore, which is going to take place in three weeks' time.
In the meantime, what has happened? Nothing in practical terms. The prospects are very poor indeed. Nothing at present leads me to believe that, in any of the ten points on the agenda, any kind of operational resolution will be reached, be it in a legal or practical sense. Sir Leon Brittan told us yesterday that there was a tiny possibility of agreement on one of the points but I have not seen this and I hope that there is some substance in this. In the meantime, I am very pessimistic about the practical, concrete or legal results of the Singapore meeting.
In other words, I am very worried and so is the rapporteur, Mr Kreissl-Dörfler and the Committee on the Environment, about what is going to happen in Singapore. The first response to this question must be given by the European Union and it must increase its engagement politique , its political profile, its political commitment, so that other regions of the world can see that the question of trade and environment is, for the European Union, as important as telecommunications, as important as the other sectors which it has dealt with, with such determination. Secondly, we must also increase the transparency and democracy of the proceedings of the WTO. In other words, we must implement Article 5 agreed upon in Marrakesh, which calls for greater openings to NGOs, interest groups and other international organisations.
We must also fight to start negotiations on revising Article 20 of the GATT Statutes, so that this can be done and approved at the next Ministerial Conference in 1998.
Finally, I wish to conclude on the subject of animal welfare. Something must be done, Commissioner. You, the Commissioner, come from England, a country where people fight a lot for animal welfare. We cannot accept the total lack of consideration of this subject by the WTO. We cannot accept that the little amount of legislation that we have might be called into question by the GATT accords.
Madam President, I am replacing Irene Crepaz, who was the draftsman of the opinion of the Committee on Social Affairs and Employment, but who left Parliament at the last Austrian elections.
I wish to begin by congratulating Mr Kittelmann warmly on the production of an excellent report. His resolution begins by stating that world trade must help raise living standards, ensure full employment and increase prosperity rather than lead to ruinous competition for jobs. That is absolutely right, it is central to the position adopted by the Committee on Social Affairs and Employment.
The European Union will play a significant role in Singapore either in defending the introduction of social and environmental standards into multilateral trade arrangements or in ensuring that the ILO is given prominence in efforts to standardize social requirements.
Paragraph 72 of Mr Kittelmann's report sums up the position that is central to both the Social Affairs and Environment Committees. We do indeed condemn distortions of competition caused by social and environmental dumping and we call for such dumping to be curbed by the introduction of environmental and social clauses by way of an amendment to Article 20 of the World Trade Organization regulations. That is absolutely essential. We believe that core labour standards derived from ILO Conventions need to be included at that point in Article 20 of the WTO regulations. Those core labour standards would be: freedom of association and collective bargaining, elimination of exploitative forms of child labour, the prohibition of forced labour and non-discrimination in employment. We believe they are the absolute minimum we should be seeking to incorporate into WTO arrangements at this time.
Of course, we have support from a number of European Union governments for this position but, regrettably, a number of others continue to oppose this position. Not surprisingly perhaps, given its position on social policy within the European Union, the British Government appears among those who oppose this proposal.
For those who say that it is not possible, I would urge them to look back at the OECD study, which was commissioned in 1984 to look into trade, employment and internationally recognized labour standards. This was the report that was considered by our ministers back in May this year. It concludes that the economic effects of core labour standards - those I read out - are likely to be small and that real benefits would accrue to developing countries without any likely negative effect on foreign direct investment. In other words, tremendous advantages are to be gained for all by incorporating such core labour standards in Article 20 of the WTO arrangements.
I hope that Sir Leon Brittan and the EU delegation will do everything possible to ensure that these social, core labour standards and environmental standards are indeed incorporated.
Madam President, I should like to use the minute at my disposal to refer briefly to the international rules of competition.
I believe that at the Conference of the World Trade Organization in December 1996, some progress will have to be made in that direction. That is essential, especially in the context of the globalization of the economy. Governments all over the world are reducing excise duties, with the result that non-customs barriers are assuming substantial importance as obstacles to world trade, and the rules of competition are among those obstacles, especially the non-harmonization of those rules.
The World Trade Organization must progress towards the creation of a multipartite framework for international rules of cooperation and competition policy, taking account of experiences stemming from recent bipartite agreements such as the agreement between the European Union and the United States.
I would like to add that the European Commission must also try to reinforce existing bipartite agreements and extend them to the other major trading powers, always bearing in mind the legitimate interests of companies in relation to confidentiality and the protection of trade secrets.
Madam President, ladies and gentlemen, the forthcoming world trade conference in Singapore must not become focused on implementation and review - it must tackle the new areas that we in this European Parliament rightly formulated immediately after the Uruguay Round.
There is no doubt that free world trade has increased - the growth rates from 1994 to 1995 and again from 1995 to 1996 in the World Trade Organization's reports underline this. At the same time, there is equally no doubt that we are a long way from a fair world trade system - we have dumping situations, not just price dumping by enterprises but genuine dumping conditions as far as terms of trade are concerned, too.
So the time has come. In Singapore, we must nail our colours to the mast and introduce rules to cover this subject of trade and the environment - in other words, environmentally compatible trade has to become a reality. The working group, too, must be re-instituted to enable it to achieve concrete results.
What will be particularly important, though, at this meeting will be the setting-up of a working group on fundamental social rights and minimum standards in the trade sector. That working group will not just have to process and analyse the problems that exist - taking its cue, of course, from the internationally valid ILO Conventions on child labour, the prohibition of forced labour and the fundamental freedoms of association. It will also have to discuss possible sanctions in the context of trade and - much more important - a system of positive action, a system of positive incentives, to ensure that these minimum standards, both environmental and social, can be enforced. This is not a matter of protectionism from the standpoint of the industrialized countries - it is an attempt to achieve humane production and trading conditions in every country in the world, because after all the GATT - and the WTO, too - came into existence in order to improve living standards, ensure full employment and a steady growth of real incomes, increase effective demand, develop the full utilization of the world's resources and expand the production and exchange of goods. We must stand by these objectives of the GATT and WTO - it is in Europe's interests to do so.
But there are other things, too, to bear in mind. Free world trade has not just brought the globalization of markets, transport and communications, resulting in considerable problems of security that ultimately will have to be dealt with as another new topic. It has also resulted in an ever-increasing number of transnational enterprises dividing up the world between them, as it were, with territorial and price cartels, deals, oligopolistic and monopolistic positions. This has to be stopped.
We need an international competitive order. Bilateral agreements like those between the European Union and the USA are helpful, certainly, but they do not solve the problem because the problem is concerned not only with information but also with strategic lines of action. We must, therefore, prevent the formation of cartels and introduce merger control, a kind of antitrust law, at international level, too; we must adopt a model based on the European single market which, after all, has not confined itself to free trade, open frontiers and free market access but has also introduced rules governing freedom of competition and thus something resembling a governmental administrative policy. This must be regained at international level, as a matter of urgency, to avoid the situation I have described where the hundred biggest transnational companies, who today have their hands on more than one-third of the world's prosperity, are able to dictate terms.
At the WTO Conference, one call that has been made by the European Parliament will be even more important than in the past: we need not just parliamentary involvement in every sector, what we need even more is for the EU to speak with a single voice if it wants to bring about fair world trade. To this extent, the revision of the Treaty and the exclusive right of the European Commission to head the negotiations at the 1996 Intergovernmental Conference are designed to get the trading policy of the European Union, the world's biggest trading entity, back into shape.
Madam President, production is becoming globalized and so is the textile industry. The need to adapt in a time of globalization undoubtedly presents problems for the textile industry. The textile sector in the European Union can only adapt to the new rules of world trade if it truly restructures and becomes more innovative. Firms which do not restructure, innovate and adapt will suffer as a result of liberalization. That must not cause the industry to break the rules on quotas and anti-dumping measures. That often leads to unfounded accusations. That is not right.
Policy on quotas and anti-dumping and the implementing of that policy presents problems for importers and for trade in general. Globalization can only work properly if trade is able to work properly. Goods remain stuck in port because they cannot be cleared. I have already crossed swords with Sir Leon Brittan about the way in which antidumping policy is managed and the way in which the quotas are managed. Quotas are not being managed well. That is not the fault of the Commission alone, but also of the fact that quotas are an abomination and are just impossible to manage well. But I deeply deplore the fact that this is highly damaging to importers.
I think we have produced a well balanced opinion on the textile sector in our Committee on Economic and Monetary Affairs and Industrial Policy, thanks to Mr Moniz's excellent report. It calls for measures to achieve a liberalized market using the phased approach required by the GATT/WTO Agreement. It gives plenty of emphasis to the need for multilateral agreements in this regard.
My group has sought in a number of amendments to stress the globalization of trade rather more, since on closer examination this point did not seem to have come over quite so clearly.
Madam President, Commissioner, ladies and gentlemen, as the WTO Conference in Singapore approaches, Mr Kittelmann's excellent report combines a great many recommendations to governments, familiar items that are still unresolved and bold new proposals such as those for rules governing competition on a multilateral basis and environmentally compatible trade. But the greatest political expectation, it seems to me, is a signal on what form Europe's society should take in the next century, something for which the globalization of trade challenges us to plan. It seems to me that American society has replied to this challenge in the recent presidential elections: there is no escaping globalization, and it is not a threat to the acquired prosperity of the wealthy countries, as the reactionary right would have it; to the contrary, every individual must make demands upon himself to safeguard his future; the State is the guarantor of individual freedoms, not an intrusive power. Conversely, the march through Rome last Saturday of a million moderates, most of them middle class, bears witness to a concern which Europe's leaders have hitherto done nothing to meet. As Barbara Spinelli has said in an editorial in the Turin paper 'La Stampa' , entitled 'The middle class at a loss' , Europe's citizens are confused about the future, rebelling against the tax for Europe, not because they have suddenly become antiEuropean but because they know that they are being asked to pay the price of worldwide competition and they want a development plan, they want to preserve the experience of a century which has tried to strike a balance between solidarity and individual freedom. Europe is calling on its leaders to produce a plan of society which reconciles full employment with high standards of social protection.
We expect the Singapore Conference to provide an opportunity for some serious thinking that must not be missed.
Madam President, I must emphasize here the importance of this report by Mr Kittelmann, who has successfully combined a wide variety of issues into one homogeneous vision. The Singapore Conference will indeed deal with all aspects of our economic life and international economic relations and not just the supposedly 'traditional' issues. The conclusions from Singapore will thus be crucial for the preservation of a multilateral system of free trade and for current or future negotiations. In institutional terms the issues to be debated in Singapore fall partly within the exclusive powers of the Union and partly within the powers we share with Member States. This creates a difficulty in that the Treaty, now that the old Article 116 has been scrapped, no longer places them under any obligation to coordinate their policy in those areas in which they retain their competence.
In the context of the common foreign and security policy Member States are, however, obliged to coordinate their positions and present a collective position in international organizations and at international conferences. The European Parliament too must be adequately consulted and informed by the Council under Article J.7 of the Maastricht Treaty. This is especially important when we remember that the Singapore conclusions will not be formal agreements but texts containing a political undertaking. These do not require the European Parliament to be formally consulted by the Council, nor is the Luns-Westerterp procedure applicable to them. Our Amendment No 27 should be seen against this background. Its aim, naturally, is not to challenge the powers of the Union in the area of common trade policy but to remind Member States of their obligations, namely their obligations vis à vis the European Parliament, even in those Areas where Member States still retain their powers. This amendment of ours thus seeks quite simply to establish and emphasize the right of the European Parliament to be informed.
With an eye to the IGC these institutional issues clearly point up the need for the Union to be equipped with an efficient and coherent foreign policy. This calls for clearer power-sharing and institutional mechanisms which will enable the European Union to speak with one voice and act more forcefully on the world stage. It is my privilege, Madam President, to head Parliament's delegation to the World Trade Organization and I shall do my very best to ensure, when Union positions are determined, that the views of our institution are taken into account.
Madam President, ladies and gentlemen, Commissioner, the European Parliament is today defining its political positions on the World Trade Organisation and some of its sectoral aspects. The Commission document on textiles and clothing falls far short of what was required and hoped for. It is based on limited studies, elaborated on the basis of optimistic scenarios, and it is just papering over the cracks as a means of dealing with the decline of the Community's textile industry instead of defining a concrete and coherent plan to defend it.
In other words, this document, for us, is very, very worrying. Therefore - and I am very pleased at having heard my colleague and what he had to say - the Moniz report must make up for these insufficiencies and omissions so that, in addition to the amendments which we in the REX Committee made to it, we can again propose another amendment which makes the European Parliament's opinion clearer vis-à-vis the Commission document.
Against this background, it is no surprise for us to hear that the recent proposal on the products to be liberalised in the second phase of integrating textiles in the WTO should include sensitive products, when it would have been possible to propose a package which was totally free of this type of product. Therefore, we hope that the Council of Ministers will reject the list approved by the Commission and eliminate from it, as it can, any product whatsoever which is sensitive for the Community's textiles industry.
On another score, we appreciate the efforts made by Mr Kittelmann to set rules for greater transparency in the world of trade. We are, however, convinced that these rules are undoubtedly insufficient and cannot replace or do away with the vital respect for social and environmental rules, nor can they directly or clandestinely bring about a lowering of the current social levels attained by the more developed societies. The Kreissl-Dörfler proposes - very well - a set of environmental standards for world trade but does it, however, in our view, in a way which is perhaps not closely enough linked to the social component. In other words, in our view, sustainable development calls for a permanent articulation between human development and environmental protection.
The WTO report on the matter is far short of what is needed or desirable. It does nothing to analyse the current state of the process of liberalisation and globalization in the WTO framework, nor does it pronounce judgment upon the consequences of the current guidelines of national economies, virtually scorning the role which the ILO should play in this. On the contrary to what is claimed by GATT and the WTO, these guidelines have not promoted prosperity or employment. The 18 million unemployed people in the European Union or the United Nations report on the worsening of the gap between poor and rich countries are the best way of undermining such a profession of faith.
This report is aimed at continuing and deepening the existing guidelines, and refuses even to attempt to look for an alternative. Therefore, it is no surprise that it should recommend progress in the liberalisation of farming, and should call for a revision in accordance with outside interests, bringing about an abandonment of Community preference, nor should it be a surprise that it is aimed at subverting the transition recommended in the Moniz report and nor is it a surprise that it defends the full liberalisation of services, telecommunications and investment.
Instead of democratic controls, with action by national parliaments or the European Parliament, it proposes something which for us is unacceptable, in other words that the Member States should cease to be present in the WTO and should be represented by the Commission alone.
Finally, on 29 October 1996 the Council of Ministers - as far as I can tell, felt that it would not be timely in Singapore to introduce social standards into WTO. Not even a rejection of slavery or organised child labour. This is a very good reflection of the interests and hypocrisy which actually dominate the World Trade Organisation.
Madam President, I doubt whether anyone in this House would dispute the need for internationally recognized rules governing trade. The WTO is a good thing - the very principle behind its foundation is a good thing. Having said that, the principles underlying the functioning of the WTO are something else. Because we need only look at the text of the agreement to see what the priorities are: first and foremost, increasing the production of and trade in goods and services. That is an absolute priority, over and above any other consideration. So the objective of sustainable development is secondary, the Rio Conference has been forgotten. No more mention is made of social rights and individual rights than it is of environmental protection. In the absence of similarly global institutions vested with real supranational power, like the WTO, I think that nothing much will change.
After all, what do we find in those WTO agreements other what has just been said today? Well, there is an Article 16 which says that every State shall ensure that its laws, regulations and administrative procedures conform to its obligations as set out in the agreements. Where does that lead us? It leads us, logically, to the dismantling of all social and environmental legislation in the so-called developed countries. We are seeing this already in the European Union. A whole body of internal European Union legislation is at risk. I can reel it off for you: leghold traps, the agreement on BST, hormones in meat, chocolate, bananas and now, lastly, the legislation on new foods in the course of preparation. All this is being threatened with reversal by the WTO agreement which we unfortunately, as I see it, accepted two years ago.
So I welcome the specific proposals made in the various reports before us today, but I do not hold out any great hopes of Singapore, especially after listening to Sir Leon Brittan yesterday. I detect no political will for change. I may be wrong, I hope I am. We shall see, after Singapore, whether I am wrong or not, but I must frankly say that I doubt it.
Madam President, ladies and gentlemen, this report is based largely on the absolute omnipotence of free trade. Nothing else really counts. I believe we are seeing an alarming and increasing globalization, a growth in transnational companies and increasingly extensive concentrations of business and industry. This report starts from the conviction that the whole question of the World Trade Organization is regarded far too much, exclusively, in relation to increasing globalization.
Only secondary importance is given in the report to matters such as the place and involvement of developing countries, which will all be at varying stages of development. And too little attention is paid to additional standards which cannot be divorced from 'sustainable growth' , namely environmental standards, social, international standards, bans on child labour, forced labour, equality of the sexes, freedom of expression. These things too must form part of our discussions in the World Trade Organization. But we are not totally in agreement on these ourselves. Even within the European Union we are divided.
Major international companies are in fact colonizing the international organizations, without even a hint of democratic accountability. So we are faced here with a crucial choice between two world models. Either we choose to give absolute priority to more streamlining, more productivity, more flexibility, more operational relocations, or we make a choice in favour of other fundamental values which Europe should and could apply in the new world dimension. These include the appreciation that the resources available to mankind are finite. The idea that we must develop and expand social and economic models which are geared to the future. GATT and the WTO have chosen the old model, one which even goes against earlier commitments and agreements such as those of Rio. The final text of the World Trade Organization's text has 22 000 pages of appendices. It was a question of take it or leave it. Let me give you an example of just one part of it.
The phytosanitary rules in the agriculture dossier, here we are obliged to follow the codex alimentarius which is entirely controlled by industrial giants such as Cargil, Nestlé, Unilever, Coca Cola - some of the 100 giants which have full control of the world's food supply chains. So much for democracy!
I find no echo of this in the Kittelmann report. There is a lot more which needs to be discussed. I hope this will provide the starting point for a broad social debate which may go as far as getting our social and ecological responsibilities incorporated in the agreements currently being hammered out.
Madam President, in the World Trade Organization we have another international organization in a world which already has very efficient international organizations as any Zairean in Goma could tell you. Well, Mr Kittelmann is an extreme optimist - with an optimism reminiscent of Ricard or Sir Leon Brittan. The World Trade Organization is going to adopt a high moral tone, it's going to preside over a code of conduct. Obviously, nothing is going to be said about Pakistan or India, about the economic exploitation of children, and nothing is going to be said about exchange rate fluctuations. When there were five francs to the dollar, the United States held a 40 % share of the world cereals market, but when there were nine francs to the dollar the United States' world market share was down to 25 %. None of that really matters. The essential thing is to have a system for settling differences, and of course everyone knows how well that works - just look at hormone-treated meat and bananas.
There will be panels of three members, selected from a list of fifteen arbitrators, and those arbitrators will enjoy the same freedom to annoy the United States as Mr Boutros Boutros Gali does. There will be an appeal body of seven members, with the United States and its lackeys - New Zealand, the Philippines, Uruguay, Egypt and even Germany - Germany, as we know, has been an absolutely free agent, with Chiquita financing the socialist and liberal parties in the banana affair.
And in conclusion, Madam President, the World Bank has produced a report saying that we would be 500 thousand million dollars better off. And the Nobel Economics Laureate, Maurice Allais, has formed the conclusion that that report was completely lacking in any scientific value.
Madam President, our group, including its agricultural members, has not wasted any time on preliminary opposition to the WTO. This is the way the world is going, and agriculture cannot allow itself the luxury of being at odds with the world. After a year's application, in any case, it should be said that it has not been the disaster foreseen in some quarters, even for the agricultural sector; but there is no doubt that, as other Members have said, there have been problems.
Mr Sonneveld has referred to certain sectors of agriculture, and I would point out that there are others, those concerned with Mediterranean products, which were already less well protected under the CAP, which have had more problems in implementing the GATT agreements, and which in some cases have amounted to nothing less than the complete reform of these common market organizations. The problems have arisen when the European Union has handled these agreements somewhat defensively, adopting a somewhat deferential tone. Well, I was in Cork, at the conference organized by the European Commission on the future of rural policy. It was very interesting, but I believe that the real test will be to revise market policy in the agricultural sector in a way which really highlights environmental issues and rural policy. From this standpoint, the new negotiations to begin in 1999 - not far away now - with the challenge of decoupling aid from production will be the real test, the real test too for the reform of the European Union's market policy. The Americans have already done it with their Farm Bill and, most of all, they are proposing to us an aggressive strategy in the exporting of unsubsidized agro-food products. I believe we must, one way or another, take these experiences to heart.
The FAO Summit opens in Rome about now, and this too should be an opportunity for thinking about a reform of the reform of the CAP, but, be that as it may, I think we should take immediate advantage of the opportunities offered to us by the WTO in areas such as crop protection and regulations governing the origin of agro-food products.
Madam President, I am very pleased to be taking part in this joint debate on three inter-related REX Committee topics: ecosociology from our colleague, Mr Kreissl-Dörfler, the textile sector from Mr Moniz and, of course, the World Trade Organization from Mr Kittelmann, which is the report I will be referring to principally.
I feel that Mr Kittelmann's report outlines a number of advantages, despite a divergence of opinion. Firstly, it establishes a clear legal framework vis-à-vis the right of the stronger, i.e. through requiring respect for legal rules adopted by agreement, and which have also been referred to by Mr Moniz, particularly in connection with the textile sector. In addition, in point 6 of his report, Mr Kittelmann speaks of the principle of solidarity which requires full market access for the poorest developing countries without their being required to open their markets fully , additionally calling for the setting-up of an aid plan for them. Finally, the report points out that the WTO's work should not have a distorting effect through the adoption of unilateral measures: a clear reference to the right of the stronger, a phenomenon we are seeing, and are attempting to prevent, in connection with the United States and Cuba, with the Helms-Burton Act.
Generally speaking, I find his call for European Union undertakings to have better information on trade-policy instruments very positive, and therefore believe that the three reports we are debating constitute an enormously positive step forward, particularly Mr Kittelmann's wide-ranging report on the World Trade Organization.
Madam President, I should like to congratulate Mr Moniz, the rapporteur, on his work and, of course, on having struck a certain balance in depicting the situation facing the textiles industry in my country. We all know, even without opposing globalization, that, taken to the extreme as it has been, with the obvious hegemony of the US economy and its multinationals, it would have predictable consequences on the European economy. In some cases, because the European economy is used to the welfare state and, in others, because it is backward, as is the case of my country. The truth is that, within the inequalities to be found around the world, some people exploit others' poverty and others exploit other people's high technology.
It is difficult to reach an entente among nations in respect of maintaining a dignified level of humanity in working populations. It is not a question of left or right: you just need common sense and intelligence in order to analyse things, to see that the measures taken in the profound defeat suffered by Europe in the GATT talks would have negative effects on poorer countries like my own. No clauses were negotiated, nobody dared to defend poor economies against powerful ones or against exploited economies, such as some in Asia. The result is now visible: this is a political question and not one for economists, it is a question of understanding the destiny of human beings and knowing how to defend people from abuse.
Madam President, ladies and gentlemen, I would like to refer specifically within this debate to the report submitted by our colleague, Mr Moniz, and to thank him for having paid particular attention to the international situation of the European Union textile and clothing sector, since this is an extremely important industry in terms of its production, foreign trade and the number of people it employs, and one deserving of such special treatment. I am also pleased that Mr Moniz's approach is an appropriate one in that he does not call for direct intervention or adopt a protectionist stance, but calls for the establishment of fair and equitable trading conditions which do not exert a distorting effect on the sector's ability to participate, to maintain a presence, in international markets. Moreover, it is not subject to distortions or discrimination likely to have a very negative effect on the sector's necessary reconversion and adaptation to the international market which is now governed by the agreements of the Uruguay Round and administered by the World Trade Organization.
I would like to conclude my intervention by calling for a detailed examination of those points in which he advocates fair competition, the power to apply measures to those rules which distort access or which are subject to fraud or which constitute de facto discrimination of a social, labour or commercial nature likely to cause serious harm to the textile industry and its possibilities within the European Union.
Madam President, trade always seems desirable to those who are in the strong position, and they dictate their terms to the others. The purpose of trade is not to make the poor rich or to feed the hungry but to make money out of it. Not that I have any real objection to that, but I do think we should abandon this mythology. When we debate the fact that shipments of animals are going to North Africa and we get excited about the conditions in which they are shipped, we are right to do so, but the real basic problem is that we are taking animals there although there are plenty there already. Burkina Faso, Mali, Niger, the poorest states in the world, traditionally live by livestock farming. They are no longer able to sell their animals because we are taking away their market by shipping subsidized live animals out there, and torturing them into the bargain.
Then our agriculture minister, Mr Borchert, who is now attending the world food conference, says, ' well, we have to do it, because otherwise those markets would be taken by New Zealand and Australia and in that case the animals would be coming from even farther away' . So we aren't talking about feeding the hungry, we're talking about markets. Why should animals be sent from New Zealand to North Africa when there are plenty of animals there already? In other words, we must safeguard the basic right to food. We must see that all international treaties include a clause saying that it is a basic right of any people to pull back and ensure the security of their own food base, and we must conclude agreements to the effect that trade must not just take place on the terms dictated by the stronger countries, to the detriment and impoverishment of the poor, but should benefit them. That is what we should do if we really want to introduce an ethical aspect into international trade.
Madam President, completion of the Uruguay Round meant that an important step towards freer world trade had been achieved under the supervision of the WTO. The Singapore Conference needs to build on that, but within the clear framework of a responsible policy on environmental safeguards, social policy and development cooperation.
It is in the interests of the poorer nations that the pledges given by the rich countries in earlier trade agreements should be kept. Efforts must also be made to cut import tariffs for the least developed countries still further. New efforts in social policy must be directed towards eliminating abuses such as forced labour and the exploitation of children, though caution is indicated here given the cultural context and the danger of hidden protectionism.
Regarding the connection between trade and the environment, we endorse the recommendations of the KreisslDörfler report that multilateral environmental agreements should be made part of the WTO and that exports of products which contaminate the environment should be banned.
I would like to commend Mr Moniz on his excellent report. Now Mr Moniz quite rightly points out the depressing downward trend in employment in the textile industry, and this trend unfortunately looks set to continue. It is quite clear that part of the responsibility for this downward trend lies with manufacturers and retailers who relocate production and processing facilities abroad, sometimes taking advantage of low social and environmental standards and, to their shame, exploiting workers who have little rights and no influence.
If we are to devise a strategy to deal with this situation, then I think we also need some transparency from the industry itself. We need to know if manufacturers and retailers are sourcing abroad, what investment strategies they have and which markets these investments abroad are intended to serve. The Commission has regular meetings with representatives of the textile industry and we would ask the Commission to pass on to us what information it receives as a result of these meetings, particularly in terms of trends and investment strategies. Perhaps the Commission could even draw up a report on the trends in the relocation of European Union companies abroad.
The other part of Mr Moniz's report which I think is extremely appropriate is the demand for an investigation into the use of child labour in the European Union. I think we should go beyond that and look at working practices in general in the European Union. The Financial Times recently produced a report which illustrated the extent of shoddy working practices and extremely low pay, and that was in the United Kingdom alone. So I would ask the Commission to take this very seriously and examine these practices.
Madam President, Commissioner, ladies and gentlemen, there are different interests in the European Community and sometimes there are contradictory interests between States which are essentially producers of equipment and those States which are traditionally the producers of consumer goods. The European textiles and clothing sector has been a victim and continues to be a victim of this economic policy which allows a poorly regulated and sometimes fraudulent import of textiles as a bargaining chip for the export of equipment.
We all know that, after lengthy and difficult negotiations, the Community adhered to the agreement on textiles and clothing in the final act of the Uruguay Round. In that agreement it was recognised that structural adjustments needed to be made to the European textiles industry in the new conditions of production and commercialisation which have affected textile products throughout the world. It was also agreed that there should be a progressive integration, state by state over ten years. No policy favouring other interests, deserving and legitimate though they are, can change this international agreement. It is for the European Parliament, Madam President, to check that this agreement is complied with; after all, as I said, it is an international agreement, and we should denounce any negative stance concerning the economy of the textile sector and the serious social problems resulting therefrom, if this agreement is not complied with. The report drafted by our colleague, Mr Moniz, is a good one, and it goes in this direction, dealing in full with the whole subject. Therefore, in my opinion, it deserves our support.
Madam President, the short time available to me is barely sufficient to recall one basic idea out of all the topics we are discussing today: the international and internal context of trade as the base of a triangle which makes it a central factor in the market, alongside two others: industry and the consumer. It follows that world trade and internal trade derive their efficiency from the strength of the distribution system. I believe that our efforts should be directed along those lines, to make it possible to succeed in improving links between countries.
An old Italian saying has it that trade can pass where armies cannot. Well, then, our efforts - especially in the sectors under consideration today, such as textiles most of all but many others too, such as food - must be particularly targeted on small- and medium-sized enterprises, which, to emphasize it yet again, are the fundamental driving force behind the economic functioning of the European Community.
Madam President, the tragic situation confronting the textile and clothing industry in Europe compels us to tackle this subject without red tape or rhetoric. The 850 thousand jobs already lost in the industry, and the prospect that employment and production will continue to decrease over the next ten years, must force the Union to be uncompromising in applying those WTO standards aimed at creating genuine conditions of fair competition and ensuring effective access to the world's markets for European businesses.
The trade agreements between the European Union and third countries - Turkey, Eastern Europe, the former USSR, India, Pakistan and China - must ensure certain minimum conditions to preserve the balance in the textile industry. They must commit the Commission to denouncing and rejecting agreements in cases where situations exist that favour manufacturing conditions which are unconventional, to say the least, in terms of the international rules of economics and democracy, and to rejecting, for example, products made by children in the absence of any controls over respect for their basic human rights.
I would draw the attention of the Commission to the problem of the recognition of wool as an agricultural product. I do so in order to prevent the wool production sector rapidly following the textile industry into crisis. Jobs are being lost in wool production, and that sector needs a programme of action to avert the crisis and prevent the disappearance of sheep from the Community's territory.
Madam President, one positive point about the WTO report that I would particularly like to stress, as a new Member of the European Parliament, is that the Commission's communication to the Council did incorporate the demand by the Social Affairs Committee that a working group should be set up to consider questions relating to the minimum social standard. I welcome this because Europe's trade unions have been campaigning intensively for more than 20 years to ensure that international trade agreements, too, include safeguards of workers' rights, especially in view of the ever-increasing density of economic interrelationships.
This has absolutely nothing to do with some new form of protectionism. The international division of labour will continue to function as in the past, and the developing countries will continue to enjoy adequate production advantages. In this context, as we know, the world is changing very, very slowly. That is why we call upon the representatives to the Commission to ensure that the position previously defined is maintained in Singapore - unambiguously, steadfastly and with no concessions!
Madam President, Commissioner, ladies and gentlemen, the Singapore Conference has to set the new agenda for world trade. World trade and the environment will doubtless be discussed there but we want world trade and the social dimension to be discussed as well. We expect the European Commission and the Council of Ministers to advocate not just free trade but fair trade, with greater emphasis on the word 'fair' . There are two difficulties for the textile and clothing sector.
The first is minimum social standards. We are in favour of five WTO basic conventions. This is a question not of protectionism, Commissioner, but of 'core' rights, for example the right to freedom of association, the protection of children against exploitation in the form of child labour. These are not protectionist measures. Regrettably the Council of Ministers has not yet mandated a working group to look at the social standards because of blocking tactics on the part of some Member States. But how are we to explain that to Europe's textile industry? Employers are interested here just as much as workers.
The second difficulty is the transition to phase two of the Multi-Fibre Arrangement under the rules of the World Trade Organization. Clear agreements were reached and conditions imposed in the Uruguay Round. Have they been complied with? Have the necessary balances been achieved? The Uruguay Round envisaged a reciprocal opening-up of markets. Have the exporting countries made proposals which are acceptable? I should appreciate it if the Commissioner could brief us on that satisfactorily. I fear that we are once more in danger of pursuing what I think of as 'naive' free trade. The future of the European textile and clothing industry is at stake here. That means two and a half million direct jobs and another two million jobs indirectly. That is what we stand to lose. We should follow the example of the United States which does not hesitate to protect its own industry.
Madam President, in the textile sector as in many others, harsh reality has overtaken and dispelled the illusions of a World Trade Organization that has been presented, untruthfully and demagogically, as fair and beneficial for all.
The cult of commerce, the creed of free trade and the dogma of globalization march on, with the deliberate sacrifice of hundreds of thousands of jobs in Europe. The policy of opening up Europe to global competition, already a reality in the textile sector, is draining the life-blood from our industrial and social tissue and putting thousands of workers into the street.
The even greater liberalization of trade that has already been planned will drain that life-blood away altogether. No amount of research or modernization of production technology will save jobs that are doomed to disappear as a result of savage global competition. The frenzied quest for competitiveness resulting from the opening of our frontiers is forcing European business to lay off workers, to relocate, even to make use of illegal working. This logic, and this mechanism, are socially criminal and economically damaging to the Union.
Madam President, I have been allowed one minute, which is not long at all, to say three things about the textile industry, not forgetting to congratulate Mr Moniz on his report.
First, representing as I do the North of France, a region which has lost tens of thousands of textile industry jobs, I must express the deep sorrow felt by workers in that industry on hearing the announcement of further redundancies. Next, as a Frenchman, I believe that our textile industry does have a future provided that we play our trump cards of high technology and quality and benefit from new networks and methods in the clothing sector. And finally, as a European, I once again call upon the Commission and the Council to make certain that the social clauses are put in place.
When we see the destructured form this sector takes in the developing countries, it is impossible to hide behind the most-favoured-nation clause of the GATT to deny ourselves the right to take action in defence of our textile industries, action which would be beneficial to all. This time, at long last, perhaps someone will listen!
Madam President, I also wish to congratulate my colleague on the REX Committee, Fernando Moniz, on a well drafted report, which deserves our support for the motion for a resolution presented for vote in the House.
What is at stake is a sector facing many problems and it is of primary importance that we should emphasise that this is a sector with very good prospects and of great interest for the whole of Europe. Apart from its direct economic importance, especially the maintenance and creation of jobs in industry and activities which are complementary to it, the placing of our textile products and clothing in the markets of third countries will depend on the recognition of the merits of European fashion, linked to cultural values which are a distinctive element of our presence in the whole world.
The promotion of this sector calls, however, for a very firm attitude on the part of those leading us. I would put especial emphasis, as has already been pointed out by my colleague, Eurico de Melo, on respect for the deadlines which were already agreed at the Uruguay Round, and that we should meet expectations and the necessary programming in order to adapt our companies; these deadlines should also be complied with in terms of opening up other markets, simultaneously liberalising their imports and not penalising the exports of raw materials which are necessary for us.
On the other hand, in the line of the programme for restructuring the textile and clothing industries, implemented three years ago by the Portuguese authorities, we must strengthen direct support measures for this sector, preparing it to be able to compete with an advantage on an open market, while respecting the rules of international trade; it is also important that since modernising the sector leads to a liberation of some of the labour force, we should also promote alternative sectors which are able to occupy them in better conditions.
In this policy, it is important that the initiatives to be promoted should also take place in current textile regions, maintaining populations in existing social conditions and avoiding, on the contrary, a fresh concentration of investment in metropolitan areas, which are already overcrowded, which will only add an additional factor to the misery suffered there and increase the waste of resources.
Madam President, on the eve of the WTO Ministerial Conference in Singapore, it is vital that the European Union should maintain a firm common position vis-à-vis the application of the agreement on liberalisation of trade, especially in relation to the textile sector.
The excellent report drafted by my colleague, Fernando Moniz, demonstrated clearly and fully the importance which the textile industry has had, has and will continue to have in the economy of the European Union. Therefore, we cannot tolerate any European Union negotiations which change the timetables and the agreements made in the accords, putting at stake the development and employment of regions where textiles play a decisive role.
Europe must and can continue to be a great producer and exporter of quality textiles. The WTO has an obligation to protect fair trade, and the United States of America have shown that, whenever their interests are at stake, liberalisation must be properly regulated.
This must also be the role and responsibility of the European Union. The European Parliament must demand proper compliance with the social, environmental and anti-fraud rules which all countries signed up to in the Marrakesh agreement, at the end of the Uruguay Round.
Madam President, I am grateful for Mr Kittelmann's comprehensive report and welcome the support expressed in it for our market access strategy. Much progress has already been achieved in its implementation, in particular by the setting up of a data base on trade barriers accessible by Internet as of yesterday. I am also pleased by the very clear position taken by Parliament, for example by Mr Kittelmann and Mrs Randzio-Plath, on the issue of strengthening Article 113 in the Treaty in the context of the IGC.
Mr Kittelmann's report covers all the important subjects to be discussed in Singapore and the Commission is actively pressing for substantial results there. I fully appreciate Mr De Clercq's concern about Parliament's involvement in that process and am very glad that a delegation from Parliament will be present at Singapore.
The report supports in many respects the positions that we have taken in preparing for Singapore, particularly the case for the necessity to proceed with the liberalization of services by completing the negotiations on basic telecommunications by February 1997, as well as by concluding a new multilateral agreement on financial services by the expiry of the interim agreement at the end of 1997. There is also a large convergence between the views developed in the report and our positions on subjects such as the compatibility of regional arrangements, WTO rules and accessions to the WTO.
We share the view that the WTO will be assessed not only on its ability to ensure appropriate implementation of the Uruguay Round and fulfil the tasks included in the built-in agenda, but also by adapting itself to the new trade environment, as Mrs Randzio-Plath rightly emphasized. In this context the clear position of Parliament in favour of international rules on investment is very helpful.
With regard to trade and labour standards, which Mr Hughes and a number of other Members referred to, I welcome the Council's pronouncement in favour of a debate on this subject in the WTO. We will work hard on this objective with the United States and others but, given the opposition we are facing on this issue from the developing world, I am not sure how far the Singapore conference will go. We must make sure that it is made clear that our approach is not inspired by protectionist purposes as Mr Ettl and Mr Chanterie rightly pointed out.
Turning to the report on competition policy from Mr Kittelmann, the support of the European Parliament for the Commission positions on international competition rules is also very welcome. Since the publication of the report of the group of experts the Commission has issued a communication calling for an international framework of competition rules and also introduced in Geneva a draft decision for Singapore with a view to launching work in the WTO on this subject.
The main elements of Mr Kittelmann's report are entirely consistent with our position. Indeed, following the progress made in multilateral trade liberalization, anti-competitive business practices may have a more significant economic impact. It is therefore time to deal with them in the WTO. The analytical work already undertaken in other organizations means that it is now possible to deal with this issue at the WTO, which is the most appropriate organization for the agreement of a framework of international competition rules. We will seek in Singapore a decision by ministers to launch work in that direction.
With regard to trade environment, I appreciate the considerable work done by a number of European Parliament committees, most particularly Mr Kreissl-Dörfler and his committee. The focus today has to be on the WTO committee on trade and environment. We have played a lead role in the committee's discussions in the last two years and I think that Mr Pimenta would accept that that is the case. We have made a proposal on the relationship between multilateral environmental agreements and the rules of the WTO and I welcome your support for that proposal. We have pressed for the recognition by the trade rules of voluntary eco-labelling schemes based on lifecycle analysis. On the other hand, we have shown ourselves flexible on issues of interest to other countries, particularly developing countries, such as domestically prohibited goods.
The committee finally agreed last week conclusions which will be presented at Singapore. They do not match the initial ambitions of the European Union. We have not yet won agreement for our position on MEAs and there are those, therefore, who would say that this proves that the process has been a failure. I do not think so. Let us see what the committee has achieved and what it can achieve. Let us not forget that many other WTO members started from a position which was a long way from ours. The work of the CTE has helped to clarify the issues and close the gap. For example, the conclusions endorse multilateral solutions to trans-boundary or global problems. They acknowledge that trade provisions may be needed to achieve environmental objectives and that the existing accommodation for such instruments within the WTO rules should be preserved. We have protected our position for the discussions which will continue after Singapore. On the most important issues, MEAs and eco-labelling, we have laid foundations on which we will build. The process of debate has helped greatly to increase understanding of this complex issue and to lay the ground for future progress. The extensive analytical work in the CTE has brought a much clearer understanding of the great complexities of the relationship between trade policy and environmental policy and that is important. The first fruit of that understanding is better policy coordination in many administrations in these different areas, both in the development of MEAs and in domestic legislation. That will decrease the chance of damaging and unnecessary conflicts.
In the international community the importance of meeting development concerns is better understood, as Mr van der Waal rightly showed. There is a real fear among many developing countries that their needs are being overlooked; that having brought about the liberalization of markets, we are now seeking to impose new forms of protectionism or to impose our standards on them. These fears, whether real or perceived, have to be taken into account. The global environment is far too important to allow this to degenerate into another North/South divide. The discussions have made it clear that there are no quick and easy fixes to the delicate balance of the environmental, developmental and trade needs of a world undergoing rapid change.
I would rather be telling you today that we had substantive results already in the bag. But we must be pragmatic. As Mr Kreissl-Dörfler says in his report, the Singapore conference is only a staging post in the process. The question is how to take forward the debate for the benefit of all. We now need to build on the improved understanding achieved in the CTE. That committee should be established on a permanent basis with its terms of reference and mandate renewed to provide a sound platform for further focused discussion. We then need to draw countries into a consensual approach based on the work done so far and on a clear understanding of the benefits for all of making trade and the environment policies mutually supportive. That is the direction in which we shall work.
I would like to thank Mr Moniz and the REX Committee for the report on our communication concerning the impact of international developments on the Community's textile and clothing sector. I agree very much with what Mr Pex said about that report.
The Commission's communication was a response to the request from the Council. The development of this sector has, of course, been very difficult in the last ten years. We have heard from a number of Portuguese Members, for example, who have spoken very vocally and vividly about that. But it remains an important sector for our economy with a worldwide reputation for know-how, creativity, performance and quality.
The answer to current problems must be found in two things: the development of our comparative advantages and the opening up of markets across the world. I am glad you have given priority to the continued liberalization of the textile markets and the creation of fair conditions for international trade in these products. We have to continue our efforts to create a competitive environment in the world's markets, to strengthen our instruments for facilitating market access in third countries. We have to provide an appropriate framework for the continuing adaptation efforts by European industry, and we have to strengthen our instruments against fraud and counterfeiting.
The impact of the Uruguay Round cannot be isolated from other economic factors determining the future of this industry. I believe that the results of the international agreements should not provoke a major break in the expected development of the sector. Within the framework of the progressive liberalization of textile and clothing trade, access to third country markets has to be one of our priorities. In addition, the sector itself must be able to strengthen its competitive advantages by developing innovation and utilizing information technologies even more than in the past.
We have recently underlined the need for a more proactive role in international trade. Increasing globalization, which cannot be avoided and is already happening, requires balanced efforts to open up markets. That is the realistic response to events in the world. For EU companies that is particularly important, since consumption within the EU is stagnating and Asian and Latin American markets with high growth rates offer a significant potential for new customers.
Among recent initiatives I would like to point out the creation of a database, that I have referred to, for trade barriers which will give us a regularly updated global framework to back up our requests to third countries. The market access initiative is perhaps the most important innovation in external economic relations since the end of the Uruguay Round. In that context the Commission has asked for an increase in the funds available for promoting European Union industry in third countries. I am grateful to Mr Moniz for suggesting that this budget line be increased.
We attach also great importance to the fight against fraud and counterfeiting. The textile anti-fraud initiative can be of decisive importance here. The legislation on legal protection of designs and models will also help as soon as it comes into force, and at the same time, we are continuing our efforts to improve the protection of intellectual property in third countries.
Finally, when implementing our structural funds policy, the Commission recognises that the difficulties caused by adaptation to new conditions are felt to a different extent in different regions. This industry has a future. Our policies intend to guarantee an appropriate framework for its development. We have taken the initiative to invite the social partners in the Member States to a dialogue about the measures taken by all concerned parties and to consider possible complementary initiatives. This dialogue has taken place within three working groups. I believe the results of those groups will enable us to target our actions even better than in the past.
Madam President, ladies and gentlemen, the questions put by Mr Sonneveld, Mr Kofoed and Mr Jacob primarily relate to agricultural products. I should of course say that for me to deal with each separate product now would call for an extremely long technical statement. To spare you that, therefore, I suggest that I should talk briefly about the central, fundamental issues and simply quote a few examples covering individual products.
First, let me remind you that the new rules for complying with the WTO obligations have had to be implemented since 1 July 1995 for most agricultural products - a little later in some cases, such as olive oil and rice. Those obligations include an annual limit on subsidized exports, which applies not only to quantities but also to the necessary budgetary expenditure. The key element of these rules was the requirement that export licences had to be issued for all agricultural products. These licences were an innovation for some products, such as fruit and vegetables, whereas in other cases, such as cereals, they already existed.
The way in which EC agricultural exports have been adjusted involves a combination of three different measures. First, an appropriate cut in production, taking due account of market forecasts; secondly, exports without refunds, where this is both possible and acceptable; and thirdly, the monitoring of subsidized exports over the course of the financial year with the aid of the distribution of export licences. These three basic possibilities have been used for each individual product, although in different ways and to differing extents.
As far as the first question is concerned, I should like to make it clear that a reduction in agricultural exports is certainly to be expected, since after all the final act of the Uruguay Round calls for a 21 % reduction in the volume of subsidized exports over the six years from 1995 to 2000, and at the same time requires an increase in minimum market access. It must be borne in mind, though, that not all agricultural products will be affected in the same way. For example, the restrictions on volumes will have a greater impact in the cases of poultry and cheese, whereas the quantities of sugar exported will change only insignificantly as a result of these limitations.
Regarding the questions concerned with the level of refunds, I should note that the size of the refund depends to a great extent on the situation in the agricultural markets, or, more accurately, on the current situation both in the internal market and in the world market. Cereals, for example, offer a striking example. Because the Community prices were actually below the world market price for a certain time, we had to impose levies on our exports in order to safeguard the Community's supply. The problem here arose from the market situation, not from the budget. In addition, refunds logically have to be cut in cases where the number of licence applications is so great as to make it impossible to comply with the annual obligations in terms of quantities.
Overall, given the wide variety of agricultural products, this is quite a complex question, and any evaluation of an individual product calls for a separate analysis. If individual Members are interested in a detailed account of certain particular agricultural products, I am prepared to provide a specific written analysis covering those products. In addition, though, I should make the point that the Council's implementing directive in any case calls for a general report on the implementation of the new GATT rules and the effects of that implementation to be presented before 30 June 1997, so that a general debate on these matters can take place somewhere around the spring.
I have received five motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The debate is closed.
The vote will take place at 12 noon.
Topical and urgent debate (Part 1)
The next item is the first part of the topical and urgent debate on subjects of major importance.
The next item is the statements by the Council and the Commission on the situation in eastern Zaire.
Madam President, on behalf of the Council I welcome this opportunity to discuss the grave and pressing situation in eastern Zaire with Parliament. In so doing, I wish to pay tribute to the manner in which Parliament continues to emphasize the importance of international humanitarian and human rights issues for the Union.
The deteriorating situation in eastern Zaire has again brought the threatening legacy of genocide and ethnic division in the Great Lakes region to the fore. Once again, the international community is faced with the daunting challenge of facilitating the creation of an effective and lasting framework to resolve the fundamental and unresolved issues facing the Great Lakes region. The international community still has an opportunity to prevent any further deterioration of the situation in humanitarian terms. This opportunity cannot be wasted by merely restoring the status quo ante in eastern Zaire. It is an opportunity that must be grasped.
I believe that the generosity of the international humanitarian assistance in the past must now be matched with decisive and substantive political engagement and follow-up action.
Our current efforts to address the immediate humanitarian needs of the area must go ahead hand in hand with a commitment to address on-the-line political tensions and problems in the Great Lakes region.
Against this background, the presidency and our partners in the European Union are continuing our intensive efforts to assist in averting further human tragedy in eastern Zaire and to avert a potentially catastrophic humanitarian disaster in the Great Lakes region of Africa.
In our ongoing efforts, we are working in close cooperation with the EU Special Envoy to the Great Lakes region, Mr Aldo Aiello, the special representative of the Secretary-General of the United Nations, the Organization of African Unity, regional leaders and other concerned members of the international community.
Foreign Ministers of the European Union discussed the situation in eastern Zaire on 28 and 29 October and called on all parties to exercise restraint and to have regard to the safety of civilians. As a first step towards preventing any further escalation in violence and unrest, they called for the implementation of an immediate ceasefire and reiterated the Union's firm conviction that the complex problems at issue can only be resolved through early and substantive dialogue. We called on all parties concerned, and in particular the authorities of both Zaire and Rwanda, to begin such a process as soon as possible.
The Council also requested the European Commission to report urgently on the situation and to make proposals for action by the Union to assist actively in the process of getting supplies to those in need. It is the hope of the presidency and our European partners that the unilateral ceasefire, which was recently declared by the Tutsi side in eastern Zaire, can become part of a fully agreed and sustainable ceasefire between all parties to the conflict. This would facilitate both the immediate delivery of humanitarian assistance and the commencement of political dialogue to resolve the crisis.
The European Union specifically mandated its own envoy to return to the Great Lakes region where he has, over the past two weeks, been engaged in renewed and intensive consultations with the governments of Rwanda and Burundi, the United Nations, the Organization of African Unity and other concerned parties. Mr Aiello also attended, on behalf of the European Union, the summit of regional leaders on the crisis in eastern Zaire, which was held in Nairobi on 5 November.
The European Union has welcomed the outcome of the Nairobi summit on 5 November as a further positive step towards the realization of a community, of a framework within which the crisis in eastern Zaire can be resolved in a peaceful and humanitarian manner.
The regional summit has given strong support to the calls made by the EU and other members of the international community for the implementation of a full and immediate ceasefire to facilitate the intensification of diplomatic efforts to achieve lasting peace. The summit also strongly supported the establishment, in conjunction with the respective Secretaries-General of the United Nations and the Organization of African Unity, of safe corridors and areas of sanctuary inside Zaire, with an appropriate protection force to facilitate humanitarian assistance and the voluntary and safe repatriation of refugees. These positive proposals are being encouraged by the European Union as part of its ongoing support for the efforts of regional leaders and the Organization of African Unity, whose central role is both recognized and supported by the Union, to bring about a peaceful resolution of the conflict.
The European Union recognizes that there is a strong interrelationship between humanitarian and political aspects of the crisis and that both dimensions must be addressed together in a comprehensive way. For this reason, the Union will continue to urge that the necessary conditions exist for essential humanitarian tasks to be carried out as quickly as possible and for the process of dialogue to be advanced.
As part of this approach, my colleague, the Minister of State, John Burton TD, chaired a special meeting of European Union Development and Humanitarian Aid Ministers in Brussels on 7 November. The meeting reaffirmed the Union's deep concern on the situation in eastern Zaire and the threat posed to peace and stability in the entire Great Lakes area. It also reaffirmed the Union's determination and commitment to do everything in its power to help and to assist immediately vulnerable people, refugees and displaced persons in eastern Zaire, in averting human tragedy there and in avoiding a potentially catastrophic humanitarian disaster in the region.
Ministers recalled the Union's commitment to promote the voluntary return of refugees to their countries of origin and strongly underlined the need to ensure safe and protected humanitarian corridors in order to facilitate delivery of immediate relief supplies to the victims of the crisis where they are, as well as the voluntary, safe and dignified return of refugees to their countries of origin.
The need for support for development efforts, as well as for strengthening the legal system, notably within Rwanda, to facilitate the integration of returned refugees, was also noted.
Ministers also underlined the importance of support for the democratic process in Zaire.
Ministers agreed on the need to work in a coordinated manner with international humanitarian agencies and NGOs to ensure an effective humanitarian response to the crisis.
Since the beginning of the crisis the European Community and Member States have provided about ECU 755m in humanitarian aid. They noted the resource needs of the humanitarian agencies and agreed on the importance of ensuring that aid resources are made available for agreed priorities as a matter of urgency.
The meeting also called on all parties in the region to ensure the safety and freedom of movement of all international humanitarian aid personnel. The meeting agreed to send immediately a special mission of the development ministers from Ireland, the Netherlands and Italy to make an assessment of the humanitarian situation and to identify ways and means to speed up humanitarian assistance. Minister of State Burton accompanied by Ministers Pronk of the Netherlands and Serri of Italy visited Zaire and Rwanda between 9 and 12 November. Commissioner Bonino also accompanied the delegation.
In discussions with Prime Minister Kengo as well as the other Zairean Government ministers the EU delegation impressed on ministers the importance attached by the Union to early adoption of measures in the region to advance reconciliation and for actions to facilitate immediate humanitarian assistance for those in acute need. The EU delegation emphasized the importance attached by the Union to the opening of safe and protected humanitarian corridors to assist delivery of emergency relief supplies as well as the importance of facilitating the voluntary and safe return of refugees to their countries of origin.
For its part, the Zairean side expressed to the EU delegation the view that refugees in Zaire must return to their countries of origin and stated the government's view that the existence of the refugee camps is a main factor leading to instability in the region. The EU delegation visited Kigali on 11 and 12 November and held lengthy discussions with President Bizimungo, Vice-President Kagame and other ministers. The Rwandan side indicated that it had been working over recent days with UN agencies and NGOs to facilitate the sending of humanitarian aid to eastern Zaire.
The EU delegation also met on 11 November with UN Special Envoy Raymond Chrétien. Ambassador Chrétien outlined his discussions to date in the region concerning possible modalities of a UN mandated intervention force to facilitate humanitarian supplies for safe and secure corridors and enable refugee return as well as the disarming of militia forces among the refugee population. I should emphasize that the humanitarian situation in eastern Zaire remains extremely precarious. Currently there are over 1 million Hutu refugees and more than 160, 000 displaced Zaireans who urgently require food aid and medical assistance. Although to date the security situation had prevented humanitarian agencies from operating in the region, there have been some hopeful developments over recent days, including the delivery of limited humanitarian supplies to Goma, although these supplies have not yet been distributed.
The Rwandan Government agreed earlier this week to allow eight humanitarian agencies and NGOs to enter Zaire to provide humanitarian assistance and prepare a plan of action on the refugee issues. These organizations crossed the border from Rwanda on Monday and have begun to assess the precise needs in the area. It is hoped that this will be followed by provision of further supplies over the coming days as well as access to Bukavu.
We are all aware that the international aid community stands ready to deliver immediately food, medicine and shelter to those who most need it. This cannot be done without support to do so safely. For this reason at their meeting in Brussels on 7 November, European development ministers welcomed the call by regional heads of state for the immediate setting up of safe corridors and temporary sanctuaries inside Zaire to facilitate humanitarian assistance and the repatriation of refugees and noted their request in this regard to the United Nations Security Council for the deployment of a neutral force. They also noted that special arrangements are urgently required in the short-term to ensure a stable security situation in eastern Zaire and noted the efforts to this end being pursued by the UN Security Council.
As Parliament will be aware, the UN Security Council has adopted enabling Resolution 1078 of 9 November which strongly urges member states on an urgent and temporary basis and in cooperation with the Secretary-General of the Organization of African Unity to prepare the necessary arrangements in consultation with the states concerned, to allow the immediate return of the humanitarian organizations and the safe delivery of humanitarian aid to displaced persons, refugees and civilians at risk in eastern Zaire and to create the necessary conditions for the voluntary and secure repatriation of refugees.
Resolution 1078 also requests the Secretary-General to report to the Security Council by 20 November with a concept of operations and framework for humanitarian taskforce with military assistance if necessary. European Union Member States are now considering how best they can assist in the early implementation of Resolution 1078 as the basis for the authorization of a multinational humanitarian intervention, taking account of its prospective mandate and the contributions which can be made by partners - the Organization of African Unity, African states, the United States, Canada and others.
The Union will continue to make every possible effort towards the resolution of the current humanitarian crisis and the ongoing conflict in eastern Zaire through this and other appropriate means. At an extraordinary meeting in Addis Ababa on 11 November at which the Union was represented by Special Envoy Aiello, the central organ of the Organization of African Unity mechanism for conflict prevention endorsed the position taken by the regional summit of 5 November in relation to the establishment of a neutral intervention force. It also stressed the importance of an effective African contribution to such a force and called on the Security Council and the international community to create a mechanism which will ensure this. The Foreign Ministers of Cameroon, Ethiopia and Zimbabwe have been charged with following up the implementation of the Addis summit in cooperation with the OAU Secretary-General. The European Union welcomes the outcome of the extraordinary meeting as further confirmation of the commitment of African countries to contribute effectively to resolving the crisis in the Great Lakes region.
In the context of the need for a comprehensive approach to the complex and interconnected problems at issue in the Great Lakes region, the European Union continues to support the convening of an international conference under the joint auspices of the United Nations and the Organization of African Unity, in order to address within a global approach the root causes of the crisis and to ensure respect for commitments. We believe that such a conference has a central role to play in the establishment of a lasting comprehensive settlement. The situation in the Great Lakes region is a challenge to the entire international community. It is essential that the European Union plays its full part in meeting its responsibilities and seeking new ways forward and in addressing urgent humanitarian needs. I can assure Parliament this is what we intend to do.
In conclusion, it again highlights the need for this Union through the Intergovernmental Conference to strengthen its capacity to act internationally in dealing with situations of this kind.
Madam President, ladies and gentlemen, what you are witnessing here, day after day, as you follow the more and more alarming information provided by the media, is nothing less than a humanitarian disaster.
My colleague Emma Bonino, who has just returned from the Great Lakes region, will no doubt remind us of the tragic impact of these events on the refugees and displaced persons, and the impossibility, hitherto, of providing any aid to those in need, those in danger of death for lack of food, water and medical care. Yet everything is in place for an immediate humanitarian operation.
The events of recent weeks - we need to be clear about this - were not unexpected in the regional context that we have been familiar with for several years, the crisis situation in the Great Lakes region. After all, the day-to-day reality that we see in the Kivu, in eastern Zaire, is the most violent and tragic manifestation yet of a particularly complex regional situation involving not only Zaire, Rwanda and Burundi but also Uganda and Tanzania. The problems of the region are exceptionally serious in humanitarian terms and explosive in military and political terms.
The roots of the present situation go far back into history, to the pre-colonial era. However, we are not here to analyse the historical events that have led to the present armed conflict in the Kivu, or to lay the blame for those events at any particular door. European public opinion expects us to act quickly to stop a sequence of events that is not predestined: to end the fighting and bring aid to those who need it so much and so urgently. It also expects to see the European Union making an effective contribution to defining and implementing an overall political solution to guarantee peace and stability in this region.
Ladies and gentlemen, any steps towards finding a general political solution necessarily involve the refugees' return to their country of origin. This in turn requires implementing the decision taken back in 1994 to separate the soldiers, militiamen and other forces of intimidation from the main body of refugees. And so the problem, clearly, is how we can send out a neutral international force, with the agreement of the OAU Security Council and the various countries in the region, to separate the army and the armed militia from the main body of refugees and displaced persons.
Unless we can remove the armed elements, we are going to be unable to solve the problem of returning the main body of refugees from Rwanda and Burundi, which is still a priority objective in resolving the crisis. The governments of the countries of origin, for their part, must create the necessary conditions for their people to return, with the aid of the international community.
Next, and this is an absolutely essential aspect, everything possible must be done to involve the states in that region in the quest for a general political solution. Without their effective long-term co-operation there can be no viable solution. We should look towards a pragmatic policy of stabilization and regional security, coordinated by an appropriate mechanism such as Arusha.
The regional summit in Nairobi on 5 November showed that governments in the region are aware of the issues at stake in the present conflict and ready to assume their responsibilities in seeking a general, pragmatic and viable political solution. Any such solution, I say again, would have to be formulated by the International Conference on Peace, Security and Stability to be organized under the aegis of the United Nations and the OAU. The broad outline of that conference was also emphasized in Nairobi on 5 November.
Those, Madam President, are the few points I wanted to make this morning about the conflict in the Kivu and, more generally, about the Great Lakes region. But I believe we have the privilege and benefit of having with us today Emma Bonino, whose voice has awakened consciences which had, perhaps, dozed off somewhat both in Europe and in the rest of the world.
Emma has just come back, and I believe she will be able to tell us in her own way what she has seen out there. I am afraid it is not a pretty story.
Madam President, ladies and gentlemen, after what has been said by the Council and the Commission, which has put this crisis in its historical and political context, if I can put it that way, it is now my duty to tell you a few things that may be new to you, information which I brought back with me early this morning.
The first point, an important one in my view, is to confirm that in all my discussions with everyone I met at every level, in Kinshasa, in Kigali, in Kiseny, with all the humanitarian agencies, with all the NGOs, I found complete unanimity on one point: without a multinational force in the field and without military protection there is no hope at all - I repeat, no hope at all - that the lives of hundreds of thousands of people can be saved.
I believe that this unanimity, this consensus, is of great importance. Secondly, it transpires that, for once, Europe has spoken and is continuing to speak with a single voice. On this occasion, at least, if we want to identify the obstacles which have prevented this force from being sent, and may still be preventing it, we need to look beyond the Atlantic.
Thirdly, I can tell you that yesterday, at Kiseny, they offered to allow us, to allow me, to cross the border from Rwanda to go to Goma.
I should say briefly why I declined. First, I know Goma, having been there on various occasions, and that isn't where the refugees are. The refugees have never been in the town of Goma - as everyone knows, the refugees are in the camps at Kitali, Mugunga, Kahindo and Kibumba, 8, 10 or 12 miles outside the town.
In point of fact, I would of course have met in Goma the rebel leader, their self-proclaimed chief, I imagine, Mr Kabila. I felt, first, that I would not be allowed to see anything and, secondly, that the political 'toll' to be paid would be too high for us to take the risk of paying it. The ministers who were travelling with me felt the same way as I did, and our decision was a unanimous one. Anyway, you saw what happened because it was reported in the press.
Finally, after interminable negotiations and under conditions which I must admit were hard to bear, a few United Nations agencies and a few NGOs were authorized to take 20 tonnes of food inside Goma. So we're not talking about refugees but, possibly, about displaced Zaireans and even more, perhaps, Banyamulenge rebels. They were forced to leave these tonnes of supplies at the stadium, where I imagine they still are - I assume no one has distributed them to anybody at all. But the VHA, on returning, did in fact confirm to us that there seemed to be no one really in danger or in need in Goma. Also, we actually learned that Mr Kabila started by telling the press that there wasn't really all that much food, or even enough, and also that it consisted entirely of biscuits. He wanted to know where he could find the rice, fish and meat that he needed.
I have no doubt at all that, when you hear that kind of thing, you do have to keep a tight grip on yourself, and I can well understand the frustration of the humanitarian workers in the field, trying everything they know to do something, to take some positive action. But I must add a word of warning: these initiatives, far from being effective in bringing people back together, do raise a lot of problems of principle, even political problems. For all these reasons, I hope - and we all hope - that this multinational force which is going to open up the humanitarian corridors to allow the direct distribution of food to the endangered population will be in place as quickly as possible.
There is another important message, too, at the present time. This concerns the mandate of this multinational force. First of all, these access routes and humanitarian corridors must, as we see it, definitely be 'two-way' , in other words designed so as to make it easy to return. I stress this point of the need to facilitate voluntary return, which is laid down in every convention on refugees and in humanitarian legislation. The second function of this force will be to move the food supplies, and the third will be to protect the refugees themselves, the equipment and the humanitarian personnel.
Fourthly, I must assure this House just as we assured the authorities in the local capital cities and our NGOs that there is no question of returning to the status quo, in other words the former camps. Temporary areas will have to be set up, because people cannot be helped while they are on the move. They have to be brought together somewhere. But I do hope that you will do everything in your power to ensure that the mandate given to this force also includes a mandate to disarm the refugees. If not, we shall be back in a situation where we have temporary areas sheltering perhaps a few thousand armed refugees - in other words, the same situation that we and the humanitarian aid workers have been familiar with for two years.
I hope, then, that we can all unite in demanding that the mandate for this force includes the right to disarm the refugees and to allow them, rather than forcing them, to return - I want to be quite clear about this, in other words to force a choice, to give the refugees the choice of deciding what they want to do. If it is necessary to use the word 'force' , which I keep hearing here and there in somewhat ambiguous contexts that caused me a great deal of concern, the target must be to force people to choose. There can be no question of forcing them to return.
One final piece of information, ladies and gentlemen: this military intervention is a precondition, I say again, for trying to save lives. I am very frustrated that I have not so far been able - I have tried, but I have not succeeded - to get across the message of urgency, because every minute counts, every hour counts. Now, apparently, the question is no longer whether we shall have a multinational force, but when.
When? This is the real essence of this mission, because if that force arrives in three weeks' time it will be kept very busy burying the bodies but it will have very little else to do.
(Applause) So I hope that, even if some of my language has not been very diplomatic, you will understand the anger and frustration and even shame - yes, the shame, that all of us...
(Applause) ...will have to bear and endure in this crisis. And I believe that, for once, Europe has clearly shown that, as far as it is concerned, dignity and human life and solidarity are not just empty words but words that mean something.
For my own part, I hope we shall be able to continue speaking as one and trying to be effective. It is not up to us to take the decision about the troops, but it definitely is up to us to do everything we can to ensure that these lives can be saved.
(Applause)
Madam President, if I may, I should like to raise a procedural point which, just for once, is an ethical and sentimental one. I feel that Parliament as a whole is poorly represented here - numerically, although not in terms of quality - to thank the Commission and the Council for what has just been said, and more particularly to express our admiration and recognition for Emma Bonino and for the way in which she acted both before and during her trip, and the way she is acting now. Your journey was a necessary one, Commissioner, and we are grateful to you for the non-diplomatic channels you have emphasized.
Madam President, in the breathtakingly beautiful Great Lakes region the violent settling of accounts has come full circle. The regime in Kigali is presenting refugees with a terrible account which shows forced expulsion, hunger, thirst and cholera on the one side and the abomination of the unpunished 1994 genocide on the other side. Everyone knows it was impossible for the refugees to stay for ever in the border camps where, moreover, the perpetrators of the genocide were hiding and were never weeded out from the rest. The elusive international community bears a heavy responsibility for this.
But at no time has Kigali's policy inspired the refugees with the confidence to go back. I would remind you of the conditions in Rwanda's jails where death is the arbitrary judge, because anyone who does not have the constitution of an ox dies before he has any chance of coming to trial.
Nothing has been said about Kibeho, about other situations which have remained unpunished. But the hundreds of thousands who have now fled can draw only cold comfort from statements of the 'I told you so' variety and from lamentations over missed opportunities. Those shortcomings must be made good now by the provision of drinking water, food and medicines, not tomorrow or next week but today at the latest; they were needed really last week.
And those on the ground know that the security position is so uncertain that humanitarian aid has to be escorted by an intervention force, otherwise it will not get through. The Organization of African Unity asked a specific question. A decision in principle has been taken by the Security Council, so I wonder why we still have not seen any action.
Intervention will be discredited if this failure to act persists. Those who block aid now, and this is happening, whether Kigali or the militias, will be to blame for the deaths of thousands. Those who fail to protect the convoys will share the blame. But fundamentally nothing will change unless there is a political dialogue, in the first place inside Rwanda, between representatives of the regime and genuine representatives of the Hutu community who are not responsible for the genocide and the rest of it. If that dialogue does not get going, in a regional framework and with international support, in four weeks' time we shall find ourselves talking again about the crisis in Burundi which will have returned to the agenda. Because we are hearing nothing more about Burundi, ladies and gentlemen, though there too the situation continues unchanged.
Madam President, for over a fortnight we and the rest of the world have been watching the progress of yet another terrible humanitarian tragedy, and once again the international community has displayed its inability to take any action to prevent it.
Madam President, I feel shame and anguish, because this disaster was predictable, and no vestige of a solution has been found for the problem that began in 1994, caused by the influx of thousands of Hutu and Rwandan refugees into the already overpopulated Zairean Kivu. The refugee camps have been receiving humanitarian aid for two and a half years although we know and the UNHCR knew that they had been infiltrated by those responsible for the Rwandan genocide and that they were sheltering the army of the former Rwandan government and the extremist Hutu militia.
In mitigation of Zaire's actions, we must acknowledge that the Kengo government was calling for these refugees - refugees who were increasingly well armed from day to day - to be expelled. By whom? I ask the question, but I am afraid I already know the answer. We must all bear a share of the responsibility. My own country, Belgium, has abandoned its African policy and no doubt makes that the excuse for its silence, although the historical ties that bind us to the Great Lakes region should have prompted the Prime Minister to act as a mediator.
But all of us here are saying the same thing: the time for procrastination is past, this is the time for action. So we insist that an international force should be set up immediately. I should add that it would be desirable for the Western European Union to be involved in that international force. The latest development is that, today, Canada has agreed to take command of this international force. Just ten thousand or so men would be enough to enable humanitarian aid to reach the Kivu, and enough to encourage the refugees to return to Rwanda. Let us hope that the Security Council will finally, and as a matter of urgency, adopt a resolution allowing those men to be deployed and allowing the 80, 000 tonnes or so of food supplies already in the region to be released.
Madam President, there is still time to avert apocalypse and to launch an appeal for an immediate cease-fire to allow the vital dialogue between all the factions concerned. The OAU must help to bring about a political solution for the entire region, and South Africa must accept its responsibilities, even if it has other priorities than fighting the fires ravaging Central Africa, because otherwise the whole of the Dark Continent could catch fire. Between us, we have the means to act. Now let us show that we have the will as well.
Madam President, ladies and gentlemen, I shall use the word 'shame' twice. Mrs Bonino did not shrink from using it in her statement following the latest meeting of the Security Council. She said it was a shame, a scandal, to be dispersing without concrete decisions on the tragedy in Central Africa. In so doing she saved the honour of the Commission. I must congratulate her on that. I must also thank Mr Pinheiro for his constructive attitude during this difficult time. The lack of unanimity in the European Union up to and within the Security Council is also a scandal. Why is our indignation not great enough to prompt us to act collectively at this time? We all say that immediate humanitarian aid must be given to the refugees within Zaire, and that without a military escort that aid will not reach its destination. We also advocate a conference of the Great Lakes region to resolve the differences in that region. This raises the problem of Africa itself, what Henry Kissinger called 'a crisis continent' . The scant regard for human life, intolerance, African-style racism, are unfortunately characteristic of life in the dark continent. The question is whether the Member States of the European Union want to pursue nineteenth-century-style policies or whether they want to be part of a policy for the twenty-first century. Are we honest when we talk of more democracy, human rights and the rule of law in Africa too? Does Europe not have a special responsibility to play a powerful cooperative role in this region? There used to be talk of Eurafrica, Europe-Africa, the name for a special policy between our two continents. Where do we stand now on that? Every day we hear voices which want to leave Africa to its miserable fate of self-destruction. Can the United Nations do anything? The current position is failure. So what should be done? Should we not also consider the old idea of a trusteeship council, with a new and changed mandate being given to try, in certain cases, to combine democracy, tolerance and peaceful coexistence? I know how delicate it is, but how else are we to stop the killing in future?
The challenge is to create a society in Africa which is not murderous, but also to rescue bodies such as the United Nations which represent the peoples of the world. Surely they were set up to keep or restore peace? It says so in the text of the United Nations Charter, and it is also important - we should say so loud and clear in the European Parliament - to see how the European Union projects itself. Where do we stand and what are we doing?
Madam President, the tragedy of Zaire and the crisis of the entire Great Lakes region demands swift and immediate action to put a stop to those crimes that are still being perpetrated. The European Union must strive to find a political solution and a global programme to put a stop to this situation, which could have been prevented, as the Commission so clearly said a little while ago. Several times, in this House and in the other European institutions, we have talked about preventing the conflicts in Burundi, in Rwanda and throughout the Great Lakes region, but nothing came of it.
Sadly, no action is taken until the situation deteriorates to crisis point. The tragedy of the exhausted refugees, terrified and worn out by the long, weary road taking them to some unknown destination, confronts us with a human tragedy which leaves us helpless - we cannot even arrange for them to receive humanitarian aid, as we are currently unable to distribute it.
The humanitarian aid corridors must be organized as soon as possible, and if the UN Security Council cannot reach a decision, even though Canada has started proceedings, Europe will have to take action immediately in concert with the Organization of African Unity and without further procrastination.
The sole objective of the mixed international force must be to bring aid to the victims and attempt to put an end to their long calvary.
The European Parliament must be involved in this and must, at the first opportunity, send a joint delegation made up of members of the Development and Foreign Affairs Committees and ACP representatives, in support of the European Commission and the Council, to determine the joint action to be taken in order to put a stop to this appalling crime against humanity.
Notwithstanding that, I emphasize again that the tragedy could have been prevented and nothing was done. I feel ashamed, therefore, of my part in furthering activities which have produced no results, and I call on all the European institutions to work together to put an end to this crisis.
Madam President, our group believes that the European Union should head any international intervention aimed at preventing the humanitarian disaster in eastern Zaire which we have been witnessing, at once horrified and powerless, for several weeks now.
As we see it, the international community must intervene within the framework of the United Nations, under the umbrella of an appropriate Security Council resolution, using all the means necessary to achieve the proposed objectives and clearly maintaining its neutrality, i.e. never favouring the interests of any of the parties to the conflict.
Intervention on the part of the international community must have a three-fold objective, in our view. Firstly, the creation of corridors via which medicine and food aid can start to be distributed - such aid is arriving in great quantities but is being placed in storage because it is impossible to get it to those who need it. Secondly, the establishment of safe havens where refugees can settle and where they are protected from current or future confrontations. And, thirdly, to achieve the separation of the armed factions which were responsible for the 1994 genocide and therefore the huge numbers of refugees.
The objectives of any intervention on the part of the international community must also include the convening of an international conference aimed at finding long-term solutions to the fundamental problems which exist in the Great Lakes region. Solutions to these problems should envisage cooperation between all countries in the region, the voluntary, free and safe return of refugees to their homes, the implementation of sustainable development programmes for the area, commencing with the immediate requirement for material reconstruction, a return to peaceful coexistence of different ethnic groups in each country and the establishment of democracy and full respect for human rights in all countries in the region.
It ought to be stated that this crisis, just like the 1994 crisis in Rwanda, arises from the persistent nature of the vestiges of colonialism and also the continuation of spurious and unacceptable strategies on the part of power bases outside the region who attempt to maintain areas in the region where they can exert their supremacy and influence. Those directly responsible for the genocide must be punished and a total arms embargo must be applied to the region. In addition, Madame President, there are certain governments, such as the French or US governments, which ought to clarify for us their past and current tactics and activities in this part of Africa.
Of course, we cannot forget that the dictatorship of Mobutu Sese Seko has been involved throughout this crisis and has used food aid as an instrument of pressure. His regime continues to be supported by a number of countries - this is totally unacceptable. We must keep abreast of public opinion and, as happened yesterday in Spain, we must use the mass demonstrations called by the NGOs to demand immediate and effective action within the framework of preventive diplomacy.
Madam President, I should like to thank the Council and Commission for their communication, and add my own very particular congratulations to the Commissioner for Humanitarian Action, who, throughout these long and painful weeks, in the face of the silence of the international community and the cowardice of the United States, has shown by her words and deeds the meaning of clear-headedness, determination and courage. I thank Mrs Bonino for having listened to the voice of Europe.
And yet, two years ago, the authorities in Kigali gave us warning of what to expect. The existence of camps full of refugees, taken hostage and held to ransom by the former Rwandan armed forces before being used, initially, as a security and a political shield by the Zairean government, amounted to nothing less than a time bomb menacing the entire region.
Today, the tragedy has erupted, and only a strong display of political will by the Security Council can stop it. Miliary resources, too, will be needed, but we must stress the need for the strict neutrality of an international intervention force, whose only mandate will be to allow humanitarian aid to get through and to ensure the possibility of voluntary return to Rwanda and Burundi for those refugees who will be welcome there. As for those who prefer to stay in Zaire - and, sadly, we all know why they want to stay there - well, let them stay!
But let us not have any repetition of the ambiguities of Operation Turquoise. The international force must not be ordered to prop up a corrupt and discredited Zairean administration, to protect an army that has been reduced to looting its own country, or to allow the re-establishment of the armed forces of those responsible for the 1994 genocide in Rwanda!
If we want this joint intervention by the Western and African states to be no more than the political reflection of our duty of solidarity towards the civilian population, then we will have to ensure that this intervention does not involve those countries which have for too long shown their concern to support the former power in Kigali and what power remains in Kinshasa! This neutrality is essential for the future credibility of the European Union in that region. As far as other matters are concerned, Mrs Bonino has shown us the path of humanitarianism and dignity. That is the path we must follow - and quickly!
Madam President, first of all I would like to congratulate Commissioner Bonino for having visited the Great Lakes region at such short notice, for her sensitivity vis-à-vis the situation - and I refer here not only to her political sensitivity -, for her determination regarding the need for humanitarian involvement and for ECHO help in this area. These are points on which we all agree. However, this consensus of opinion which is sometimes the most difficult thing to achieve in politics does not mean, as it should, that the way is now clear for action, and it risks becoming a cause of frustration which merely illustrates, both to ourselves and to the rest of the world, the futility of our efforts.
I do not intend to give another account of the bloodshed in Zaire but will content myself with offering a few thoughts and suggestions. We cannot claim to be surprised by the conflict in Zaire, because it is the culmination of a crisis in the Great Lakes region which we have seen developing, in all its detail, since 1993. Nor should we resign ourselves to accepting the deaths of thousands of people simply because these were anticipated. At this eleventh hour, such events should inspire us to take the lead in finding a solution.
The EU and Member States have the diplomatic and logistic capacity to head any humanitarian intervention, to support a decision on the part of the United Nations Security Council to provide military protection for such intervention and to see it implemented. The question on the lips of civilians, the NGOs and especially the victims of the warfare, and which I now ask the Council, is the following: why is this capability not being put to good use? Why do we always follow on behind the United States, Canada or whoever happens to be in the lead at the time? Yesterday, throughout Spain, crowds of people attended rallies to demand immediate Western intervention to solve the conflict, and they were given the unanimous support of the Spanish parliament.
There is a risk that the EU's stance will be interpreted as cowardice - it could propose WEU participation in humanitarian missions, within the framework of the CFSP, but it does not do so. The contrast between declarations made by Member States and their actual willingness to contribute to a solution, both immediately and in the long term, smacks of hypocrisy or even, at times, schizophrenia.
That aside, the most urgent problem to be solved is the crisis facing the population, and the formula for doing so is to provide humanitarian aid, but this can only be provided under military protection, as has become clear from experience in Bosnia and Iraq where it was possible to provide for the people's needs only after exclusion zones had been decreed.
When this multinational force is set up to protect consignments of humanitarian aid, its objective being to safeguard the right to survival of a people under threat of barbaric attack, we will be able to congratulate ourselves. But it must be set up and it must be deployed because, if it is not, it will be too late. Such a force will also be of use in assisting the voluntary return of refugees to the area, and these refugees must be unarmed - in this area there are many weapons and many deaths.
I think it is rather a cruel irony that today the World Food Summit in Rome opens as we are here in the European Parliament contemplating the fact that millions are facing starvation in Central Africa. The prevarication, the delays, of course are indefensible as both Commissioners have said. Displaced refugees are suffering, starving to death, while the international political vacuum continues, only occasionally interspersed by fine words, but still no real action. UN member states must declare their readiness now to deploy, equip and support a multinational force under the leadership of the Canadians. I have argued very strongly that such a force should have a clear mandate to disarm the former Rwandan Army, the Interahamwe. It is a nonsense to suggest that relief is possible as long as these armed militias continue to intimidate the refugees. They must be screened, and all those who are not genuine refugees must be detained. This will not only facilitate the delivery of humanitarian assistance, but of course it will also help the whole process of building a long-term solution in Rwanda and elsewhere.
Whatever happens in this current crisis, we must not lose sight of the need for a political strategy, for a regional solution, after the crisis has been sorted out. We have seen, as both Commissioners have said, a paralysis, a callous indifference, and we have seen a lack of moral or political leadership in the world. I hope that in our future dealings with this region that will no longer be a feature.
Madam President, having heard the introduction to this debate, I must say that we are fortunate to have a Commission as well as a Council, because what we have heard from the Commission here today has been very much more specific! We stand here and say that we foresaw some of this, that we saw it coming. I would like to qualify that 'we' a bit, because over the last 18 months Parliament has repeatedly drawn attention to it and demanded that action be taken to defuse the situation in this very area of the Great Lakes.
I seem to remember that we appealed to Zaire to discontinue logistical, military and other support for the rebels in the refugee camps. Another demand we made was for the setting up of security areas and safe havens. There is one thing, though, that I feel a degree of relief at noticing: more and more, there seems to be an awareness that humanitarian aid alone without simultaneous safeguards, including military backup, is impossible. More and more there seems to be a consensus on this in this House. After all, it really is futile to call for round tables and discussions and arrange meetings between rebel leaders who may sit down and talk together for a day while the others go on shooting each other.
Another problem, undoubtedly, is the return of the refugees. I strongly urge this House to learn from the events that we are now deploring so much in the Great Lakes region - refugee camps should not necessarily be set up in border areas where they are immediately exposed to fresh pressures. Also, stricter yardsticks should be applied in order to guarantee that refugees can return home quickly.
Madam President, I know it is not the your brief, President-in-Office of the Council, but I have to say that your contribution today lacked a commitment to doing something about the serious situation in Zaire. I regret to have to say that.
I want to say to Mr Pinheiro that his contribution was very welcome. I want in particular to pay tribute to Commissioner Bonino who, over the weekend, made statements which were so incisive and so transparent that the people of Europe - I am sure of it - saw for the first time a commissioner coming out and saying exactly what needed to be done; saying exactly what the people of Europe wanted to hear.
Zaire, as we know, is a by-word for exploitation and plunder. We have in the European Union Mr Mobutu, so-called President Mobutu, who is being given refuge in his palace in the south of France. I think, quite frankly, that Mr Mobutu should be arrested for genocide and war crimes against his own people. I think Mobutu and his coterie of thugs and gangsters who are running that country, drinking pink champagne while their 44 million people have no education, no schools, no health, no hospitals are a disgrace. The European Union has a terrific responsibility in this regard.
Finally, 80 % of the weapons are exported by the big five in the United Nations. The big five have been very slow to act in this particular crisis in Zaire and the Great Lakes region. I think the media should investigate where the weapons that the Hutus are now using are coming from. A couple of months ago they were disarmed and now they are armed again with weapons coming from the European Union...
(The President cut the speaker off)
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Madam President, the more recent history of the Great Lakes States contains, in embryo, the genesis of genocide: the Tutsis who have seized power in Rwanda, the Tutsis who are in power in Burundi and the Tutsis living in the neighbouring Kivu are creating a de facto Tutsi federation of the Great Lakes.
To achieve this, they have undertaken what is nothing less than a campaign of ethnic cleansing which is clearing the region of its Hutu inhabitants. That had already happened, the other way round, in Rwanda in 1994 when it was in fact the Hutus that were guilty of massacring more than 500, 000 Tutsis. And it happened again in Burundi, with the murder of various Presidents of Hutu ethnic background and their replacement with Tutsi presidents. And it happened again in the Kivu, from the time that the Banyamulenge rebels, aided by the Rwandan Tutsis, began persecuting and massacring the Hutu refugees.
While the Tutsi power has been growing, the Hutus have been mown down by hunger, disease and mortar fire. Co-existence seems a remote, unattainable goal; the ancient hatreds inspiring these two ethnic factions cannot be overcome.
So what solutions are there to the problem of bringing stability to the region and preventing the mass murder of thousands of refugees? The UN Security Council is temporizing, culpably so, divided by the chess-game of diplomacy and the calculations of Realpolitik. Without its military support, the humanitarian aid corridors that have been prepared will remain closed, and the deaths will continue. Nevertheless, I must thank Commissioner Bonino for her selfless efforts.
Any idea of a Hutu territory in Burundi and Rwanda, bordering on another territory handed over to the Tutsis, would be to forget the fact that the latter represent 15 % of the population. The solution might be to create a confederation between a Hutu state and a Tutsi state, in other words to create a fourth state by juggling with the existing frontiers and making allowance for ethnic settlements: to revise the frontiers of three states in order to create a fourth. Is there any possibility of changing the doctrine that frontiers are sacrosanct?
At this point in the debate, we have heard from every group. I know that there are still more speakers, amounting to perhaps another quarter of an hour of speaking time. Our voting time begins at 12 noon. Given the importance of this debate, I cannot take it upon myself to interrupt it, and so I shall put the matter to the House pursuant to Rule 130.
Do you want the debate to be closed so that we can begin voting, or would you prefer the debate to continue for another 15 minutes or so?
Madam President, looking around at the numbers present in the Chamber everyone is getting ready to vote in twelve minutes' time. We know that voting is to start very shortly, and so I would ask you to suspend the debate for the moment.
(Parliament agreed to suspend the debate)
I therefore declare the debate closed.
(Mixed reactions) The vote will take place very shortly.
Written speeches by Members listed to speak in the debate:
Madam President, one of the most appalling humanitarian tragedies is now being played out in the eastern areas of Zaire: more than a million people are today in danger of dying of hunger and disease, and many thousands of refugees have already paid with their lives for the renewed outbreak of fighting in that region.
But, as ever, any humanitarian tragedy is also, and primarily, a political tragedy. Or rather a political crime.
The main responsibility for this crime rests with those Rwandan forces - both the militias of the former regime and those loyal to the new government in Kigali - which in recent years have done nothing to bring about a new national reconciliation but, instead, have deliberately fanned the flames of ethnic and political hatreds, which today are inevitably erupting in armed conflict.
However, some responsibility for this crime also rests with those members of the so-called international community which, once again, have allowed the situation to fester.
Today, as in 1994, the price of all this is being paid by the civilian population - children, women, the weakest members of society. It is already very late in the day, but the need now is to prevent the worst happening.
We all know that, in order to aid the refugees, what is needed is military, political and humanitarian intervention to re-establish minimal conditions of security for civilians and for the international bodies.
This intervention, the specific form of which will be determined in the next few hours, will of course have to take place under the auspices of the United Nations Security Council, but it also needs the commitment and help of the major African and European countries, and of the United States.
Let us open the humanitarian aid corridors at once! That is the indispensable first step towards finding a lasting solution to the conflicts in the region. It would have cost a lot less, both in terms of human lives and in terms of financial resources, if we had done it when we were asked to, several weeks ago.
Let us at least do it now, and let us learn from it some hard lessons for the future.
Votes
Mr President, as is unfortunately a regular occurrence, the debate on this report took place at 11.30 p.m. yesterday, and we were able to record a number of important points, in particular the position adopted by Mrs Bjerregaard and the Commission regarding a number of amendments tabled by the Committee on the Environment, Public Health and Consumer Protection.
I should simply like to point out that, among these amendments, which I regard and the Committee on the Environment regards as important, the Commission will accept Amendments Nos 35 and 39 in full, while Amendments Nos 12, 16, 38 and 41 will be accepted in part by the Commission.
I feel I must make this clear to all Members of this House so that voting can take place without any confusion. We know that 314 votes are needed and that the Commission's position is decisive regarding any amendment to the common position.
On Amendment No 24:
To avoid any confusion, Mr President, if this Amendment No 24 is adopted that means that Annex II will have to be modified, because we are now dealing with Annex I, and if the type of project which is the subject of the amendment is included in Annex I, then necessarily it will no longer appear in Annex II. I believe, therefore, that we must infer from this a deletion in Annex II, even if there is no amendment which explicitly calls for that.
On Amendment No 39:
Mr President, this is an extremely important amendment. It relates to industrial farming. The vote which was adopted by the Committee on the Environment, Public Health and Consumer Protection relates to the number of animal units, which would be 100, but another amendment, tabled by Mrs Barthet-Mayer and other Members, suggests 200. I have no great hope of obtaining 314 votes in favour of the proposal by the Committee on the Environment, Public Health and Consumer Protection, but I do support Mrs Barthet-Mayer's amendment.
(The President declared the common position approved as amended)
Mr President, I should like to propose an oral amendment. In paragraph 10, where mention is made of enabling the refugees to return home, I think it is important to indicate that this would be a voluntary return. After all, a forced return would give rise to every conceivable kind of irregularity. I therefore suggest that the words 'to return home' should be replaced by the words 'wishing to return home to do so' .
(Parliament agreed to the oral amendment)
(Parliament adopted the joint resolution)
Mr President, even though we have adopted this resolution on Zaire, I must protest strongly at the way in which this debate has been interrupted. At a time when the eyes of the entire world are on events on Zaire, I find it scandalous that we could not spend ten minutes more debating a problem which concerns the entire world.
I have to point out that half of those applauding voted to curtail the debate.
I want to take the floor before we begin the vote on the Dybkjær report on the review of the Fifth Environmental Action Programme. Neither I nor the other Members in this House are strangers to political debate and controversy and the fact is that relations between the European Parliament and the European Commission sometimes involve disagreements. That is in the natural order of things but it is important that these disagreements be conducted in an atmosphere of mutual respect. When I read in the Danish press words like 'untrustworthy' applied to a committee of the European Parliament then I begin to have doubts about the extent of this respect.
Words, like pollution, know no frontiers and when there are headlines in the newspapers saying that the Commissioner herself is attacking the Environment Committee, I am forced to wonder whether the spirit of mutual trust and cooperation that we on our side have tried to establish and build is still in existence. I should therefore like to invite the Commissioner herself to say to Parliament this morning that while there always will be occasions when she and I and the committee and our rapporteur may have differences of opinion, she has no complaints to make either about the level of cooperation and help that she receives from the committee or about the competence of the committee, or about the way in which we choose to work. Will she give Parliament that assurance and will she regret as much as I do that relations can be prejudiced by the unwise use of a press that is not always responsible?
Mr President, I thank Mr Ken Collins for his question. It is clear that what we are discussing here is of the greatest importance in relations between the Commission and Parliament, i.e. our cooperation on the one hand and the whole question of the development of democracy on the other. I believe in fact that the Commission's and Parliament's greatest common interest lies in ensuring that we achieve as open a public debate as possible, that we be able to involve citizens and that we achieve some results. This can be difficult in democratic systems. We do not always agree. There can be differences of opinion about the content of the proposal, as we will see later when we come to vote on this proposal, and there can also be disagreement on individual amendments, and yet finally we may also be able to achieve some results.
I would therefore emphasize that this is why, at one point, I criticized the fact that there had been over 100 amendments to the Fifth Action Programme. In my view this is not to the benefit of the public. Nor do I believe that the procedure has been good: on Monday the number was reduced to 50, these were debated on Thursday evening, and now today we have to vote. I do not believe this is the way to achieve great unity. I believe that all of us would like to see the best possible public involvement in such a debate. However, this does not of course mean that we are not to show respect for one another's work. I have been very pleased to work with the Environment Committee, with the Environment Committee's President, with the rapporteurs, as we saw first with the report produced by Mr Lannoye and as we later saw in Mr Rübig's report. Hard words do not in any way detract from my appreciation of the cooperation. I am committed to continuing with this and I certainly hope we can reach a favourable result.
(Parliament adopted the legislative resolution)
Mr President, on a point of order. With a roll call vote costing about ECU 1, 500, having 50 roll call votes, I reckon has just cost us about ECU 75, 000.
Mr President, I should be grateful if you would ask Parliament whether it agrees that the voting should continue. We were told this morning that a large number of votes were to be taken and that rather more time would be needed. It is now half-past one, and I think the limits of our patience may have been reached. We have asked the Bureau, when so many votes are due, to being voting time at 11.30 a.m. so that voting does not have to continue throughout the middle of the day.
Please ask Parliament, therefore, whether it thinks we should take a break.
(Parliament decided to continue with the vote)
Surely the less mobile factor here is not labour but New Labour.
Since we are so far into lunchtime, I shall let you get away with cheap puns.
(Parliament adopted the resolution)
As I stated at the first reading, all environmentalists in this House concerned with this key issue and virtually all those sitting on the left of the Chamber welcome the fact that we are amending and expanding the directive on the assessment of the environmental impacts of all public or private projects. Such an amendment was already requested in the Fifth Action Programme and is crucial to attempts to comply with the concept of integration contained in Articles 2 and 130r(2) of the Treaty on European Union which shape Community environmental policy.
The expansion of the field of application to sectors such as agriculture or tourism, the requirement that Annex II should have equal weight to Annex I and the new provisions relating to information, monitoring and inspection of evaluation procedures are all necessary steps in complying with the concept of sustainable development which is contained in the Treaty on European Union, despite the strong vote against by the Right.
I shall be voting in favour of the proposals contained in the previous debate.
Thank you very much.
Cabrol report
The undersigned have voted against this report in its entirety. The Commission lacks the requisite expertise for health monitoring which is proposed in the report. The report&#x02BC;s proposal creates an unnecessary and efficiency-stifling intermediate level in international health policy co-operation. In contrast with this, there should be a consistent direct line operating between WHO and the health authorities in the respective states, as well as between the states themselves.
It is, of course, an admirable objective which we are aiming at here, namely the establishing of a centre for the control of infectious diseases. I am, however, highly doubtful about the value of continually setting up new institutions at "Community level' . Sweden has already developed networks for this purpose, for example, in co-operation with WHO. The fact is that these continual new EU institutions demand resources which have to be taken from somewhere. A positive choice of an EU institution thereby perhaps requires - especially if we bear in mind of the negative attitude towards taxation within the Union - a negative decision at the national or global level.
I further regard it as somewhat debatable that we in Parliament (see Amendment No 8) are also to put names to these new inspection institutions. The fact that one simply calls the national bodies "Eurocentres' does not make the situation any better.
Dybkjær report
A long list of amendments has been added to this report, many of them good and self-evident. In our consideration of the programme we have confined ourselves strictly to the understanding that it is an overview of the present action programme and not a new action programme we are to produce. This understanding is reflected in the way we have voted and therefore we have not approved many of the proposals which have been made.
We also regard the greatest challenge which now faces the EU is in fulfilling the requirements which have been imposed. This relates, not least, to the interim rules which currently exist, for example, for Sweden in the chemicals sector. The EU must, by practical action, show that environmental matters are taken seriously and that fine words are also translated into actual decision-taking.
The Dybkjær report, in the text produced by the Environment Committee, is highly critical of the revisions by the European Commission regarding progress with the implementation of the Fifth Programme. We entirely share this view. The objectives of the programme will not be achieved, at least in a great many very important areas, unless a clear signal is given to the Member States that they must give serious consideration and top priority to the commitment to sustainable development.
Since the Commission's proposal for a decision failed to reflect this urgency, the committee has felt it necessary to take on the work that the Commission should have done, and at the same time to point out the most serious weaknesses in the Fifth Programme, such as the lack of definite objectives and time frames, and suggesting initial recommendations for the forthcoming Sixth Action Programme.
The revision forms part of the codecision procedure, and so offers Parliament the opportunity for an in-depth discussion with the Commission and the Member States on sustainable development in Europe, on the early integration of environmental questions with political ones, and on the need to define indicators which will make it possible to assess the progress made towards sustainability and to indicate objectives and time frames for future years.
The programme we are considering today is the fifth presented by the Commission since 1973. This in itself proves that the environment is becoming an indispensable datum in the institution of the various Community policies.
This proposal for a decision is based on two new documents: the Commission's progress report, and the report by the European Environmental Agency on the state of the environment in Europe.
In my view, the efforts currently being made are inadequate to achieve the objectives of this Fifth Action Programme.
I therefore hope that this House will demonstrate greater determination.
I felt that the explanations given in last night's debate by Commissioner Bjerregaard and her announcement of a Sixth Action Programme on the environment while we are still tied up with difficulties arising from a review of the V Programme were inappropriate. Such statements not only detract from the credibility of the Union's environmental policy but are also nonsensical.
Everyone is aware that, in the light of the Treaty on Union, a new global programme is inappropriate and contrary to the actual Treaty. My vote will therefore take this contradiction into account.
The fifth programme of measures for the environment was adopted in 1992 and remains in force until the year 2000. The Commission&#x02BC;s present "half-time' review is a disaster for the environment: no concrete proposals, no timetable, no guarantees that the EU is to catch up with the Swedish four year environmental exemption and, thereby, a major risk that Sweden will not be able to retain its stricter environmental requirements after the end of the four year period. The whole programme represents a big step backwards for the environment and shows clearly that this is not an area to which the EU gives priority.
The proposal should have been rejected. There are no guarantees that a new proposal from the Commission would be any better. I have therefore chosen to vote yes, but, at the same time, support as many as possible of the amendments for a tightening up of the programme. I have also voted yes to the supplementary proposal for environmentally friendly agriculture, restrictions on the use of chemical agents, a reduction in the consumption of energy, energy taxes and a carbon dioxide tax.
Rübig report
The Commission has proposed that a legal framework should be provided for financial assistance with the administrative costs of associations concerned with environmental policies in Europe. The Commission's proposal is somewhat restrictive, and, as yet, falls short of genuine support for the existence of a strong, well coordinated environmentalist movement, which is what would actually be necessary in order to bring about and promote sustainable development in this area of the world. The Rübig report, as agreed with the Committee on the Environment, nevertheless provides a response to the Commission's proposal. It sets out clearly which organizations should be supported, and it respects the need of those organizations to determine their own priorities and activities independently. It also stresses the point that financial support for their work of coordination should be provided by other sources, too, though it avoids specifying the level of such support and does not make it a condition for European Union assistance.
This is the correct approach, since coordination at European level is expensive and, in line with the principle of subsidiarity, the European authorities should be the first to be aware of their responsibility to contribute to the involvement of citizens and their organizations in the development of European policy, rather than relying on national or even local financing. Furthermore, it is a well known fact that the environmentalist associations, in a number of European countries, are only able to obtain extremely limited resources, and even those resources are tied to the implementation of highly specific environmental protection projects of national or local import. Except in rare cases, no budget lines are provided for the purposes of European coordination and representation. So it is extremely difficult for the associations to take action internationally without major support from the European Union.
Rapkay report
In the resolution on competition policy which it has just adopted, the European Parliament expressed (in its own words) 'categorical' opposition to the German proposal that an independent agency should be set up at European level to arbitrate in competition disputes. However, Parliament's reasoning is not very clear.
The text of the resolution, in point of fact, criticizes this idea on the ground that it would tend to remove the agency 'from any democratic control' . At the same time, the explanatory statement is equally intemperate in its criticism but for precisely the opposite reason: the agency would be at risk of being a 'highly politicized body' because it would come 'under the supervision of the Council, a body which jointly represents the governments of the Member States' . So it is hard to see whether Parliament is opposing this agency because it would not be democratic enough or, conversely, because it would be too democratic. However, this in itself implies that there is undoubtedly another reason for this inflexible opposition: the fact of the matter is that a majority in this House is unhappy that anyone might consider reducing the powers of the Commission, in this respect or any other, in the course of the Intergovernmental Conference.
The rapporteur has seen fit to embellish this contradiction with an argument which, in fact, rebounds on him: the creation of an agency separate from the Commission would, in his view, be liable to cause 'a harmful lack of coordination between Europe's policy on competition and the other essential objectives of the Treaty' . This statement, unfortunately for its author, amounts to an absolutely clear acknowledgement that the Commission is taking advantage of the many different hats it wears to confuse issues, at the risk of employing competition policy in the service of other objectives which it may have decreed are the objectives of the Treaty.
This is not the only instance of such confusion between issues. I had occasion this morning to criticize another confusion of the same kind in the Commission's tasks, where on the one hand it distributes dubious Community aid and on the other it is a harsh critic of aid distributed by the Member States. It would be expedient to take advantage of the Intergovernmental Conference to clarify all this and restore order.
To achieve this, we need to refocus the Commission on its original task, which is the preparation of regulations. It must not, then, be made responsible either for the distribution of aid (a function of the Member States) or for arbitration in competition disputes, a task which should be given to a specialized body under the overriding political control of the Council, as described in Article 93(2) of the Treaty.
Kuckelkorn report
The aim behind the loan guarantees for investments for small business at EU level is laudable enough. But our view is that these matters are better dealt with at the national and regional level, where one is closer to the action. In our view it is better to refrain from a programme for this activity at the EU level and, instead, to reduce the contributions of Member States to the EU so that they have more resources available for the support for small businesses at the national and regional level. In this way there will be less bureaucracy, better control and better assessment of the support for small businesses.
We are voting in favour of this report, but we reaffirm our view that we wish to see future support for small businesses within the EU organised in keeping with the above-mentioned guidelines.
We support any action that can contribute, even in a fragmentary way, to improving the tragic situation that SMEs are facing today. We denounce the farce currently being played out concerning who is responsible for working out a policy on behalf of SMEs.
The Council is passing the buck to the Member States, while national governments invoke the competence of the European Union. We believe that the European Union should live up to its responsibilities and get on with the application of an integrated policy of support and improvement for the monetary-economic and more general environment within which SMEs have to act, especially the smallest among them. Besides, measures to liberalize and deregulate the markets, restricted access to the credit system, trade policy, and more generally the European Union's overall policy, restrict the options and threaten the viability of SMEs and lead thousands of them to ruin and closure.
We think that subject to certain provisos the ELISE initiative could help SMEs. However, we stress the unacceptable sluggishness in taking decisions and the Council's refusal to extend the special interest subsidy programme for SMEs (loan facilitation for SMEs). We also condemn the substantive abolition in the European Union's draft budget for 1997, of appropriations for action on behalf of SMEs, a fact which demonstrates the contradictoriness and hypocrisy of the EU's institutional bodies when they speak of SMEs as the basic potential source of employment. Characteristically, while the 1996 budget provided 57.75 MECU for action on behalf of SMEs (line B5-322 'Employment and development for Europe' ), in 1997 only 25 MECU are provided for the ELISE budget, which indeed were first entered as reserves.
More particularly, in relation to ELISE, we consider that in the context of a regulatory framework specially designed to benefit the borrower, loan guarantees can facilitate access by SMEs to funding and reduce interest levels. However, there must be guarantees and criteria to ensure that the size of the guaranteed proportion and the maximum guaranteed funding depend on the number of jobs created. Granted that smaller SMEs (those employing fewer than 10 people) face more acute problems of external funding, resources should be focused on them. The eligibility criterion proposed should be the real and permanent nature of the jobs created, and transparency should be ensured in the selection of those to be granted loans, so that fraud will be prevented.
Garcia Arías report
Mr President, ladies and gentlemen, the PPE Group will also be making a written explanation of vote, but I wanted to make an oral addition to it at this point, to the effect that the PPE Group has now rejected a report for the first time in 25 years - since reports on competition were first debated in this House. The PPE Group expressly welcomes the report presented by the Commission, but rejects Mrs García Arías's report because, in certain very important areas, it runs counter to a policy focusing on competition and integration. I wanted to add that orally, and I will also be providing a written explanation.
On the whole, we regard the report as very good and in that it contains significant observations in relation to the Commission&#x02BC;s report on competition policy. We must, however, state that, for us, the report contains clauses which are far too ambitious on the need to reduce state support, on deregulation, etc. We do not, for example, support the recommendation in paragraph 30 that national support levels must be harmonised, or that postal services should be opened up to competition (paragraph 40).
In short, we do not share the rapporteur&#x02BC;s very positive attitude towards deregulation and increased competition, but, in spite of this, we shall vote for the report since it contains a lot of valid observations.
We support the rapporteur&#x02BC;s report on the Commission&#x02BC;s report on competition policy. We would, however, further emphasise that a deregulation of the energy sector and the postal service does not necessarily mean privatisation. Healthy publicly-owned organisations which enjoy the confidence of the public, can withstand competition.
Publicly-owned organisations should not however be the only ones which have to shoulder the burden of social responsibility for, e.g. people in sparsely populated areas, while private businesses are allowed to concentrate only upon areas where the business rewards are considerable.
A relevant example in Sweden is how the privately-owned business Citymail concentrates its activity upon the major city areas, whereas the publicly-owned Posten is prevented from competing on equal terms with Citymail.
Publicly-owned organisations must be given the same competitive conditions as private businesses.
We are being asked to vote on the XXVth annual report by the Commission on competition policy.
The Directorate-General for Competition (DG IV) tells us that 1995 saw a sharp increase in the number of cases referred to it. This increase is explained by the accession of three new Member States. This increased workload shows how difficult enterprises find it to come to terms with the outlines of competition policy.
Apart from this first matter, what concerns me is the use of Article 90(2) of the Treaty. After all, privatization and market logic must not be allowed to compromise the existence of the public services. Anxiety about these services increases every day: electricity, telecommunications, the postal sector. Every day, the approach adopted by the Commission, citing this article, is depriving these services of their substance. This is a policy which I, as a socialist, cannot accept.
The XXVth report by the European Commission on Competition Policy should provide an opportunity for reflection on public aid to employment, which has been the subject of numerous controversies recently. For example, the European Commission, applying the virtually exclusive powers vested in it by Articles 92 to 94 of the Treaty, has criticized the French textile plan which proposed to ease the burden of social security costs in this sector in exchange for specific commitments by undertakings regarding the preservation of jobs, employment for young people and adjustments to working hours. France, moreover, is not the only country that has recently been targeted by decisions of this kind: it happened to Italy in connection with its aid to employment in the footwear sector, to Germany in the case of the support given by one Land to Volkswagen, and it happened to plenty of other countries as well.
This situation must raise a few questions. True, government aid to industry often results in distortions of competition, delays with the necessary structural adjustments, and the passing-on to healthy enterprises, through taxation, of the cost of unprofitable support for lame ducks. At the same time, though, we must not lose sight of the fact that, in the present climate of economic and social upheaval, the Member States have a duty to try to preserve the cohesion of their societies.
It seems strange that the Member States should be denied, or only grudgingly granted, the right to pursue this objective of cohesion, considering that, being closer to the problem, they are best placed to pursue it with discretion and considering, too, that under the principle of subsidiarity they also bear the prime responsibility for employment policy. It seems even stranger that the Commission, refusing to apply to itself the principles that it applies to others, uses the Structural Funds as a channel for distributing Community aid which distorts competition and helps to encourage artificial relocation, as we have just seen with the case of the Japanese enterprise JVC in France.
What we want to see, then, is first the discontinuation of the distribution of aid from Brussels, because it is too short-sighted, and secondly judgements on the aid provided by national governments which are rather more tempered by consideration for the need for cohesion. With this in mind, and to reduce the inconsistencies perpetrated by the Commission, it seems to us that we should facilitate the Council's use of the ultimate power of control which it has under Article 93(2) but which it seems never to have used.
The European Union and the European Parliament won't be stopped by a mere contradiction! In October, we voted for the sharing of working hours. In November, we were in favour of everincreasing competition. Well, the more competition increases, the greater the concentration of labour.
Today, the fifteen Member States are split into two camps: those which have employment and, under the pressure of competition, work longer and longer and harder and harder; and those which, rejected by the employment market, endure longer and longer periods of unemployment. This system - exploitation on the one hand, exclusion on the other - is the product of ever-increasing competition.
Competition is an economic necessity. Elevating it to the status of a dogma is a social and human aberration.
Once again, on the opportunity of the annual report on competition, the Commission and the rapporteur are preparing us for further deregulation of the market and acceleration of the liberalization and privatization procedures, for stricter monitoring of state support, and for extension of the relevant controls and the toughening of sanctions. It seems that the EU is not disposed to learn from the realities that are emerging and from the tragic results of its policies. It refuses to accept that employment has been the first victim of the competition policy. It refuses to admit that hundreds of thousands of SMEs have been sacrificed on the altar of 'free' competition, and entire branches have been dislocated.
Reality, however, is also painful from an institutional point of view, from the standpoint of ability to exercise democratic control. Reality teaches that the privatization of strategic productive sectors, using the excuse that competition is being distorted, leads to the surrender of those sectors to the control of a small number of omnipotent multinational concerns. This is a scandalous concentration of power in the hands of unaccountable forces, which as multinational profiteering groups manipulate the economies of entire countries, and this in areas that are strategically important because of their nature as sectors of public interest. A characteristic example is provided by recent developments in the telecommunications sector, with the decision to merge British Telecom with MCI, the second-largest international telephone company in the USA. This will produce a complex extending over 73 countries, while the combined turnover of the two companies today amounts to 43 billion dollars. We call upon the Commission to explain to us whether and how that plan is compatible with its much-vaunted legislation on competition. Does it not consider this to be not only an abuse of a predominant position, but in essence an abolition of competition and the creation of a world-wide oligopolistic mechanism? The same is about to happen with the forthcoming privatization and merger of France Telecom and Deutsche Telecom, which will result in a gigantic private monopoly.
It is positive that the problem is mentioned by the rapporteur, though she does not propose any solution to do anything about the concentration of economic power in oligopolistic groups of world-wide dimensions. She also does not propose any measures to address the constantly increasing inter-involvement between credit institutions and other institutional investors and privatized public corporations, for example in the energy sector. She does not condemn the phenomenon, which she herself recognises, of the privatization of profitable and strategically important public corporations at derisory prices, as with the shipyards in Greece or Thomson in France.
On the contrary, the report recommends strengthening the deregulation procedures for energy and for the postal services, when the facts demonstrate that this would result in the abolition of universal coverage by those services and abandonment of the most remote areas, especially island and mountain regions. It also recommends a further hardening of the policy applied in those sectors.
We will vote against the report, not because we disagree with the need for some rules of competition, which with certain provisos could protect peoples and economies, but because we condemn the philosophy that governs the EU in this sector and which brings tragic consequences for working people and for our national economy.
Secchi report
On the whole, we regard the report as containing important points, but certain clauses mean that in the final vote we are unable to support it.
At several points there is mention of the need for long-term harmonisation of taxation. We feel that this authority should remain with democratically elected national parliaments. The Swedish people should be able to retain their age-old right "to tax themselves' .
We believe that total submission to a completely free market economy and the demands for a common currency, is the principal cause of the high unemployment and, consequently, the low rate of growth in Europe.
The full abolition of passport controls as discussed in paragraph 6, we regard as being capable of contributing towards drug smuggling and other criminality spreading more easily throughout the Union. The assertion that not having to show a passport contributes to public welfare is dubious.
A smoothly operating internal market constitutes one of the cornerstones of the EU. A correct implementation of the internal market constitutes an important part of the work aimed at achieving higher efficiency and, thereby, greater prosperity and more jobs. If this internal market is really to work, it needs to be supplemented by measures such as increased consumer protection and a viable social policy with common minimum rules.
Mr Secchi&#x02BC;s report brings out some of the problems which remain before the four fundamental liberties can be implemented. We are opposed, however, to those parts of the report which concern a complete harmonisation of direct taxes.
The Commission's report on the single market in 1995 will stand as a monument to unilateral vision.
Admittedly, the single market has brought some advantages, as set out in the text - for example, 300, 000 to 900, 000 additional jobs. However, first, the advantages gained have failed to live up to what was promised (5 million jobs). Secondly, and more to the point, one cannot help wondering why, on the ground, these new jobs that are such a source of pride are reflected by millions more people out of work. The Commission's report never touches on this aspect of the question, but is entirely based on the simplistic idea that, while the progress achieved is due to the beneficial effects of the single market, the setbacks must originate elsewhere - though precisely where we are not told.
The explanation is there, though, between the lines - every page reveals a thinly veiled obsession with converting the single market into a war machine to unify everything and construct a European superstate.
For example, the Commission's report, while regretting the fact that checks on individuals still take place at the Union's internal frontiers, expresses satisfaction that the Schengen Member States have 'irrevocably' abolished such checks at their common frontiers, and denounces the Commission's determination to extend this system to the whole of Europe. As the report stresses, ' in the Commission's view, the internal market must function under the same conditions as national markets, and intra-Community travel must take place in the same way as travel between regions or provinces within a Member State' , in the same way, in other words, for Community nationals as for those coming from third countries.
Here we can clearly see the source of the negative effects of the single market: the ideological vision which drives its sponsors. Abolishing controls at the internal frontiers to satisfy the adherence of the federalist doctrine will impose substantial burdens on the various Member States, and therefore on their economies: the burdens of clandestine immigration, an increase in smuggling and greater insecurity.
This determination to weld everything together, a perversion of the original moderate view of the single market, can be found on every page of the report. Regarding the single currency, for example, the European Parliament's explanatory statement maintains that Europe's economies, and therefore its societies, will need to be completely unified in order for monetary union to function properly. The reasoning, incidentally, seems impeccably logical; as long as 'substantial differences remain between the real economic variables, the external shock-absorbing mechanisms would inevitably result in differing processes of adjustment, with serious consequences for the process of monetary co-existence' . In other words, we are going to create a single currency without having previously created the optimum monetary area which should sustain it; so let's rush ahead and unify everything to create that optimum monetary area as fast as possible!
So how much is this frenzied unification, this new rigidity, going to cost in terms of jobs? We need only wait for the Commission's report on the single market in 2002 which, if monetary union goes through, will surely explain to us calmly that - hooray! - we have created 500, 000 new jobs although, sadly, the number of people unemployed has increased by 10 million.
We, the undersigned, who voted against the Secchi report in its entirety, wish to expressly warn against an implementation of the recommendations in paragraph 37. A common tax policy will lead to substantial chaos and exacerbate the social problems in Member States. The requirement in paragraph 37 is an attack upon national sovereignty and upon parliamentary democracy in Member States. If this requirement is pursued, it will create a crisis for the Union.
We cannot agree that the implementation of the internal market will solve the problem of unemployment in EU Member States. On the contrary, a harmonisation of all possible areas will only lead to inequalities being created, since regions within the EU are different, for example with regard to industries and in cultural, historical and linguistic respects. A totally free internal market which does not acknowledge environment, animal welfare and regional differences, promotes neither long-term growth nor the welfare of its citizens. In addition, a harmonisation of taxes will lead to a worsening of the unemployment situation in that the opportunities for financial flexibility of Member States will be reduced.
We further regard it as beneficial that border controls should not be totally abolished. It is necessary to maintain border safeguards, even within the internal market, against - for example - drug smuggling. Unfortunately membership of the EU has already meant, for Sweden, a clear deterioration in border controls, which can easily lead to increased smuggling of drugs.
It is helpful that the rapporteur does not wish to "depart' from the principle of subsidiarity, but the proposals in the resolution will tend to stifle it. The distance between those who make the decisions and those who are affected by them, increases and power is transferred from the various Member States to "Brussels' . This development must be reversed.
The Danish Social Democrats are against the proposals on tax harmonization and do not believe that tax harmonization is a prerequisite for a well-functioning internal market.
I have supported this report today as it rightly emphasises the importance of applying those single market rules we have agreed on in every Member State. Too often our citizens get the impression that only in their own country are the rules enforced whilst people and companies in other states receive an unfair competitive advantage by lighter application of EU rules. This obviously leads to disillusionment with Europe - so any measure to tackle this problem is welcome.
The most important task facing the EU today is the consolidation of the single market, in order to ensure that European companies can operate effectively and therefore create jobs.
The report has many merits, but there are three things which mean that I am unable to vote for it in the final voting:
1.In paragraph B there is mention that a "higher rate in the full implementation is a prerequisite for ... the introduction of a common currency being successful' and, further, in paragraph C that "a properly functioning internal market ... is a basic prerequisite for economic growth' .I cannot possibly vote in favour of this, as I am convinced that the internal market with its complete submission to a totally free market economy, together with the requirement of a common currency, is one of the main causes of the high unemployment and, hence, the low economic growth in Europe.
2.In several paragraphs mention is made of the need for a long-term harmonisation of taxes. As I made clear in my speech, I do not believe that this in any way serves a sensible economic objective. The only objective it serves is to strengthen people&#x02BC;s distrust of the Union.3.In paragraph 6 there is talk of the desirability of totally abolishing checks on people at borders. I do not believe that this in any way involves any enhancement of people&#x02BC;s welfare; it is, after all, only a small inconvenience to have to show a passport. What happens instead is that drug smuggling and other criminality spreads throughout the Union.- Hautala report
Many positive things are stated in the report, e.g. on the need for a social framework legislation or on the need for a tax on currency speculation. There are also, however, a number of highly dubious conclusions drawn in the report. We cannot in any way support the positive assertions which are made in several places in the report, concerning the implementation of a common currency. We remain totally unconvinced that EMU will solve the problems of currency speculation and unemployment.
In paragraph 5 the Commission is urged to adopt measures to avoid obstacles which exist so that, for example, workers may be able to take advantage of the internal market. As an example, mention is made of the lack of harmonisation of taxation. This is a view we do not in any way share. The tax differences which exist have negligible (if any) negative economic effects. On the other hand, democracy continues to be served by the people of Europe continuing to have the right to "tax themselves' .
With these reservations we shall, however, vote for the report in its entirety.
My group has profound reservations about this report which in many respects flies in the face of some of our deeply held convictions. In particular:
we reject those aspects of it which could put at risk the single market; -we regret that it appears to take no account of the distinction between intra-Community and extra-Community relocation; -it fails to acknowledge the importance of foreign direct investment in creating jobs.We believe, too, that the report strays into areas which are the responsibility of other committees. It refers to the 'subsidy chasing' involved in the allocation of grants under the structural funds (but makes no reference, incidentally, to the same phenomenon in connection with the cohesion funds). In any case, such considerations are more properly in the remit of our Committee on Regional Policy.
The report makes numerous suggestions about the role of the World Trade Organization (WTO). The WTO is the subject of three separate reports this very week from the REX Committee (the two Kittelmann and the KreisslDörfler reports).
For these reasons my group does not feel able to give its support to the resolution.
We have voted for the report in spite of the fact that it contains a number of well-known federalist ideas, e.g. on monetary union, to which we are opposed. In spite of these failings, the report still represents an attempt to get to grips with one the most serious problems of our time: the globalization of the economy and the transfer of power from democratic institutions to trans-national company boardrooms.
Our group supported Mrs Hautala's report because, generally speaking, it expresses our concerns not only regarding the failure to create jobs but also the continuing loss of jobs brought about by the growing trend for undertakings to relocate.
As the rapporteur states, such transfers of undertakings usually have a prejudicial effect on the employment market and on living conditions both in the regions of origin and in those to which the undertakings relocate.
We need to draw up a legislative framework for European social matters by means of a decision adopted by qualified majority. We also share the rapporteur's opinion regarding the need for fiscal harmonization and the drafting of a genuine European industrial policy.
In my own country, which is Spain, countless relocations are taking place in the textile sector, for example, with undertakings transferring to Morocco in order to reduce labour costs.
The transnational corporation Alcatel Alsthom is terminating the contracts of thousands of workers in its subsidiaries in Spain, France, Italy and Portugal (specifically 1, 338 workers in Alcatel-España).
It is therefore essential to guarantee transparency and to ensure that the workers affected by restructuring operations and relocations are kept informed and are consulted, in case such actions should become inevitable.
In the face of massive resistance from conservative circles, this Parliament has now launched, with the Hautala report, an important and wide-ranging debate which it is to be hoped will be successfully continued from now on.
The problems of relocation are phenomena which, as such, were initially seen as a positive influence on the market by the Community's instruments, for example as positive subsidization of disadvantaged areas by the Structural Funds. This view, however, disregarded a competitive counter-balance in the form of a long-term responsibility on the part of the beneficiary enterprises. The large enterprises soon found this loophole in the rules and indulged in an increasing orgy of subsidy shopping, with the result that the incentives had become more and more costly without long-term regional development having any opportunities at all. On closer examination, fiscal distortions such as the gross overtaxation of labour clearly highlighted the dilemma of a false interpretation of the free market economy.
The present WTO, which to date not only lacks transparency but is unaccountable to anyone, is in no way performing its true function of providing a genuine basis for world trade by creating environmental and social standards and, where there is a real economic necessity, allowing exemptions to give the less developed countries an opportunity by making relocated industries aware of their additional responsibility for structural development.
Now it is up to the Commission to collect the ball passed to it by the EP and compensate for the advantages of subsidization, both in internal structural development and in its external relations, by means of instruments with a close-range effect on competition, such as taxes.
Kittelmann report
Even though we are voting in favour of the report in its entirety, we cannot in any way support paragraphs 29-31 of the report.
The EU currently has no authority to act in all the areas which are covered by the WTO agreement. A certain part of the authority devolves entirely upon the Member States. Even in all these matters where authority is shared, each Member State may currently act in accordance with its own views. This provision is enshrined in the Treaty of Rome under Article 113. This is a fundamental right which each state enjoys within international organisations.
Our point of departure is that individual Member States shall have a free and independent voice in all the international co-operative ventures in which it participates.
To take away this authority is to undermine the sovereignty of Member States. The EU is an international cooperation between free states, and this presupposes the authority to act freely with regard to co-operation in other international organisations.
The Kittelmann report, which the European Parliament has just adopted on the eve of the first ministerial conference of the World Trade Organization, to be held this December in Singapore, represents a major step in the right direction for this House.
The report sets out ideas which, admittedly, it would have been better to assert at the time of ratification of the Uruguay Round, but which even so must be welcomed today. Better late than never! For example, the European Parliament calls for 'trade issues to be linked to environmental, social and cultural issues' ; endorses the opinion that, today, ' the prices of goods and services do not fully reflect the associated environmental costs' ; it 'condemns distortions of competition caused by social and environmental dumping' .
Unfortunately, this onset of awareness has come very late in the day, perhaps even too late. We would have preferred for there not just to be 65 of us out of 405 members who rejected the GATT in 1994, for precisely these same reasons. It is obvious, in point of fact, that the Singapore meeting is not going to concede to the demands of the European Parliament, and, in particular, that any discussion of a 'social clause' to be observed in international trade is going to be set aside and reduced, at best, to a few minimal social standards which fail to address the scope of the problem.
We are now seeing just how great a strategic error the adoption of the Uruguay Round was for Europe. We agreed to reductions in customs tariffs without being sufficiently sure that we were introducing a balanced system. And now, the trap has closed, because it is virtually impossible to make the essential amendments.
We shall of course support the European Parliament if it finally decides to defend positions that are vital for the survival of our societies. However, it would also be necessary for Parliament not to repeat the errors that have already cost us so dear.
In this context, it is impossible not to be seriously concerned when we see that this House is urging the Intergovernmental Conference to grant greater powers to the Commission for the coming negotiations. Have we not already had sufficient evidence that the Commission is prepared to yield to all the temptations of free trade? If the Union were to make the Commission its sole negotiator, it would be likely to increase the scale of this disadvantage, and would be encouraging the kind of obscurity in negotiation from which we suffered so severely at Blair House.
The concept of a sole negotiator may have more effects than simply weakening the control exercised by the Member States over the Commission - it may also, by restricting the number of opinions we can express from 15 to 1, erode our diplomatic room for manoeuvre.
We therefore call upon the Intergovernmental Conference to take, immediately, institutional steps which will enable us to avoid having conditions imposed on us by others, as happened at the time of the Uruguay Round. In particular, Articles 113 and 228 need revision in order to ensure clarity of negotiations and the Council's control over the Commission, and in order to ensure that the Member States are never again confronted with a fait accompli.
For the first time since the WTO was founded, two years ago, we will have the opportunity this December, at the ministerial conference in Singapore, to take stock of what the World Trade Organization has achieved, make any necessary adjustments to the course it is steering, and set it new tasks to perform. That is precisely why this conference is so important, and precisely why it is essential that the signals should be correct and clear.
The draft report presented by Peter Kittelmann was certainly a step in the right direction, because the EU delegation must be given clear indications of the stance it is to adopt at the Singapore conference. This is particularly important because the EU is not just another piece in the power game of the WTO member states but is one of the most important and strongest voices within that body.
For this reason, the Greens welcome the attempt to involve us, as Members of the European Parliament, in the Singapore process. However, today sees us doubly disappointed. In recent months and weeks, we have already had to watch the official programme for Singapore being constantly trimmed on all sides. Ultimately, 140 ministers are going to meet and shake hands in Singapore and say how glad they are that they have all turned up. And that will be it. Almost more disappointing is that in this House, too, the watchword seems to be, ' don't let's be too specific, a conference of this kind mustn't be overburdened with demands' . And so, today, one after the other, all the good ideas produced by the REX Committee and adopted in the report are going to fall by the wayside.
But is it just a matter of not making waves, not giving certain governments any excuse for the accusation of protectionism, an accusation as dreaded as it is false? Is it not more the case that all the champions of free trade are now hypnotized by the WTO Conference, gazing as the rabbit does at the snake? In case it moves. Best if nothing happens at all, because if it does all the fine illusions about 'the market will fix it' will burst like so many bubbles.
Because we have known for a very long time that the market doesn't fix it. What it does fix, left to itself, is a great many things that can never be put right again. No study has yet been produced to demonstrate any real benefits to the developing countries as a result of the WTO. Quite the reverse, in fact: more and more local markets are collapsing, more and more companies are falling into foreign hands, there is less and less control over the transnationals, more and more people are working in the most degrading conditions so that their bosses can survive the stiffer competition, less and less self-controlled regional supply is possible, more and more ecological systems are being destroyed.
These, of course, are precisely the kind of subjects that should have appeared on the Singapore agenda. But probably all we can expect from the conference are exhortations to an even more stringent approach to the continuing liberalization of markets, for the benefit of the multis and with no social or ecological back-up. The Council itself, despite its earlier protestations, has yielded to pressure from Britain and, especially, from Germany in recent weeks and announced its abandonment of any attempt to introduce a debate on social standards to the agenda. Any debate on the democratic control of the totally undemocratic institution which is the WTO is completely out of the question. NGOs will continue to be kept waiting outside while economic experts representing governments take decisions that affect us all. Small countries, too, whose budgets will not run to permanent representation in Geneva are excluded from the WTO's decision processes, even though they may formally be members, as we saw recently in the banana dispute.
The REX report, when it was adopted in committee, was appropriately embellished to take account of all these themes. That was a good thing, though it was nothing like enough. The report was still far too wedded to a fetish of economic growth which is totally incomprehensible ecologically. But the fact that numerous amendments have now been tabled to launch an attempt to dilute the more or less tolerable REX version testifies to the poverty of a parliament which should be something more than just a water-carrier serving the interests of the all-powerful. If concepts like social and environmental dumping are no longer allowed to be mentioned, if no more studies are to be permitted which demonstrate the consequences of the WTO's liberalization for the developing countries, if no further mention is allowed of the fact that women are particularly hard-hit by exploitation, if even the thought of a sub-working group on 'Social human rights' is too much of a good thing, then this report is, quite frankly, too much of a bad thing.
Even though the report does not live up to our expectations in all respects, we shall vote in favour.
But for the fact that world free trade is causing so many personal, industrial and social tragedies in the European Union, Mr Kittelmann's report might raise a smile, because it seems more like an act of faith, a creed, than a real political report.
Who can still believe today that world trade means raising living standards, ensuring full employment and increasing prosperity, as recital B of the report so unfortunately puts it? Go and tell that to the people who have lost their jobs because their company has shut down for good or relocated to a low-waged country! Deny it if you dare, after what was said at Davos by the main players in world trade: a direct consequence of globalization is, and will be even more in the future, social decline in the industrialized countries! Look at what is happening in the United States today, with jobs at risk and wages falling everywhere! Look at the difficulties the countries of Europe are now experiencing in maintaining welfare levels!
Your social and environmental clauses, even though they may be a good idea in themselves, are worthless unless they are applied. So make a start by imposing them in the criminal agreements which the Commission is signing with every country in the world, and see that they are respected! Equip the Union with real retaliatory legislation, cribbing it from American law if you have to! Pluck up your courage, at long last, to show the rest of the world that the European Union is the greatest economic and commercial power on earth and that it is time for it to be a winner instead of a consenting loser! Stop sacrificing Europeans' jobs, our industries and our agriculture, our living standards and our prosperity - which was only relative anyway - to the doctrines of free trade and competition! Unless the European Union does this, each of its constituent nations would have to draw the appropriate conclusions and reinstate the necessary protective barriers at its own frontiers to ensure its survival.
I cannot accept that the Treaty of Rome is amended to the effect that only the EU will be a member of WTO in the future. Each Member State shall obviously make its own decisions on what it wishes to do.
The present report from the Committee on External Economic Relations contains a glowing summary of developments within the new World Trade Organization (WTO) and of implementation of the results of the Uruguay round.
The rapporteur and the committee also deserve credit for their systematic examination of the uncompleted debate results, including the new WTO areas, from which I would like to draw attention to the themes of joint trade and the environment, and the social minimum standards. In this connection the committee is right to emphasize that the EU should stand firm in its opposition to industrially organized forced child labour.
Three years have passed since the conclusion of the Uruguay Round that led to the creation of the WTO. Today, as emerges from the decision by the European Union's Council of Ministers concerning the line to be followed by the EU during the forthcoming Ministerial conference in Singapore, proposals are to be made for further deregulation of services and in particular telecommunications and other technologies related to the information society, and for faithful implementation of the timetable for liberalization and opening of the markets.
It is striking that no mention whatever is made of the need to renegotiate agreements in the agricultural sector. Though the European Union is well aware of the disastrous consequences for the agricultural economy of reducing quotas, export subsidies and import duties, which have affected Mediterranean agricultural products worst of all and have really exterminated farming communities in countries such as my own, it is deliberately avoiding demands for renegotiation or even for any compensatory measures.
The Council has taken no decision on the need to adopt a social clause in the WTO rules or to exert pressure on countries practising social dumping. At the same time, taking advantage of that, it is pressing for the curtailment of European working peoples' acquired social rights, precisely because of their high cost and the securing of competitiveness for European industry.
We consider that as a member of the WTO, the European Union should take the lead in the reorientation and redefinition of the principles that govern world trade. The rules that govern international economic relations must link the development of international commerce with respect for fundamental social rights as defined in the five basic conventions of the ILO on the right of association and the free negotiation of collective agreements, the ban on child labour and forced labour, and the ban on discrimination. Minimum environmental standards should be incorporated in the rules of international trade. The WTO's statutes should be amended to make the implementation of social and environmental clauses a prerequisite for the granting of most-favoured nation status, while their infringement should constitute legal justification for exclusion from the rules of the organization.
International multipartite agreements must take into account the interests of less developed countries, make the most of the comparative advantages of each country within the framework of an international apportionment, and create prerequisites for the development of all peoples.
We will vote against Mr Kittelmann's report. Though it contains some positive proposals, it accords - among other things - with the agreements on agricultural products and also presupposes a new review of the CAP along the lines of the GATT agreements and the new negotiations due to take place in two years, whose basic criterion is 'socio-economic' restrictions. It calls for implementation of the timetable for the deregulation of trade in textile products, despite the fact that it recognises the disastrous consequences of this for Europe's textile industry. It asks for acceleration of the deregulation of services and for the immediate conclusion of negotiations on the deregulation of telecommunications, and calls for new negotiations on the deregulation of marine transport markets or international direct investment. Clearly, such positions conflict entirely with our own views about international trade, ignore their tragic consequences for the peoples and economies of the less developed countries, take no account of the Marrakesh agreements, and are likely to prove particularly dangerous for working people all over the world.
That concludes the vote.
(The sitting was suspended at 2.10 p.m. and resumed at 4 p.m.)
Middle-East peace process
The next item is the report (A4-0351/96) by Mr Colajanni, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the Middle East Peace Process.
Mr President, in recent years the European Parliament has taken a continuous interest first in the opening of the peace process, and then in its subsequent development. In doing so, it has given constant support to peace, negotiation and reconciliation. I doubt if there is any matter in which the European Parliament has been more consistently involved. Parliament supported the European Union's important commitment to ensuring the existence of the Palestine government, it did not hesitate to criticize the Israeli government when the latter seemed to be obstructing aid, or to criticize the Palestinians when they seemed to be insufficiently resolute in their action against terrorist groups. The European Parliament ensured that the elections in Palestine were monitored, and was applauded not only by the Palestinians but also by the Israeli government of the day. I could go on listing the commitments the European Parliament has entered into, the interest it has shown, the constructive positions it has taken.
What I am trying to say is that Parliament has developed, internally, a carefully considered and widely shared position and stance, and that I believe that position is the one expressed in today's motion for a resolution; that resolution indicates the determination of Parliament to support the peace process at a difficult time - indeed, a very difficult time - by asserting its confidence in the 'land for peace' strategy and its conviction that the Oslo agreements must be applied.
We see no alternative to continuing along this road, no alternative but fresh conflicts between the peoples of Israel and Palestine. I need make no further comment on the text, which speaks for itself; though I should point out that the resolution also examines other unresolved conflicts or disputes in the region associated with the IsraelPalestine conflict.
Precisely because, as I see it, there is a strong consensus here, the majority of the amendments to my report tabled by the various groups are designed to improve or clarify it, and I regard virtually all of them as acceptable; when I state my opposition to any particular amendment, the only reason will be that a better version is being proposed or already exists.
I should add that we are not alone in feeling the concerns we do. A recent survey just published by Israeli newspapers reports that 48 % of those questioned in Israel felt that the country was not on the right track, while only 37 % held the opposite view or had no opinion. That was not true a few months ago. There is, then, concern inside Israel as well.
This must provide everyone with food for thought, and essentially it is the people of Israel upon whom we call to show their leaders the right road - the road of negotiation, reconciliation and respect for the accords signed in Oslo. This is the only way to oppose terrorism, on whichever side it exists, and to strengthen all those on both sides who desire peace.
I am glad to pay tribute to the efforts of the troika in the region - I know that its contacts have been important and fruitful, and the Commissioner will be talking to us about it.
I believe it is important that new negotiations on Hebron have opened, if I have correctly understood the information given to me at the United States Embassy in Tel Aviv, even though it worries me that the Israeli government seems prepared to negotiate on Hebron but reluctant to enter into any commitments regarding the subsequent stages of the application of the Oslo accord. This is certainly cause for concern, and I believe we should view with concern the way in which Syria, Jordan and Egypt have generally distanced themselves from the future prospects of the peace process, even though the leaders of those countries had expressed enthusiasm and hope regarding those prospects, and some of them had entered into politically significant commitments.
We need to re-establish confidence in the peace process; and I hope that Parliament will help to bring that about by adopting this resolution by a large majority.
Mr President, in the last few days the Irish Deputy Prime Minister and Foreign Minister, Mr Dick Spring, has led a ministerial troika to the region, visiting Syria, Jordan, Gaza and Egypt. The visit culminated in the opening of the Middle East and North Africa Economic Conference in Cairo where the troika also met Israeli Foreign Minister Levi.
One of the main reasons for the troika, apart from demonstrating the Union's commitment to the peace process, was to explain to the regional parties the EU's reasons for appointing its special envoy and to discuss with them the implementation of his mandate.
The violence which flared up in Jerusalem at the end of September showed again that the continuation of the Middle East peace process cannot be taken for granted. As Mr Spring said to the MENA Conference, the Union is a friend for the bad times as well as for the good times and our commitment to the process is for the long haul as long as it is necessary for a just, comprehensive and lasting peace to be established in the Middle East.
The troika began with a visit to Syria, where it met President Assad and the Syrian Foreign Minister. President Assad reconfirmed Syria's strategic decision for peace and willingness to resume negotiations with Israel. He welcomed and enhanced the EU role and the appointment of the envoy. He agreed with the Union's view that its efforts must be complementary to that of the US.
In Jordan, the troika met King Hussein and the Crown Prince Hassan, who expressed grave concern about the future of the peace process and warmly welcomed EU efforts to play a greater role in it. The King also stressed the need to strengthen regional efforts which could reinforce the peace process, particularly the Barcelona process and the multilateral track of the peace process.
In Gaza, the troika met President Arafat. The President maintained that while negotiations on Hebron and related issues had not made progress since his visit to Dublin on 29 and 30 October, they were continuing at an intensive level. He called on the Union, as a co-signatory of the interim agreement, to play a role in arbitration between the Israelis and the Palestinians. The troika assured Mr Arafat of the Union's determination that there should be full and prompt implementation of the Oslo Accord.
In relation to President Arafat's proposal on arbitration, I would only like to comment that the mandate of the UN envoy envisages that he may contribute where requested to the implementation of the international agreements reached between the parties and engage with them diplomatically in the event of non-compliance with the terms of these agreements and that there may be a future role of the EU in this respect.
In Egypt, the troika met President Mubarak, Foreign Minister Amr Musa, Arab League Secretary-General Meguid, and Israeli Foreign Minister Levi, who also tended the MENA Conference. President Mubarak expressed deep concern about the deterioration of the peace process and the danger of increasing extremism for the region as a whole. Both President Mubarak and Foreign Minister Amr Musa welcomed the Union's wish to take a greater role in the peace process, which they saw as complementary to that of the US. Secretary-General Meguid stressed that the Arab states have made a strategic commitment to peace.
I am happy to report that the troika also had a good and constructive meeting in Cairo with Mr Levi, even though a visit to Israel was unfortunately not possible because of the Israeli Government's position in relation to EU policy on Jerusalem, as manifested by our practice of visits to Orient House.
Meeting Foreign Minister Levi before the MENA Conference, the troika stressed the need for early progress in the negotiations. It emphasized the Union's willingness to work closely with Israel and the other parties to overcome the difficulties in the peace process.
The troika also emphasized the importance of economic progress for the Palestinians, given the devastating effect the closures are having on the Palestinian economy.
Mr Levi reaffirmed Israel's commitment to honour the Oslo Accords. He welcomed the appointment of the EU envoy and stressed his willingness to work closely with Ambassador Moratinos, provided the Union did not attempt to cut across the negotiations between the parties.
At the end of the visit Mr Spring addressed the MENA Conference which is intended to underpin and support regional cooperation and the peace process. In his speech he called on the parties to reclaim the spirit of Madrid and Oslo and to continue towards the common goal of a just, lasting and comprehensive peace for the whole region on the basis of all relevant resolutions at the Security Council and the principle of land for peace.
Overall, the Union has good reason to be pleased with the results of the troika visit. All parties welcomed an enhanced European role and the appointment of an EU envoy. We would hope that the troika visit and the EU envoy will help to restore urgently-needed momentum to the peace process.
The appointment of the EU special envoy is another very significant development. The informal European Council in Dublin on 5 October considered this proposal and on 28 October the General Affairs Council confirmed the mandate for the envoy and appointed Ambassador Moratinos of Spain to the post. Under the terms of the envoy's mandate, he has first of all to establish and maintain close contact with all parties concerned in order to work with them in strengthening the peace process. He will also work with other countries of the region, the US and other interested parties, as well as international organizations. He is mandated to observe peace negotiations between the parties and to be ready to offer the EU's advice and good offices should the parties request this. In the same way, he will monitor actions by either side which might prejudice the outcome of the permanent status negotiations.
Furthermore, the envoy will do all within his power to promote compliance with the basic norms of democracy, including respect for human rights and the rule of law. It is expected that the envoy will be uniquely placed to report to the Union on the possibilities for EU interventions in the peace process and on the best way of pursuing EU initiatives and ongoing Middle East peace-process-related business, including the political aspects of relevant EU development projects.
When Ireland first assumed the presidency of the Council of the European Union, we stated that the Middle East peace process must be one of the Union's highest priorities. We have not flinched from that responsibility and I am glad to report some progress in that regard.
Mr President, allow me to welcome this European Parliament resolution on the Middle East peace process, which is based, moreover, on the excellent and comprehensive report written by Mr Luigi Colajanni. As the President-in-Office of the Council, Mr Mitchell, pointed out, there can be no question that this debate and resolution cover an entire series of topics which are fundamental in terms of the future of the region.
On behalf of the Commission, I would like to make a few pertinent comments. Firstly, some thoughts on European Union economic support for the peace process. As you will be aware and as emerges from the report, the Corfu European Council and, subsequently, those in Essen and Cannes saw the definition of a whole series of political, economic, financial and commercial undertakings which now mean that the Mediterranean and the European Union's southern border are of utmost interest to the Union making us, by virtue of the close relationship which has been created, capable of guaranteeing the setting-up of an area of peace and stability in the Mediterranean. This process was finally confirmed at the Barcelona Conference in November 1995, which set the bases for this future of cooperation on the Union's southern border.
The Commission has set this political development moving and I would now like to inform the House that we are negotiating the Euro-Mediterranean partnership agreement with the Palestine Liberation Organization, for the benefit of the Palestinian Authority, which will enable us to treat the Palestinians in a similar way to that in which we treat other countries which have already signed partnership agreements of this type with us. Why am I providing this definition? As you will be aware, the economic aid we provide to the region makes the European Union by far the principal contributor - we represent precisely 53 % of the total financial aid provided to the region in recent years. And the European Union has not only undertaken to provide aid but has effectively paid over 80 % of this contribution, something that other financial and political partners in the peace process cannot match.
Let me return, then, to the potential role to be played by the European Union, not only as principal economic, financial and commercial agent in the region but also because of its involvement, in doing whatever is possible to seek a satisfactory conclusion to the peace process. It is my belief that great progress has been achieved and, as Mr Mitchell mentioned, a political chain of events - Florence Summit, position of the Council in Luxembourg, resolution adopted by the Heads of State and Government in Dublin - has finally been set in motion and this has gradually been focusing the political attention of the Union as a whole on the situation.
What situation am I referring to? Basically, Mr Mitchell and Mr Colajanni have already referred to this, the peace process potentially involves a high degree of risk for all the parties concerned if the Oslo agreements are not recognized - this is the key to the problem. We understand perfectly well that the new Israeli government needed some time to grow accustomed to the new situation and to apply peace accords which, when it was in opposition, it criticized most harshly. However, we now believe that the Israeli government has had enough time to adapt and that a question of time cannot be converted into one of content. The Oslo agreement must be applied. They cannot be renegotiated. Pacta sunt servanda : this principle is the key to the proper continuation of the peace process.
So, using political dialogue - in the manner of the troika led by the President-in-Office of the Council, Mr Dick Spring, in which I also took part - we have to attempt to remind the parties that confrontation, mistrust and suspicion must be avoided and that we must try to renew dialogue between the parties, abide by what has already been agreed and, on the basis of the latter, arrive at solutions to our problems.
In political terms, two points should be mentioned in support of the Union's position, which appears to be a balanced one: firstly, the European Union, the Commission, Mr Colajanni's report and the amendments which have been proposed continue to confirm, reconfirm and endorse Israel's right to its own security . However, security must in no event be an element in the economic collapse of Gaza and the West Bank. In the Commission's view, a further, absolutely fundamental element in any peace is that the economic structure which we have still been unable to apply owing to border closures should be resolved in such a way that it guarantees the economic viability of the future of Palestine, because without economic viability in Palestine it will be very difficult to maintain the peace process. We believe that rapid progress has to be made in complying fully with the undertakings entered into because otherwise there is an even greater risk, i.e. that extremists on both sides - and there are indeed extremists both on the Israeli and the Palestinian side - will finally succeed in achieving short-term benefits through violence and terrorism which can then, in the longer term, be used as an excuse to hold back progress in the peace process. In my view, this is a genuine risk.
The Council recently decided to appoint a special envoy, Mr Moratinos, and members of the Commission are extremely pleased at the professional standing of this ambassador. We have placed ourselves at his disposal and will spare no effort in enabling the special envoy's mission to achieve the degree of success we expect it to.
Lastly, a topic relating to democracy and human rights. Once again, it is important to maintain a balance and the troika put the problem of the democratic opening-up of the Palestinian system very clearly to President Arafat. The first democratic elections have taken place, as Mr Colajanni is well aware, as are other Members of this House, since he was one of the official observers, and they constituted an enormous advance, but progress has to be made in democratizing Palestinian political life. Human rights in Palestine undoubtedly have to be respected. However, in Israel, owing to the behaviour of certain elements in the Israeli police and army, human rights are also under attack. As a consequence, we once again have to maintain a balance and require both parties to fulfil their responsibilities in this area.
I believe that the European Union is in a position to adopt a more neutral, more aseptic and more balanced position vis-à-vis the conflict between the various parties on the basis of our financial commitment. With a partnership agreement already signed with Israel and one about to be signed with the Palestinians, it will be possible to incorporate a political dialogue which will enormously aid the peace process, but on one condition: that the commitments entered into are applied. This is the key which might enable us to renew this dialogue and it is to be hoped that this happens soon because otherwise - I repeat - the situation could be 'an increase in fishermen' , not in the Biblical sense, but in the worst sense. That is to say, an increase in fishermen, an increase in those who use violence and an increase in extremists. I wonder if the time has come for the two parties to seek immediate solutions on the basis of what is written, signed and has to be accepted.
Mr President, on behalf of the Group of the Party of European Socialists, I would like to lend my support to the Colajanni report. Why am I doing this? Because the European Union is deeply involved in a number of respects in the Middle East peace process.
However, the President-in-Office of the Council and the Commissioner will forgive me if, after their clarifications, I still have the impression that in the peace process we are still the subject of a de facto veto on the part of the Israeli government and I would like to know whether Foreign Minister Levy has corrected his statement to the effect that the European Union ought to pay up and shut up with regard to the peace process. We not only have to pay up, but also take decisive action, for three reasons.
The first reason is historical and moral in nature and has to do with the fact that, for better or for worse, Europe is historically involved with Israelis and Arabs, as we Spaniards well know - a historian, Benjamin Netanyahu, wrote one of the best books ever about the Spanish Inquisition and also happens to be the father of the current Israeli Prime Minister, and according to Shimon Peres it was he who convinced him of the absolute isolation of the Jewish people.
I therefore believe we have to come out openly in favour, as the Commissioner has stated, of a reconciliation process, we ourselves being the result of a reconciliation process. However, if we recognize Israel's right to existence within safe frontiers, we also have to recognize the right of the Palestinians to a homeland. Not in vain have the Israeli people spent 2000 years crying out for a return to their homeland. So I feel we have to adopt a balanced approach, which is what the European Union attempted to do in the interim between the now far-off Venice declaration and the two fundamental events which have defined this process, namely the Madrid Conference and the Oslo agreements.
A second reason is security. We cannot claim that the Mediterranean is an area where there is cooperation and security whilst there is an ongoing conflict between Arabs and Israelis. It has to be remembered, a year after the Barcelona Conference, that, there, for the first time, Israelis, Palestinians and Syrians sat down together to discuss specific topics. We have to continue along this road and I would ask the Commissioner to persevere with this.
The third reason is that there can be no doubt that we have provided more assistance than anyone else, that we are involved in more trade than anyone else, and there is the additional element of Israel's attempts at securing a privileged relationship with the European Union, just as in the case of EFTA countries. I feel that this factor, too, ought to make Israel consider its position vis-à-vis the Union, not only in terms of its complying with the agreements - I concur with Commissioner Marín that pacta sunt servanda - but also so that any process we are involved in and are party to enables us to participate actively in the consolidation of peace.
It is my belief that the appointment of Ambassador Moratinos is good news. I wish him and you the very best of luck.
Mr President, ladies and gentlemen, I would first like to congratulate Mr Colajanni on the excellent work he has presented, and to welcome Commissioner Marín and commend all the positive things he has told us today about what the Commission has done to further the peace process. The same applies to the President-in-Office of the Council, Mr Mitchell, because in contrast to other times, today he really told us many interesting things, and I think nobody can still doubt that the peace process in the Middle East is today, and must remain the first priority for the European Union's much-debated external policy.
That policy must certainly lead to some result, and for that to be possible, in our view a number of prerequisites must be satisfied:
The first, is that the peace process must have a vision and an aim, and that vision can be none other than to find a just and lasting solution to the Middle East problem, acceptable to all, and one which must of course include a normal and real homeland for Palestinians.
The second prerequisite is that on the way towards the first, a number of specific problems will have to be addressed. For example, what is Jerusalem's status to be in the future? What is to be done about the settlers and about the refugees? What is to happen in Hebron? There are many indications that an agreement is not far off, and I certainly hope so!
The third prerequisite is to reach some acceptable level regarding our relations with and policy towards neighbouring countries such as Syria and Lebanon, and I would not like to leave Jordan out of account.
Mr President, ladies and gentlemen, I am very glad to have heard at last from the Council that a European mediator has been appointed for the Middle East. I welcome the decision, even though I disagree with the way that decision was taken. There are further proposals for Europe's political role, which is a necessary and essential one. And if there is one thing we ought to do today, then besides supporting the Colajanni report we must insist that Europe's political role should be extended and should become more substantial in the Middle East.
Mr President, ladies and gentlemen, for nearly half a century the international scene has been darkened by the East-West conflict and by the confrontation between peoples in the Middle East. Today, the cold war is no more than a memory, and the hope of real peace in the Middle East has seen the light of day.
The Washington agreements of December 1993 and the drawing-up of a peace plan bear witness to a deepseated determination to put an end to what threatened to be an everlasting conflict. That is why the fact that a start has been made is so decisive. Of course there have been delays and hesitations in the peace process, and the recent crisis in Jerusalem gives legitimate grounds for concern. But in the context of a peace process that is still so fragile, the important thing is not to be carried away by emotion, but to take a cool look at the present situation and the progress that has been made in an attempt to obtain a clearer view of the future.
Of course, apart from the recent crisis, the attitude of the new Israeli authorities does raise a few questions. Voted into power on a platform of opposition to the concessions made to the Palestinians, the new majority and its leader have awakened fears in Palestine, and more generally in the international community. In stressing, first and foremost, the security of the Israeli population, did Mr Netanyahu really change the whole basis of the problem? If we answer in the affirmative and take the view that the Oslo agreements are no longer in force, that is to forget the very foundations upon which civilized nations base their actions. For States governed by the rule of law, the principle of pacta sunt servanda is inviolable, and an agreement entered into commits the State and not one particular government.
The Israeli government may admittedly be hesitating for a moment, but it knows - and no one has the right to suspect it of not knowing - that it is bound by the commitments entered into on Israel's behalf. Moreover, the hopes raised by the peace process are in everyone's minds, both in Israel and on the Palestinian side. They are conditioning people to think in terms of peace. To turn back, to drive men back into terrorism and blind hatred, is hardly conceivable. The foundations of peace do exist, they are the result of the steps taken by each of the parties involved in the conflict to narrow the gap between them.
That has taken much courage and clarity of thought on both sides, which occasional crises cannot wipe out. The first achievement of this mutual effort to bury grudges and hatreds is each side's recognition of the other. If we add to that the election of the Palestinian legislative council, the peace treaty between Israel and Jordan and the withdrawal of Israeli troops from the main towns on the West Bank, we cannot fail to be struck by the difference between the situation that existed before the Oslo agreements and that which exists today, despite the hitches and the slowing of the peace process.
There is no alternative to the adopted principle of 'peace for land' other than a return to terrorism and warfare, which is unthinkable now that people on both sides have begun to think in terms of peace and mutual security. Hatred has had its day, but nor can we accept the idea of a cold peace in the region, which would obstruct the present situation and make genuine peace a vanished dream rather than a dynamic which, despite all the difficulties, will shape the future of the Middle East.
We need to return as quickly as possible to the dialogue that had begun, and continue along that road. We should never forget that, after decades of conflict, restoring peace and coexistence between peoples is difficult. Although the process can be called into question at any time, every achievement, every step forward, makes a return to conflict more unlikely, even though the edifice of peace may be fragile for a while.
Each of the parties, then, must be sure to resist the provocations which extremists of all persuasions are going out of their way to create. Because peace is difficult to achieve, because passions are an inevitable part of the process and a check to progress, it is necessary to call on the goodwill of all concerned, and to resort to the good offices of a mediator who enjoys the trust of the opposing sides. The European Union has the capability to participate actively in this process, and to be more involved than it has in the past, but to do so it must remain impartial, above suspicion of favouring one side or the other.
The text before us does not entirely satisfy that requirement. I hope that Parliament, at voting time, will bring its customary wisdom to bear in introducing the necessary balance, by way of amendments which the rapporteur seems to have accepted in advance, and in that case my group would be able to support it.
Mr President, the situation in the Middle East is unpredictable. One moment Jerusalem is in flames, the next moment there is renewed talk of a possible solution over Hebron. A resolution of this Parliament can of course be modified at any given moment.
Both parties must be encouraged to continue the peace process. With the election of the new Israeli prime minister the process was put on ice for a while and as yet I still see no sign of the freezer being opened. There now seem to be signs of movement in the right direction. The expansion of existing settlements remains a problem which has to be solved.
It is not the job of Parliament to dictate the law and the solutions to the two sides. We in this Parliament are not the negotiators, neither is the rapporteur. We can only exert any influence on the sidelines. A balanced report is the right way to do that, but first of all a few amendments are needed and some factual errors must be removed from the report. I hope we shall manage to do this. I am very happy with what Commissioner Marín has said, because I thought his account was a very balanced one.
I hope the Union will be able to play a part in the peace process. The Barcelona process is one instrument which will help in this. The Union must also do as much as possible to achieve a uniform and consistent position. The recent visit of the troika to the parties to the peace process was extremely useful.
We should build on this by sending out a balanced signal from this Parliament.
Mr President, the problems arising from the current crisis in the Middle East peace process require decisive, coordinated and consistent political action on the part of the European Union to overcome the deadlock.
From the Union's standpoint, such political action must be based on the conviction that peace in the Middle East will be achieved only when the Palestinian question has been resolved in a just and long-term manner, in accordance with international resolutions and on the basis of the principle of peace in exchange for territory.
At the present time, the Oslo agreements are our best means of achieving and consolidating peace in the region, despite their obvious shortfalls and deficiencies. The European Union, therefore, must urge the Israeli government to comply strictly, and within the terms and deadlines set, with the undertakings made in Oslo, abandoning the provocative and risky policy followed since its election by Prime Minister Benjamin Netanyahu, who is principally responsible for the critical point at which the peace process now finds itself and, of course, for the bloodshed which took place at the end of September.
The Union must demand that the Israeli authorities give up their policy of expanding Jewish settlements and illegal occupation of land. It must also demand that the Israeli government withdraw from the city of Hebron, open up the territory administered by the Palestinian National Authority and release every one of those Palestinian prisoners who are currently being held, unjustly and with complete disregard for human rights, in Israeli jails.
The European Union must put pressure on Israel both politically and economically, because the Oslo agreements contained and still contain a strong side and a weak side, and achieving balance means that the weak side, also, has to be assisted in any negotiations.
We therefore ask the Council and the Commission to suspend application of the provisional trade agreement and the flanking measures which exist between the Community and the State of Israel and which entered into force on 1 January 1996. We also believe that the national parliaments should not ratify the partnership agreement with Tel Aviv for as long as Mr Netanyahu refuses to comply with the Oslo agreements.
We are very pleased to hear about the appointment of Ambassador Moratinos as the Union's special envoy, since we believe that the European Union should have an independent policy and role in the Middle East, in collaboration with but not subordinate to the United States. This was the course mapped out at the Barcelona Conference and this is the road to peace that the Union has to attempt to establish in the Mediterranean, a peace that will be finally achieved only when there is a Palestinian state with its capital in East Jerusalem, which will surely be the best guarantee of Israel's security. However, we cannot ignore other topics: for example the fact that Israel illegally occupies part of South Lebanon and that it does not apply the Security Council's Resolution 425; it also illegally occupies the Golan Heights and, although it refuses to acknowledge the fact, is a nuclear power.
We should support pacifists on all sides and isolate extremists, but one thing is certain: we should make no mistake that one party bears responsibility for the current situation - the Israeli government.
Mr President, it is excellent that there is now so much agreement on a justified, severe and tough criticism of Israel. When criticism was levelled some 10-15 years ago by some of us, it was regarded as deceitful, anti-Semitic propaganda. The criticism is very valid, but now there is another problem, namely democracy in Palestine. Without democracy in Palestine there cannot be any peace either. If Palestine is developed, into what the Palestinian author Edward Said has said that he fears, "into a combination of Iraqi terror dictatorship and Lebanese anarchy' , then there will be no peace in the Middle East. For making this statement, Edward Said has been punished by having his books banned in the Palestinian-controlled area, which itself testifies to the fact that his fears are not simply a figment of his imagination.
That is why we, the Greens, have maintained that it is important that, in connection with the statements made and the attitudes assumed in respect of the peace process, we also direct a justified criticism at the Palestinian administration&#x02BC;s contravention of human rights and freedom of expression which are cited by Amnesty, Reporters sans frontières, reliable journalists and by many others. We must not repeat the mistakes which have been made so many times before with solidarity movements and freedom movements, and look the other way at the failings in a solidarity movement when it becomes the party of government. Those of us who have been their friends need to stand up and be counted in telling them that they are not living up to our ideals. It is therefore pleasing that the other parties have also now come up with these demands.
It was a disaster in the Committee on Foreign Affairs, that our demand was rejected; it was the intention of the report that it should not contain any criticism whatsoever of the Palestinian administration. Now the other groups have also woken up to the fact and the serious flaw may hopefully be corrected.
Mr President, the peace process in the Middle East is once again causing deep concern. Once again, we are going to reassert our commitment to the peace process! What more can we do?
Let me start by restating our determination that the European Union should play its part in this process, as indeed it is already doing through substantial economic and financial aid. The Union must continue to provide that aid, which makes it the main backer in the Middle East region, but it must also play a political role. We cannot accept a demand from the Prime Minister of Israel or the United States government that Europe should not interfere. However, in order to play its part the European Union must satisfy certain conditions.
First, the Member States must act in concert, agreeing a common standpoint. It is good news that the troika finally decided to visit Syria, Jordan, the self-governing Palestinian territories and Egypt, good news that the European Union has appointed a special envoy to the Middle East. It was high time. But this improvement in coordination between the Member States needs to go hand in hand with skilful strategic and tactical choices. This is where one cannot help fearing that the somewhat curt manner adopted by President Chirac during his visit to the region may make it more difficult for the Union to play what should be its normal role as an impartial mediator.
It must be admitted that, today, responsibility for the renewal of tensions is not evenly divided. Mr Netanyahu has taken provocative steps which could hardly fail to produce a violent reaction. More seriously, some of the Israeli population seems to support this kind of provocation. There is no escaping the fact that religious fanaticism - fanaticism, period - is breaking out again to disfigure the democratic heritage of the founding fathers of Israel.
My last comment looks towards the future. It is my profound hope that the European Union will maintain ties with all the forces of peace, among the Palestinians certainly, but among the Israelis too. Under no circumstances must we isolate Israel. Under no circumstances must we match our forces against the forces of democracy and peace in that country. More than ever before, surely, those democrats, who respect human rights, those men of peace need the understanding and help of the European Union which is a friend both to the Palestinians and to the Israelis and is resolutely determined to implement a really active policy, in which firmness may have a part to play.
Mr President, ladies and gentlemen, the response by the Israeli authorities to the representatives of the European States who dare to venture the slightest criticism of the peace process that our taxpayers are financing can be summarized as 'pay up and shut up' .
The Israelis are happy to take our money, but not our advice. When it comes to advice, they prefer to go to Clinton, who is more generous with advice than he is with money except, admittedly, when it comes to ensuring that the humanitarian organization known as Isahal should never go short. This is why I doubt the value of Mr Colajanni's report. There is little prospect that a Member of the European Parliament will command any more attention than did the French Head of State, who was certainly presumptuous during his latest trip to the Middle East, and was also unacceptably insulted. Even so, Mr Colajanni has made some excellent points.
Yes, the Israeli government has broken its word. There have been many breaches of the Oslo agreements: the maintenance of occupying troops in Hebron, the settlement of Israeli extremists on the West Bank, the provocation of the opening of the Jerusalem tunnel, the blockade of the Palestinian territories, and so on.
The Oslo agreements, which were negotiated under the aegis of America and which the rapporteur would like to see respected, are far from being a suitable basis for a lasting peace. My friends and I did not share the optimism of this House when it hailed the signing of those agreements on 13 December 1993. Why? Because a lasting peace must be a just peace. Yet the Oslo agreements did nothing to repair any of the injustices committed between two peoples in the Middle East, and against two peoples in the Middle East: the Palestinians who were driven out of their lands in 1948 and 1967 and are now incarcerated in Bantustans more secure than those you formerly denounced in South Africa, or the Lebanese who for twenty years have endured occupation by both Israel and Syria.
A genuine peace must be based on the following principles: the creation of an independent Palestinian State with sovereignty over a viable territory, the granting of international status to Jerusalem, and the restoration of sovereignty to the Lebanon, which must no longer be occupied by Israelis, Syrians, Palestinians or Iranians. Those are the bases for peace, and, I should add, the conditions for the survival of Israel, which could then join together with those peoples in the region which favour it to form a confederation of the Middle East - no more difficult to construct, after all, than the Federal Republic of South Africa.
Mr President, Commissioner, for reasons which have nothing to do with politics Israel is like a second home to me. Some of you here will know that already. Well, I am afraid. The resolution we are now debating is an essential one, which seems to me balanced and quite fair. I would, however, like to add a few personal comments.
The Middle East is the most serious of the unhealed wounds that divide the Muslim peoples from the Western World, Christians and Jews alike. But it is not the only one - other examples include Algeria, Bosnia and Chechnya. Any reopening of the conflict between Israel and the Palestinian people, on the very doorstep of dictatorial or totalitarian States such as Iran, Iraq and Syria, may have incalculable repercussions. So it is absolutely necessary that pressure should be exerted in favour of peace. But how? Europe must not make itself ridiculous. I have always believed and always said that the only way to achieve peace is by direct negotiation between the parties concerned. Incidentally, in order for the Oslo agreements - which deserve better than the comments we have just heard - to be negotiated and signed, it was necessary for Palestinians and Israelis to meet in secret, using the Madrid process to escape the generous but inconvenient supervision of the United States.
Mr President, Commissioner, Mr Netanyahu and his supporters in Israel make fun of Europe's claims to have a part to play, and I am not particularly enamoured of the nursemaid diplomacy sometimes practised by Europe, and especially by my own country, France. We have no majority decision process, no common diplomacy and no joint armed forces, so let us not act as if we had. The present government of Israel is putting its people and the peace process at an unreasonable risk, but it is dogmatic and listens to no one.
I very much doubt whether anything at all will be achieved by admonishments and pleadings. The people of Israel must be told that we want to bring them security through peace, and the government of Israel must be told that we strongly disapprove of its brinkmanship policy. It reacts only to the kind of pressure that involves specific penalties. Our influence can only be economic, but that influence is powerful. A more fruitful approach would be to suspend application of the interim trade agreement between the European Union and Israel, and defer ratification of the Euro-Mediterranean agreement, signed between the European Union and Israel on 20 October 1995, until the Israeli government has honoured the agreements concluded between Israel and the Palestinian authority.
The rest is just empty words. Israel and the present Israeli government laugh at it. Our disapproval must be made known, Mr President, and it must also be effective.
Mr President, Mr Colajanni's motion for a resolution offers us today the opportunity both to tackle the exceptionally complex and important question of the current peace process in the Middle East and to evaluate the effectiveness and appropriateness of resolutions as a political instrument in the hands of the European Parliament. As for the peace process, there is no denying that it is in crisis. The reasons for that crisis, however, are much less clear: is it entirely attributable to the conduct of the present Israeli government, or can it perhaps also be ascribed to the excessively permissive approach adopted by the previous government, making it necessary to strike a new balance between things promised and things not done, or can it even be blamed on the destabilizing activities of outside agents such as Iran and Syria, or even on the Palestinians because their response to the peace process is not yet what it should be?
I think it fair to conclude that all parties have some responsibility, to varying but none the less very important extents, for the present crisis. I am equally convinced that not only is this parliament in no position to judge fairly a dispute which is beyond the comprehension and control even of the Middle Eastern protagonists themselves, but that we should indeed refrain from trying to do so, in the interests of the peace process and of the credibility of our own political intervention.
Mr Colajanni himself has made his views crystal clear. I quote: ' The European Parliament must declare clearly and unambiguously that it is not on the side of the Palestinians or Israelis, but on the side of peace.' Well, that is precisely what the present version of the document, following our amendments in committee, seems incapable of doing, since it is too unbalanced against Israel: witness twelve articles, out of a total of 24, which are almost intimidatory, trying over-ambitiously to impose all kinds of conditions on the Israeli government.
There are also two - just two - gentle hints addressed to the Palestinians, and another two honeyed pleas to Syria and Iran, for them to be nice. For anyone with a sense of humour let me read the wording of the appeal to Iran. I quote: ' Calls on Iran to use whatever influence it has over fundamentalist groups... to assist and not obstruct the peace process.' 'No comment, ' as my English-speaking friends would say. In addition to this, moreover, there are numerous attempts at arbitrary interference in the internal Israeli political debate, a comparison being made between the good guys, in other words the members of the former government, and the bad guys, the members of the present government. This approach is as dangerous as it is out of place, if only because it casts doubt on the impartiality of our judgement. It must also be added that the lack of any European foreign and security policy has an adverse impact on all this, giving free rein to nationalistic and partisan sympathies and antipathies which undoubtedly affect and influence the form and content of the text.
To summarize, if the intention was to promote reason and co-operation between the opposing parties, the present text will undoubtedly achieve the opposite effect. I am however encouraged by the fact that, as Mr Colajanni himself has said, virtually all the amendments tabled today by the various groups are designed to moderate the tone of the report. So, if they are all accepted, the final text will be a balanced one, and if that is the case we shall vote in favour of it.
Mr President, the Liberal Group will not be voting for Mr Colajanni's text as it stands. Despite certain oratorical precautions, this text is unbalanced and unjust.
Mr Colajanni's objectivity reminds me of the old recipe for lark pâté: half horse, half lark, one of each. In Mr Colajanni's report there is a hero, Mr Arafat, no matter how he runs the Palestinian authority, and there is a villain, Mr Netanyahu, no matter how hard he tries to solve the Hebron problem.
This lack of objectivity is extremely harmful, because, quite obviously, a text of this kind suggest that Europe lacks authority to act as a mediator. Unless Mr Colajanni's text is radically amended, Mr President, we are prepared to wager that even if it is adopted it will soon find its way to the overcrowded graveyard of still-born resolutions.
Mr President, when Yasser Arafat received a delegation of French communist Members of Parliament in Gaza last October, he made an urgent appeal to Europe. He said: ' We need you even more today than we did yesterday, the peace process is at a standstill, ' and he added, ' The situation is nearing the threshold of unacceptable risk and posing a grave threat to the entire region.'
In essence, the situation has not changed since then. The Israeli government is continuing to renege on its commitments and still refusing to apply the Oslo agreements, even though the Knesset has ratified them.
There are 34 points in those agreements that are still not being applied. More and more provocations are being launched against the Palestinians: continued establishment of colonies in the occupied territories, the tighter sealing-off of the territories which increases the difficulties of the Palestinian population, the continuing military presence in Hebron and the violations of the status of East Jerusalem.
Let us meet the challenge of this appeal to preserve peace. Our essential objective must be to induce Israel to respect the Oslo agreements in their entirety and to desist from all provocation.
In order to achieve this objective, we first need the means. Experience has shown that declarations and resolutions, however strongly worded, get nowhere. Confronted with such a critical situation, we have no alternative to a political show of strength, tying respect for the peace process more closely to the implementation of the association agreement with Israel.
Other Members have already said the same: I believe that, as things stand, the EC-Israel interim agreement, which came into force on 1 January 1996, must be suspended. That more or less amounts to renewing the decision we took at the time of the Shamir government, when co-operation with Israel was suspended for two years.
We also appeal to the national parliaments to suspend ratification of the agreement until such time as the Israeli government respects the Oslo agreements and opens genuine negotiations with the Palestinian authority.
The European Union must meet the expectations of the Palestinians and the peaceful faction in Israel, and take an active part in the peace process without waiting for permission from the United States.
Mr President, Mr President-in-Office, the Middle East chessboard has always served as a test bench for European diplomacy, which as yet has failed to adopt a unified political approach. The peace process which, despite an endless series of difficulties, had begun to take shape between the Palestinians and Israelis is going through a profound crisis. Although, on the one hand, that crisis seems to be the logical consequence of the change of course by the Netanyahu government away from the agreements negotiated by its predecessors in office, on the other hand it does show how strained the political will that originated it may have been, and how necessary a more resolute presence on the part of the European Union is today.
Today, the continued presence of the Israeli army in Hebron, the increased colonization of Palestinian territory and the opening of the tunnel under the esplanade of the mosques in East Jerusalem are clear symbols of the difficulties against which the peace process is having to struggle, and show how little may have been achieved by the various missions of the European ministerial troikas.
The latest of these, comprising Italy, Ireland and the Netherlands, which visited the region by way of preparation for the Economic Conference now being held in Cairo, was refused permission to meet with the Prime Minister and Foreign Minister Levi, precisely because, in conformity with a Community decision of July 1996, it had planned to visit Orient House, the headquarters of the official PLO representative in occupied Jerusalem.
Our view is that the Union cannot accept this kind of blackmail, but must carry out its specific role in the peace process without being treated just as a dispenser of funds and cash. We want a political initiative by the Union which will serve to remind the Israeli government to respect the agreements that were signed, will serve as a basis for an agreement on economic and trade co-operation with Palestine, will raise the European Union to the status of a qualified arbiter in a regional peace process which is not confined to a few factions but is comprehensive and includes the necessary resumption of the dialogue with Syria and Jordan, will assess the possibility of freeing Lebanon from foreign occupying forces, and will ask Iran to exercise its influence over the Islamic groups so that the path of dialogue can bring back peace and prosperity to the peoples of the region.
Ladies and gentlemen, it was certainly necessary for the European Parliament to adopt a clear position and make specific proposals for the restarting of the peace process in the Middle East, and in that light I pay tribute to the efforts of Mr Colajanni.
Whether it was necessary to do it today may be debatable in the light of the state and nature of the current negotiations. At any rate, at this stage of our debate, I want to make three clear points in my capacity as chairman of the 'Europe-Israel' delegation.
First, we are - and I am - in favour of a just peace between the Israelis and Palestinians, and therefore in favour of the spirit and the letter of the Oslo agreements, which must be applied. Secondly, we regret - and I regret - the present delays and the words and deeds of the new Israeli Prime Minister, some of which may be seen as provocations which jeopardize the continuation of the peace process. Thirdly, we demand - and therefore I demand - that the agreements signed should be respected and that discussions should continue with a view to solving the many problems that have overrun the proposed timetable.
Having said that, I should add that an efficient approach requires that the European Union does not try to replace the negotiators, that it does not take the side of one party or the other, and that it should not anticipate future discussions, the timetable for which was laid down in the Oslo agreements - the final status of Jerusalem, for example. Nor, above all, should it deviate into a form of blackmail by threatening to cast doubt on the agreements concluded between the state of Israel and the European Union.
If yesterday's enemies, and today's, in the Middle East are to move forward quickly to become partners, they need our aid and support. Like a majority of the Israeli people who are fighting for it in the name of Yitzhak Rabin, they need our support and our understanding. They do not need to be given lessons, by anyone.
If we want peace we must realize that it depends first and foremost on the people living in the region, and that they have no particular desire to die in battle. They just want to live in peace and security. It is up to us to help them.
Mr President, the late José Maria Gil-Robles, a Spanish politician of great standing and whose son my group has just approved as its candidate to stand for the presidency of our Parliament, once wrote a terrifying book entitled No fue posible la paz , which was based on the terrible Spanish Civil War, but might just as well have referred to the First or Second World War or to any of the many others the world has seen.
Mr President, I believe the following question needs to be asked: Is peace in the Middle East actually possible? Naturally, we must spare no effort in attempting to bring this about and, to this end, the European Union must undoubtedly play a much more active and decisive role than hitherto. Congratulations are therefore due since, on this occasion, the President-in-Office of the Council, the troika and the Commission have exercised their powers and authority more decisively.
It is to our credit that we have finally appointed a mediator to represent us - and I am pleased to hear that he is my friend, compatriot and colleague, Ambassador Moratinos - and that we are able to give our support to Mr Colajanni's report. This is a document which we will certainly be able to improve somewhat by means of the amendments which have been tabled. I have the impression that, overall, it is a balanced document and correctly reflects the wishes of this House insofar as it does not wish to be marginalized vis-à-vis the process, wishes to be involved in it and can contribute more than just financial resources to a part of the world which, if peace is possible, will be an area where the inhabitants can enjoy mutual, shared prosperity.
Mr President, I appreciate the clarification we have been given by Council and Commission. However, I find it rather inappropriate to be debating this resolution on the Middle East just now. First of all the troika has not yet reported to us on its visit to the region; an economic conference on the region is currently taking place in Cairo; the Israeli Government has opened up its borders rather more to allow Palestinians to work within their own territory and the authorities have cracked down on extremist settlers in Hebron. The talks between Israel and the Palestinians on the further continuation of the peace process, namely Hebron, are being held, but not at the pace and with the result we would like to see.
For all these reasons I would have preferred us to postpone the debate for a month, but so be it. I will look at the resolution as it stands. My feeling is that this resolution on the Middle East is not at all balanced and is even biased. This bias surprises me very much because hitherto I have always regarded Mr Colajanni as one of the most balanced analysts of the Middle Eastern peace process. I also think that this kind of approach to the complex situation in the Middle East totally disqualifies the European Union as a trustworthy mediator there. Whilst the Union still has no common foreign policy and whilst constant and vain attempts are made to force a mediating role for it on the basis of financial aid, our disappointment will continue to grow and we shall be excluded from the process. In view of its history Israel cannot afford a mediator with many faces whilst the Palestinians are possibly - I say possibly, because they too are realists - looking to Europe for their salvation at present. Things like the tunnel and Orient House are in my view precisely the kind of things that Palestinians and Israelis have to sort out between them. We must not concern ourselves with these at this stage. The Union and Parliament are doing their best to promote democratic principles throughout the Middle East - I am thinking of Syria, Egypt and Lebanon. This kind of approach will in the medium to long term and by natural means earn us the role we should like to play in this region. There are a few good amendments by Mr Dimitrakopoulos, Mr Caligaris, Mr Bertens and Mr Sakellariou; these may restore a proper balance to the resolution. If not I shall have to withhold my support.
Mr President, I should like to say that the European Union wants to play a part in the peace process in the Middle East, to assist and promote the peace process. I believe this is the right position for the European Union to adopt, but, obviously, if that is the part we want to play we do need to take a very balanced position between the parties. If we are to participate in this effort with any prospect of success, we must talk to both sides.
In the report we are considering, after the amendments made by the Committee on Foreign Affairs, the European Parliament has distanced itself from this stance; it is opting for making a political and moral judgement, which may be right or wrong - significantly wrong, as I see it, in the way it is expressed - but politically, above all, it is opting out. Mr Colajanni's original report was more balanced; unless it proves possible to amend the text to restore that greater balance, the Liberal and Democratic Reformist Group will be unable to vote in favour. I hope, therefore, that this balance can be restored tomorrow.
Mr President, the tension between Israel and the Palestinian authority which heightened when the Netanyahu Government took power has not yet dissipated. But despite the large measure of mistrust which still exists between the two sides, the talks have resumed thanks to American mediation. It is clear that the Israeli Government needs time to decide its stance on the peace process.
Given these circumstances it will be best if the talks are allowed to proceed with a minimum of outside interference, so that they can be kept low-key. The genesis of the Oslo Agreement shows that this offers the best prospect of success. In our view this is not helped by the role which the Union is arrogating to itself in the peace process at the moment. Undoubtedly the Union is the most important economic partner in the region. But as regards European diplomatic intervention in the peace process, both Israel and the United States have made it known that there is no need for this. So one also wonders what the benefits are of the Union's recent diplomatic initiatives in connection with the peace efforts of the United States.
One must also wonder what credibility the Union can still retain as a neutral mediator. The talks with Arafat, the Council statement of 1 October with its one-sided criticism of Israel, earlier visits to Orient House, but also the recent visit of President Chirac, have certainly done nothing to enhance the Union's status as a peacemaker. Nor does Mr Colajanni's resolution improve the position of the EU at all because it makes far-reaching pronouncements on East Jerusalem and the status of the Palestinian territories even before negotiations on these crucial and sensitive matters have begun. Meantime a special Union envoy on the Middle East has been appointed. One wonders, however, whether his room for manoeuvre may not be seriously limited by the views expressed by the Union.
We are convinced that all parties in the Middle East, including the Israeli Government, are anxious for a final peace settlement. They must, however, be given the time and the chance to work one out for themselves, without the European Union choosing sides and dictating terms. Mr Colajanni's resolution does not respect that need. Consequently we shall not support the resolution in its current form.
Mr President, what we are talking about here is not simply settling a dispute between Israel and the Palestinians. We are talking about the peace and stability of the whole Middle Eastern region; a peace and stability which directly affects us because if we lose control of that situation, we will be sucked into the crisis. It also affects us because we have all been victims of terrorist activities which have stemmed from the Middle Eastern conflict.
For those reasons I reject those voices I have heard in recent weeks that suggest that the European Union has no role to play, or ought not to interfere, in the Middle East peace process. I welcome the work of the Irish presidency, particularly the Foreign Minister, Mr Spring, in trying to take the initiative towards developing the EU's role in relation to the Middle East peace process.
We have all been very frustrated by what has happened, not least the actions of the Israeli Government which, following its election, did not appear to feel itself committed to the peace process. But, as colleagues have said, we ought to take an even-handed approach and we must remind the Palestinian authorities, in particular, that their police should not be using their arms to attack the Israeli security forces.
At the same time, we ought to be using our influence with other Middle Eastern states, not least Iran and Syria, to get them to use their influence with fundamentalist groups in the Middle East to support the peace process and not undermine it because ultimately the victims of any efforts to undermine the peace process will be the Palestinians.
As Commissioner Marín has pointed out, ultimately the path to peace lies as much with economic development as with international diplomacy. The tremendous poverty of the Palestinians has to be alleviated and we should be looking to encourage projects of economic cooperation which link the Palestinians with the Israelis in order, in the long term, to cement the peace process. In particular, I would emphasize once again the importance of projects to guarantee the supply of water to all in the long term.
I welcome Mr Colajanni's report. I congratulate the Irish presidency on its work and I hope that we can continue our efforts to bring peace to the Middle East.
Mr President, I had intended to read out a brief speech but, at this late stage, it would not have contributed anything further to the debate. I fully support what Mr Barón has said on behalf of the Socialist Group. I will, instead, recount a brief anecdote involving a group of MPs, some of whom are present. We woke up in Damascus, on the day after the Israeli elections, and that day, at precisely 9 a.m., our first meeting was with the Syrian Foreign Minister. As you can imagine, this was a tense and complicated meeting. The Minister was, to say the least, extremely concerned, but no one, I believe, other than a group of representatives from this House, could more vigorously champion Israeli democracy and the fact that that democracy was not a matter of good and evil. What none of us could have known was that, so shortly afterwards, the situation was to deteriorate as it did. When I recall what we said on that occasion, I find it hard to believe that we were so optimistic and actually so out of step with what occurred later.
I would therefore like to say that, for me, it is not the resolution that is off balance but the situation. Mr Colajanni's resolution addresses the party with the ball in its court - Mr Netanyahu. We support the continuation of the Oslo process although, currently, one side is more at fault than the other.
The Commission and the Council have been acting positively up to now and, like many of my colleagues, I am glad about the appointment of Mr Moratinos. Mr Colajanni's resolution is a good one and I fully support it. It is not, I say again, an unbalanced resolution but one which addresses the right person, the person on whom the continuation of the Oslo process currently depends.
Mr President, I regret that the peace process has not moved on and I recognize the frustration and the erosion of confidence that has taken place. But I believe that we must recognize that there is a new government in Israel. I believe that we have got to recognize that that new government may adopt a different position from the previous government and, whether we like it or not, that is called democracy.
Strong political and commercial links exist between Europe and the Middle East. It is in all our interests that the peace process should continue and indeed be accelerated because nobody likes the frustrations of the present moment. Destabilization is something else that is happening out there, whether it be from Iran or Iraq. I believe that the most important thing that we have got to do is push to make sure that there is redeployment from Hebron. That must be our first priority. It is a crucial issue for the future of the peace process. Lasting settlement will have to recognize the rights of the Palestinians as well. That is quite clear. The Palestinians, however, must recognize that Israel has some rights and all, I believe, want to live in peace and security.
The European Union is the largest financial supporter of the Palestinians. I believe that peace needs to be rewarded. Friends of both Israel and Palestine want to see each other living comfortably side by side but it takes statesmanship to achieve that and not belligerence. I salute King Hussein, I salute President Mubarak of Egypt. I hope that the European Union and the United States of America can all work closely together to achieve what we all want: that is the development, the continuation and hopefully, the finality of the peace movement.
Mr President, the first anniversary of the murder of Prime Minister Yitzhak Rabin was once again marked, like the event itself, with a wave of sympathy but also of reflection by the great majority of the Israeli population and by the international community. Once again, however, sadly, a large proportion of Israeli society held aloof, that section of Israeli society which largely determines policy at present and is dominated by religious and, in some cases, political fanaticism.
We note with ever-increasing resignation that the real beneficiaries of Rabin's murder are the assassin Yigal Amir, the Hamas terrorist groups and this same part of the Israeli political spectrum. On the occasion of this debate, though, I would like to draw attention to another aspect which is very often overlooked by outsiders - the complexity of this whole situation. For the Israeli people, the top priority is security, first, last and all the time, and that is something that must always be borne in mind, including now, as the European Union considers what specific political action it can take.
When I hear one of my colleagues here unthinkingly demanding withdrawal from southern Lebanon, I must point out to him that any such move would favour the infiltration of terrorist groups and Hezbollah, and the firing of katyushas at the population of northern Israel. I think we need to develop the understanding that this must not be allowed to happen and that, of course, this withdrawal can only take place in the overall context of a comprehensive peace settlement in the Middle East.
The role of the European Union should be a discreet one - it should remain in the background. We should not adopt the kind of profile demonstrated by President Chirac, whose performance in Israel was a total disaster! I believe that we in the European Union should refrain from that kind of thing and concentrate on behind-the-scenes politics.
King Hussein said at Yitzhak Rabin's graveside, ' We all have to die, but when we do it is worth dying for something - in this case, for peace.' He also said, ' My friend, Prime Minister Yitzhak Rabin, died for peace!' Let us hope that his words prove prophetic and that the peace process can soon move forward again.
Mr President, ladies and gentlemen, I would firstly like to congratulate the rapporteur, Mr Colajanni, on his magnificent report on the Middle East peace process.
Recent events have unfortunately produced a stalemate in this peace process and the situation is currently very finely poised. The principal concern of the European Parliament - as has been repeatedly stated in this House - must be and has always been the achievement of a lasting and stable peace in the region.
A prerequisite for achieving peace in the region is the strict application of the Oslo agreements, since dialogue is the only way to attain peace. Only dialogue will bring solutions, an end to the war - a move away from the domination of one people over another, from acts of terrorism and from the pressures which cannot but bring in their wake misfortune and ill luck for all concerned. This dialogue has already had positive results - an autonomous, recognized Palestinian Authority now exists -and it will be dialogue - nothing else - which will make it possible to resolve the conflict. What is needed is the special support of the European Union which should play a decisive role in developing this dialogue and which, in fact, has a duty to do so.
The Union must provide the diplomatic motivation for negotiations between Israelis and Palestinians to move forward, and it must assume a leading role, which is its due, together with other mediators, such as the United States. It is not just economics which will assist attempts to restructure equilibrium in the region - economic cooperation must also be accompanied by political initiatives.
The recent violence is a reminder to us that our priority should be to reach definite agreements as soon as possible. Any solution which does not result in the setting-up of a genuine Palestinian State will only lead to an intensification of the conflict. The principles of non-violence and unity are the only way in which we can find solutions and make progress in the negotiations.
Honourable Members, progress has to be made and be made urgently. Allow me, Mr President, to finish by lending my support to the slogan which has been heard on the streets of Tel Aviv: Only peace will put an end to war.
Mr President, Mr Netanyahu's government has taken a number of actions which have ostensibly violated the Peace Agreement. Actions which tend to take us back to the status quo ante before the Agreement and which have triggered off new confrontations between Palestinians and Israelis, giving strength to extremists on both sides and undermining peace and reconciliation. I think that the task that we must respond to is to halt this downward spiral.
As has already been said, we must be balanced: we must oppose extremism on both sides and we must also demand the respect of human rights on both sides. We must call upon both sides to make an effort to resume negotiations in order to put the Peace Process back on track. That does not mean that we can hush up or lessen the decisive responsibility of the new Israeli government.
I think that the Colajanni report is not an unbalanced report. I very much agree with what Anna Terron said, namely that the situation's balance has been lost and that it is the European Union's duty to try and restore the lost balances in this region. And indeed it is its responsibility to do this. The Union does not but it should have a common external and security policy - but it does have principles. And these are the principles we should bring into play here.
The European Union has an economic, financial and humanitarian presence in the Middle East which is far greater than its political effectiveness or visibility. We must therefore bring into full play these political, economic and financial instruments for two aims: to force the Israeli government to respect the agreement and the Peace Process and support the Palestinian population, economy and authorities and, with a united voice, we should exercise the role which belongs to us in the region and which has linked us with so many connections, of neighbourhood, history, culture and human solidarity, because there is not just the risk that the whole region will blow up but that the whole Islamic world might be destabilised.
From this point of view, I think that the Colajanni report is a very balanced base for the European Union's action in this area.
Mr President, the change of course by Israeli policy following the elections held in that country causes us grave concern. Concern about the Middle East process and, in the long run, concern for the security of Israel.
Between Madrid and Oslo, we finally became convinced that the fragile shoots of peace had finally taken root in Palestinian soil. An objective was set, a path was mapped out, a timetable was approved, hope was born - but, it would seem, intransigence is back. The resumption of colonization, the highly symbolic shattering of the status quo in Jerusalem, the expulsions, the restricted highways, the sealed-off areas - there may be some who see these things as designed to strengthen Israel's security. In actual fact, they are undermining it. These actions are creating a climate which makes dialogue more difficult, if not impossible, and they are providing the extremists - all the extremists - with alibis for their policies. Very cool heads and great restraint are thus needed on both sides if the path of peace and co-operation is to be reopened.
Europe, the main contributor to the Middle East, many of whose States have long experience of that region and have shown that they were as much concerned with the security of Israel as they were with the existence of a Palestinian State, would have liked to make a greater contribution to the relaunching of the peace process. The United States is monopolizing the issue, as it does many other issues. That is a great temptation, on the face of it, but the day will come when such an attitude may become very dangerous and hard to sustain, even for the world's biggest and only superpower.
Today, admittedly, all we can do is warn, comment, perhaps participate. But I have no doubt that, when the time comes, Europe will still be here and we shall be able to make a vital contribution to settling these conflicts. In doing so, we shall ensure the greatest possible international co-operation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Question Time to the Council (B4-1218/96)
Question No 1 by Felipe Camisón Asensio (H-0851/96)
Subject: Directive on the limitation of the operation of aeroplanes
When does the Council intend to adopt the proposal for a Council Directive amending Directive 92/14 on the limitation of the operation of aeroplanes?
On 4 September 1996 the Commission submitted to the Council a proposal for a Council directive amending Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume I of Annex 16 to the Convention on International Civil Aviation, second edition, 1988. This amendment aims: (a) to update the annex of the directive, including a list of aircraft from developing nations which are to be exempted from the non-operation rule until 1 April 2002; (b) to allow Member States which operate an airport system the possibility of limiting or excluding the operation of certain noisier types of aircraft at one or more of the airports forming part of the system; and (c) to introduce definitions and other drafting amendments that seek to clarify the objectives of Directive 92/14/EEC so as to allow a uniform interpretation within the Community.
This proposal for a Council directive will be examined by the Council bodies in the near future. I understand that Parliament is also examining this proposal and Council adoption, as you are aware, must await Parliament's opinion on this matter. As examination by Council bodies is at an early stage I am not in a position to give the honourable Member more precise information as to when the Council might adopt this proposal.
The problem which caused us to submit this question to the Council is that many European citizens, in a good number of cities in the Union, are suffering on account of uncontrolled noise from certain, usually antiquated, aircraft which make life unbearable for many people living near airports. If anyone is unaware of the problem, they only have to ask the people living in the Coslada district near Barajas Airport in Madrid.
Ladies and gentlemen, we are faced here with no more and no less than a health problem which has a general adverse effect on the nervous system, and this problem has a solution - limiting the operation of certain types of aircraft which, even now, still produce levels of noise in excess of those permitted in Community legislation.
It is heartening to hear the Council state that a solution is nearer to hand. Actually, it was stated that this would be 'in the near future' . We would have liked a little more precision in this matter but at least the Council is demonstrating its sensitivity in seeking an urgent solution.
I know we are all concerned about the matters raised by the honourable Member. Certainly I will ensure that the concerns he expressed are taken into account so far as I can. I am sure he will arrange for Parliament to do so in its consideration. At the same time I would point out that in doing this we have to take special account of the concerns of developing countries, which might not be able to meet the requirements in the same timescale. I appreciate the spirit of the question and I am sure it is one we all share.
As a Member of Parliament whose constituency adjoins Heathrow Airport - the busiest international airport in the world - and as president of the local authority consortium against aircraft noise, I am deeply concerned in this matter. I would like to ask two brief questions.
Does the proposal include private executive aircraft which are proliferating increasingly? Secondly, although I am delighted with what we have been told and although we have made a lot of progress in eliminating the noisier aircraft, all aircraft are noisy to some extent, especially at certain times of the day. Many airports in the European Union operate night-time bans although not all do so. Does the Council not feel it is time we started to try to harmonize night restrictions on aircraft flying across the European Union to achieve uniformity and to protect the health and quality of life of the people who live near these huge airports?
I am not sure whether the directive covers private aircraft, I feel that it does. If that is not the case I will communicate it to the Member. In relation to the second part of the honourable Member's question: I feel this is something which needs consideration, and I will certainly bring his comments to the attention of the presidency and the Council when these matters are being considered.
Question No 2 by Anne McIntosh (H-0854/96)
Subject: Attempts to tackle the problem of BSE
Does the Council agree that the BSE crisis has highlighted the need for a more comprehensive system of cattle labelling and traceability throughout the European Union, which would improve control of the disease and bolster consumer confidence?
Is the Council planning to undertake such measures, for example a double tagging system, in the near future?
It is also vital to the beef sector in the UK that an effective system of income and market support is put in place. Could the Council indicate how it is proposed that the large amount involved will be shared between the European Union and the UK?
The Council has already underlined many times, and most recently at the Informal Council in Killarney, the primary importance of improving the consumer information on the identification and quality of bovine meat. Directive 92/102/EEC on the identification and registration of animals, introduced arrangements to identify cattle, sheep and pigs. The BSE crisis has demonstrated that the identification and registration systems for bovine animals are in need of improvement. At the beginning of October the Council received proposals from the Commission which aimed to introduce a package of measures relating to the identification of animals and the labelling of meat. The purpose of these proposals is to facilitate the traceability of animals and meat and to contribute also to the restoration of consumer confidence. The proposals will reinforce the provisions of the current directive with regard to a central computerized database, a passport for each animal, a double ear-tagging arrangement for identifying each animal and registers of animals on each holding.
In response to the crisis experienced in the beef market this year, the Commission unveiled a number of proposals involving measures to reduce beef production in the short and medium term, thereby restoring balance in the market following the substantial decline in consumption, the achievement of economies within the EAGGF Guarantee Section by reducing compensatory payments in the arable crops sector in order to resolve the problems in the beef and veal sector and amendments to Regulation 2328/91 on improving the efficiency of agriculture structures. A first thorough examination of these proposals at the Agriculture Council on 16 and 17 September revealed a wide divergence of views on each of the Commission's proposals. In particular there was concern about the proposal to reduce aid in the arable sector and there were reservations regarding the proposal to make the calf slaughtering premium compulsory. The Council of Agriculture Ministers meeting on the 28, 29 and 30 October reached political agreement on the main elements of the Commission's proposal for the amendment of the basic regulation for the beef and veal market. The measures agreed are designed to bring balance to the beef market in the short to medium term and include calf slaughtering premium schemes, adjustments in regional premia rights ceilings, adjustment to intervention rules, increased support for extensive production and a recognition of the need for a promotion campaign.
In relation to calves, the Council decided that Member States should have a choice of actions to reduce the overall numbers. Therefore, under the package agreed in October, Member States can opt for either a calf processing premium in respect of male calves, as originally proposed by the Commission, or an early marketing premium for calves, or a combination of both these measures. These measures, which will operate for a period of 2 years from 1 December 1996, are designed to lead to a reduction of at least 1 million in the number of calves in the Community.
In relation to funding, the Council decided that any adjustment in expenditure for 1998 should be dealt with in parallel with the drafting of the agriculture budget for that year. Obviously this decision is without prejudice to the European Parliament's opinion on the matter. In relation to 1997, the Council took a favourable view of the Commission's proposal to postpone the oilseed advances as a means of meeting 1997 budgetary needs. The Council decision on funding must await a Commission proposal to modify the relevant regulation and the opinion of the European Parliament on this proposal.
The Council of Ministers also recognized that the package of measures agreed at the October Council is designed to deal with the short-term consequences arising in particular from the BSE crisis and believes that further changes in the beef premium are necessary to align the beef supplies in the Union with the likely long-term level of internal and external demand. The Council invited the Commission to examine this issue and to submit proposals within the next 6 months with regard to beef. The objective of the Council is to take a decision on such proposals before the 31 December 1997. The Commission's proposals on agriculture structures will be considered in this context.
In addition to the measures designed to restore balance to the veal market the Council of Agriculture Ministers meeting on the 28-30 October also agreed on the provision of an additional compensation package amounting to ECU 500 million to support producers' incomes which had been significantly reduced as a result of the BSE crisis. The Council also decided on the distribution key to be applied in the allocation between Member States of this additional compensation.
In relation to the other part of the question, under the distribution key agreed by Council for the allocation of the additional amount the UK will receive 13.1 %.
I thank the President-in-Office, Mr Mitchell, for a very full reply. On the percentage allocated to the United Kingdom, would he not agree that it would seem fairer to give a higher percentage to the country whose market and whose consumer confidence in that market has been most seriously damaged?
On the question of tagging, with regard to whatever scheme of cattle labelling the Council agrees to introduce, would the President-in-Office not accept this could involve either an electronic system, as in Ulster, or where this is simply impractical, a paper base system?
My interest is in the practical way in which the scheme will operate. Clearly, there are certain parts of the EU where it is not possible to introduce a system of electronic tagging. It is important in these areas that at the very least an extensive paper or cattle passport system will be put in place.
In relation to the second part of the honourable Member's question, I will bring her comments to the attention of the President of the Council of Agriculture Ministers. I am not sure what the implications for the industry would be if there was a system as she proposes, but I certainly will raise her concerns.
In relation to the suggestion that a higher degree of the allocations should go to Member States whose market is most damaged, I would point out that for a country like Ireland, for example, which is a much smaller country than the United Kingdom, where we have something like a little more than half of the total number of cattle that they have in the United Kingdom, the knock-on effect has been significantly greater, because in our case we export 85 % of our product. So a number of factors had to be taken into account in this allocation. At the end of the day the Council of Ministers considered that this was the fairest allocation.
I would like to thank the President-in-Office, Mr Mitchell, for his extensive answer to the original question. I have actually read the proposals in Council Directive 92/102 and I welcome them.
I know that the farmers in East Anglia, the region I represent in the United Kingdom, have suffered considerably over the BSE crisis and are still suffering from the inadequate way the United Kingdom Government has handled this.
My question is: with regard to the introduction of a required computer database system for Member States, would the Council support financial assistance on a European basis similar to that introduced for the funding support schemes?
I can confirm that the Council recently received a Commission proposal for a set of measures in the beef sector on which the European Parliament has been consulted. As soon as it receives the European Parliament's opinion the Council will, of course, act swiftly on that proposal. When these matters are being considered by the Council, I will bring to the attention of the President-in-Office of the Council the concerns expressed by the honourable Member, but I am not in a position to give such a commitment here today.
Question No 3 by Ulla Sandbæk (H-0856/96)
Subject: The Council's position on the use of the Moscow mechanism
On 27 September 1996, Amnesty published a report on human rights in Turkey, recommending that the Moscow mechanism be applied under the auspices of the OSCE so that a delegation can be sent to Turkey to investigate the human rights situation, with or without Turkish consent.
How does the Council view that option, and what action has it thought of taking in this matter?
The Council follows the human rights situation in Turkey with great attention and actively pursues its concerns about violations in this area both in its contacts with the Turkish authorities in the framework of the EU/Turkey political dialogue and in the multilateral dialogue at the OSCE.
It has made it clear to these authorities, and will continue to do so, that observance of the rule of law, of human rights and of fundamental freedoms forms the basis of closer relations between Turkey and the European Union. The OSCE, by monitoring the implementation of the commitments of its participating states, is able to assist in the development and consolidation of democracy and the rule of law, respect for human rights and fundamental freedoms as matters of direct and legitimate concern for all participating states.
The Council is aware of the possibilities offered by the OSCE's Moscow mechanism. While this mechanism foresees the possibility for OSCE participating states to decide on the constitution of an OSCE mission to investigate the human rights situation in another OSCE state, in practice the cooperation of the latter state is vital for the mission to be able to operate. Although it believes that the Moscow mechanism constitutes a valuable instrument in certain cases, the Council has not considered that it was the most appropriate means to address the issue the honourable Member refers to.
The European Union will continue to carefully monitor developments in relation to this situation and to call on Turkey to respect the human rights commitment it has undertaken in the OSCE as well as in other relevant organizations such as the Council of Europe.
I would like to know why the Council did not regard it as a valid mechanism. In other words, why the Council was not of the view that a delegation should be sent to Turkey when it is nevertheless clear that Turkey is failing to recognize human rights, and when the diseases are becoming worse and worse in Turkey. I believe the report asks its own significant question. What is the justification for the view that one need not do anything?
As I said in reply to the honourable Member, in practice it is vital for the success of these missions that the state which they intend to visit should cooperate. The OSCE has substantially developed since the Moscow mechanism was agreed in 1991. The organization now has a permanent Council which meets on a weekly basis and which now provides the opportunity for all OSCE issues to be addressed.
The OSCE parliamentary assembly has also addressed the question of developments in human rights and sent a delegation to Turkey. So the Moscow mechanism is not an exclusive one and, on balance, it would appear that sending such a delegation without the cooperation of the recipient state would not be advantageous on this occasion. But it is a matter where circumstances may change. There are other ways of trying to influence the situation and the Council is doing everything in its power to use those avenues.
Mr President, unfortunately the answer is incomplete. The Council's representative repeats that this is implemented by the classical and known methods. So far, those methods have proved inadequate. The question is why the Council is unwilling to apply this special Moscow mechanism procedure, since all else has failed. And I insist, Mr President, because this evening I had a telegram from Ankara, from the human rights organizations saying that, firstly, there are 150 hunger-strikers in prisons who are in danger of dying, 15 of whom have already been transferred to hospitals and are on their death-beds while the death of others is imminent, and secondly, those organizations are trying to see the Turkish prosecution authorities, to see the detainees and to find a compromise to the conditions so that the hunger-strike can be ended. In view of that situation, Mr Mitchell, why is the Council not hastening to apply this special Moscow mechanism? It is not by chance that the mechanism was established. The special mechanism was agreed precisely for cases when other mechanisms prove insufficient. So why are you stubbornly refusing to make use of it?
May I point out that the Moscow mechanism is not for the Council to use, it is for the OSCE to use. I am answering questions here as President-in-Office of the European Union Council of Ministers. Can I say that the European Union recognizes the need for further improvements and progress in the implementation of human rights and democratic freedoms in Turkey. We have continued to make it clear to the Turkish authorities that observance of the rule of law and basic liberties is the basis of continued rapprochement between the European Union and Turkey. We note the assurances given by the Turkish authorities that they intend to pursue the process of constitutional and legislative reform, and we are continuing to press them to go down that road.
The President-in-Office of the Council has had three meetings with the Deputy Prime Minister, Mrs Çiller, to stress the importance we attach to early progress in the adoption and implementation of the further reforms necessary to ensure respect for human rights and we will continue to pursue the issue in contacts with Turkey. The Commission has supported Turkish NGOs and professional organizations promoting human rights for a number of years, including the Human Rights Association, the Human Rights Foundation and the Turkish Medical Association. The Commission will continue to cooperate and grant aid for various projects aimed at promoting human rights in Turkey.
The report of Amnesty International clearly raises many human rights issues which remain of serious concern to the Council. We have made clear our view that further reforms are necessary in such areas as human rights, freedom of expression and democratic freedoms and we will continue to do so.
Lastly, the Council would support any initiative aimed at investigating allegations of human rights violations and the question of persons reported to have disappeared. This can only contribute to a greater openness in dealing with human rights issues. Speaking personally, I would like to see a full, thorough and impartial investigation into the state of those who have disappeared in Turkey, but the question was in relation to the Moscow mechanism and, for the reasons given, I think the views and replies given should stand.
Mr President, this is not the first time that the question of human rights and Turkey has come up for discussion. It came up as recently as yesterday, when more or less the same question was put to the Commission. It came up a month ago, and two months ago.
I was among those who, barely a year ago, in December 1995, voted against the customs union. There were those who voted in favour. Several of my colleagues have regretted that they voted in favour. My question is: If we do not wish to accept the Moscow mechanism now, about which this matter deals, what are we prepared to do over and above what the Council refers to, i.e. "to keep an eye on the situation' ? If one party does not keep to an agreement, is it not natural for the other party to cancel the agreement, since the agreement concerns mutual obligations?
I have already outlined at great length the moves which the Council is taking in this regard. The President-in-Office, Mr Spring, has met with Mrs Ciller on three occasions in the recent past. We have only been in office five months! That is a very clear indication of how seriously Mr Spring and the Irish presidency take the concerns of the European Parliament, and we will continue to do so.
Any reading of the record will show that the strength of my reply here today indicates that we are at one with Parliament. But I am not for adopting cosmetic exercises. If we believe an exercise will work, we will pursue that exercise. But, in the view of the Council at this moment in time, for the reasons I have stated, we do not see a role for the Council in triggering the Moscow mechanism.
Question No 4 by Birgitta Ahlqvist (H-0859/96)
Subject: Recent events in Belarus
President Lukashenko of Belarus has sought to extend his constitutional powers, dissolve the present Parliament and introduce authoritarian presidential rule. He has announced a referendum on his proposal to be held on 7 November. The Belarus parliament has responded by calling a rival referendum on 24 November. The President of Russia has put heavy pressure on President Lukashenko to seek a compromise with his parliament on the country's new constitution, but he has altered only one detail in his proposal.
Has the Council exerted any pressure on the President of Belarus to abandon his attempts to shut out his country's parliament? Has the Council discussed the extent to which the European Union should collectively protest against this attempt to introduce authoritarian presidential rule, which is completely out of place in Europe in 1996?
The Council shares the concerns expressed by the honourable Member regarding the political situation in Belarus and has made these concerns known to the Belarussian authorities. The matter was discussed by EU Foreign Ministers at the special European Council in Dublin on 5 October where it was agreed that the Union's concerns about recent negative developments should be made known to the Belarussian authorities. These concerns were conveyed in a démarche made by the EU ambassadors in Minsk on 14 October.
In addition, it was decided, together with the associated Central and Eastern European countries and Cyprus and Malta, to reiterate these concerns in a declaration made on 18 October last. This declaration expressed the Union's concern and called on all parties to reach a solution which fully respected the prerogative of Parliament and the constitutional court and democratic principles. The importance of freedom of the media and of public assembly were particularly emphasized, as well as the EU's wish to see Belarus play a full part in Europe, in cooperation with European institutions.
The Council notes that a ruling of the Belarussian constitutional court on 4 November last made clear that only parliament could make a definitive decision on changes to the constitution. As the Council is given to understand, the proposed national referendum may proceed on 24 November but with the alternative proposals to amend the constitution put only to a consultative, not binding, vote. The European Union is continuing to monitor the situation with a view to any further appropriate action.
I would like to thank the Council for the answer. None of our actions has thus far influenced the President of Belarus. Information and diplomacy used to be a good form of action in such a situation, but do not appear to help where Belarus is concerned. Has the Council discussed other ways of getting the Belarussian President to be less authoritarian in his presidential control? Has any discussion been held about breaking the TACIS co-operation? Something has got to happen - we cannot simply adopt a wait and see attitude. I think that the Council should have made clear its dissatisfaction earlier.
In expressing our displeasure, we have to be careful not to punish any further the suffering people of Belarus. I do not think that taking these steps which have been proposed in relation to TACIS would necessarily have the effect the honourable Member suggested.
As I stated in my reply we are continuing to monitor the situation. The Council will be following developments closely with a view to taking further action if such action is considered appropriate. Obviously any such action will be a matter for discussion and agreement in the Council but I assure the Member we will keep the situation under close review.
As the author is not present, Question No 5 lapses.
Question No 6 by Jan Andersson (H-0868/96)
Subject: Combating the harmful effects of alcohol
Alcohol lies at the root of many of society's problems, and its social costs are high. In spite of this, it is considered by some to be a purely agricultural matter. It should, in my view, be regarded instead as a health-related matter.
What steps will the Irish presidency take to highlight alcohol's harmful effects on health?
There are no specific proposals relating to combating the ill effects of alcohol before Council at the present. However, the honourable Member will be aware that on 29 March last the European Parliament, in co-decision with the Council, adopted a decision relating to the implementation of a common action programme 1996-2000 of promotion, information, education and training in health matters within the framework of action in the public health domain. This programme aims to promote awareness of risk factors and aspects conducive to health and encourage the adoption of lifestyles beneficial to health. The programme envisages a number of specific prevention and health promotion measures, which include promotion of the study, evaluation and exchange of experience concerning alcohol abuse and its health and social consequences, and supports actions related to these.
This programme is implemented by the Commission in close cooperation with the Member States and institutions and organizations active in health promotion, with the assistance of a special advisory committee.
I would like to thank the Council for the answer. There are many different traditions with regard to alcohol policy. The reason for my question is that I have found that in many countries in Europe, alcohol is dealt with primarily as a matter for the internal market, just like any other goods. The damaging effects of alcohol are well supported by research. It gives rise to many illnesses and it is abundantly clear that too much alcohol represents a health risk.
In a number of countries, for example, my own country Sweden, attempts have been made to limit the injurious effects by restricting accessibility. This has been achieved via high tax pressure, by preventing young people from using alcohol and by means of strict import controls. I would like to ask a question about import controls. Is it not possible for certain countries to retain stricter import controls via the derogation in Article 36 which refers to derogations to the internal market where people&#x02BC;s health is concerned? What is the Council&#x02BC;s view on this?
In relation to the latter part of the honourable Member's question, if he puts down a separate question I will try to deal with it. I am afraid I do not have the information to hand.
One of the things which surprised me in preparing this reply to the honourable Member's question was that we were not able in the short time available to determine or even make an accurate estimate which I could give to the House of the number of alcoholics within the European Union. I think if we are to tackle the problem, the first thing we should do is determine the extent of the problem, so I do believe much work remains to be done.
The presidency agrees with the honourable Member that this is an important issue. We are conscious of the damage inflicted on our society by alcohol abuse and the social costs that this entails. In my own country, the government launched in September a national alcohol policy based on a multi-sectoral approach which marshals a wide range of statutory and non-statutory organizations to work together to reduce the prevalence of alcoholrelated problems in Irish society by emphasizing moderation in alcohol consumption. The national alcohol policy will discourage under-age and excessive drinking through promotion of alcoholism-awareness and encouragement of participation in alternative activities. National authorities will encourage the widening of treatment programmes. This follows Ireland's endorsement of the European Charter on alcohol of the World Health Organization's Paris conference last December.
The presidency will look favourably on all proposals for Community-level action which will give greater added-value to what is being done at national level, but there are no proposals other than those I have mentioned which I am aware of at present.
Question No 7 by Hans Lindqvist (H-0871/96)
Subject: Swedish policy on alcohol
Sweden has operated a very restrictive policy on alcohol with high rates of duty on alcoholic beverages, controls on the sale of alcohol and strict rules on imports of alcohol, instruments which form the basis of the social and health-oriented perspective which it believes has had a restraining effect on Swedish consumption of alcoholic beverages. In the late nineteenth and early twentieth centuries excessive alcohol consumption was widespread in Sweden. The Swedish model for policy on alcohol went a long way to reducing the widespread alcohol abuse. The high levels of duty levied on alcoholic beverages in Sweden now pay for much of the very high cost of providing medical care for people suffering from alcohol-related disorders. In order to be able to maintain this model, Sweden must be allowed a permanent derogation as regards restrictions on imports of alcoholic beverages from other EU Member States. Will it be possible for Sweden to keep its current derogations in place indefinitely?
Sweden's Treaty of Accession to the European Union envisaged that Sweden could maintain, for a transitional period, quantitative restrictions on the importation of cigarettes and other tobacco products, spirits, wines and beers from other Member States under the conditions set out in Article 26 of Directive 92/12/EEC. The article applies 'without prejudice to Article 8 until 31 December 1996 and subject to a review mechanism similar to that laid down in Article 28(2) of Directive 77/388/EEC, which concerns the common VAT regime.'
The presidency's understanding is that explicit monitoring of the VAT regime would be preferable for Sweden. However, in the absence of a Commission proposal to modify these provisions, the Council cannot comment on the honourable Member's question.
The restrictive Nordic alcohol policy is based upon high taxation, controlled sales and strict import controls, as Jan Andersson has just said. It has been successful, and it has been motivated by considerations of public health. It has had a restrictive effect upon consumption, and it has kept alcohol abuse down. It also finances the investments in the health care sector which are necessary as a result of damage caused by alcohol. We wish to retain the alcohol policy as a permanent derogation. I would like to ask what reasons there are why a country which wishes to retain its alcohol policy for health reasons, should not be allowed to do so.
We are in a Union which has an internal market. Some Members negotiated a derogation. The presidency completely understands the reasons underlying the honourable Member's question, but that derogation will run out at the end of December next. I would like to draw the honourable Member's attention to the fact that in adopting by codecision a Community programme of action for promotion, information, education and training in the area of public health, the European Parliament and the Council have given particular attention to the problems linked to alcohol abuse and to its health and social consequences. I understand that a number of options are being considered, including the possibility of extending the derogation into early next century, but the Member might pursue that directly with the Commission. I also understand that if there is a further temporary derogation it will be just that, a further temporary derogation.
I come back again to my previous question, since it is correct as the President says, that this concerns the internal market and derogations. But why should there just be an temporary derogation? There is Article 36 which, for example, deals with health aspects. If this Article is applied with regard to alcohol, should not the alcohol policy be able to constitute a permanent derogation, since alcohol demonstrably damages people&#x02BC;s lives. Why is that not possible, in the Council&#x02BC;s view?
Going back to the previous question, it was based on the other article, which relates to agricultural products. If the Member puts down a question in relation to this particular article I will attempt to answer it. It is a separate question.
Mr President, in this debate it is the Swedish membership treaty with the European Union which is important. When the agreement was presented in Sweden in connection with the debate before the referendum, it was said that a unanimous decision by the Council of Ministers was needed in order for these importation restrictions to be altered, and that Sweden could thereby block new rules. Does the Council of Ministers share the view that it is this decision process which is applicable?
I can only reply that the article states 'without prejudice to Article 8 until 31 December 1996 and subject to a review mechanism similar to that laid down in Article 28(2) of Directive 77/388/EC, which concerns the VAT regime' . This remains the situation.
I do understand that a number of representations have been made and that the Commission is considering a temporary extension of this derogation into early next century, but the honourable Member would obtain much more information on the likelihood of that if he put down a question to the Commission.
Question No 8 by Miguel Arias Cañete (H-0873/96)
Subject: Design of spare parts for cars
Is the Council aware that, in countries in which there is no monopoly on the design of parts, the prices of spare parts for cars are lower than in countries in which such a monopoly is imposed by law?
Is this a criterion to be taken into account by the Council when it establishes its position regarding the proposed directive on the legal protection of designs?
It is no secret that the question of design protection for component parts of complex products, such as spare parts for cars, is one of the most controversial issues raised by the proposal for a directive on the legal protection of designs. The Council hopes to be able to adopt a common position on this proposal in the near future. In the meantime, the honourable parliamentarian will appreciate that, while the Council is fully aware of the questions at issue, it cannot say anything at this stage which might prejudge its common position.
I would like to thank the President-in-Office of the Council for his reply, an extremely diplomatic reply which does nothing to clarify the situation. In October 1995, this House approved, at the first reading, the amending clause which proposed an examination of the components industry's paying a reasonable price to manufacturers for the right to use the design for spare parts from the time a new model first goes on sale.
Commissioner Monti pointed to the Commission's intention to follow the line indicated by Parliament, upholding and supporting the amending clause. Mr Mitchell is merely stating that the Council intends to solve this problem at some future date, but gives us no indication of whether Ireland intends to make any proposal regarding support for Parliament's and the Commission's opinion, or whether, on the other hand, it intends to defend alternatives which are more favourable to car manufacturers and those with title to the designs.
We would therefore welcome any further clarification on the part of the Irish presidency as to what position it intends to take: Does it intend to support the opinion of Parliament and the Commission or, on the other hand, champion alternative positions which are much less favourable to consumers?
The question at issue is whether, and if so under what conditions, a derogation may be made from the normal rules governing design protection, that is exclusive rights, to enable third parties to use spare parts without the authorization of the right-holder for the purpose of repairing complex products, such as motor vehicles. I did not realize until I took up this brief just how complex motor vehicles can be.
The Commission's original proposal provided for a derogation whereby the design right could no longer be invoked against such use after a period of three years. The normal term of design protection under the directive is 25 years. The Commission considered that for costly, long-lasting, complex products, such as motor vehicles, protection of the design relating to individual parts could exclude or limit competition, creating a captive market in spare parts in the absence of an appropriate derogation.
The honourable Member will appreciate that ongoing discussions are taking place aimed at achieving a common position. Thus, it would be unhelpful for me at this stage to elaborate further. However, as I pointed out, it is hoped that the Council will soon be in a position to reach such a common position.
Thank you, President-in-Office, for that supplementary reply. Like you, I have discovered just how controversial this matter is. I understand the sensitivity of it but I am sure you are aware of the mounting concern which this directive is causing in the UK and elsewhere and which has, in fact, been stoked by very critical media and television articles.
During the past couple of months I and my colleagues have received the very strongest possible representations from small businesses in the car-part retail sector, owners of older vehicles - where part replacement is already difficult - and from major consumer organizations, all of which support Parliament's revised position against the original proposal. So, could you ensure that unreasonable pressure from manufacturers does not distort positions to be taken at the internal market Council on 25 November? Will you pay particular attention to the nature and level of any proposed royalty payment which is being put forward which, if adopted, must be kept to a minimum rate with minimum bureaucracy?
I will ensure that the honourable Member's views are taken into account. I understand the meeting of the internal market is on 26 November and it is hoped to adopt a common position at that Council meeting on that date.
I understand that the Council may feel that it has gone as far as it can in terms of comments tonight, so I will not press any further on that point. Perhaps he would make a personal comment about the operation of Directive No 1475 that has already been passed. It has now been on the statute book for over a year and my understanding is that there are still companies who are just refusing to comply with that directive. BMW, I am told by a small firm in my constituency - Whitford Motor Industry Services - just give a blunt no; their dealers give a blunt no when asked for technical manuals - even by the owners of those cars. If that is the experience of a directive already passed into European law, can the President-in-Office please ensure that the interests of the consumers and of small businesses come first when you deliberate on this subject?
If a Member State does not apply European Union law, it is a matter for the Commission to pursue that matter. In relation to the issue at hand I thank the honourable Member for his understanding. I do not want to say or do anything which might upset negotiations which are at a delicate stage and where the Council will endeavour to take a common position within two weeks. But I will ensure that the concerns raised here today are brought to the attention of the President-in-Office of the Council.
Question No 9 by Sören Wibe (H-0875/96)
Subject: Local elections in Albania
The OSCE (Organization for Security and Cooperation in Europe) decided not to send anyone to observe the local elections in Albania in October as it could not send the number of observers it wished to. Earlier this year, it condemned the general election in Albania as its international team of observers considered that the ruling party had systematically committed electoral irregularities.
What are the Council's relations with Albania like now? Did it monitor the local elections there at close quarters?
The Council regrets that the parliamentary assembly of the OSCE and the ODIHR did not participate in the observation of the local elections in Albania. The Council had made clear to the Albanian Government the strong view of the European Union and the ODIHR that the latter should participate in the monitoring of the elections. We also urged the Albanian Government to take all measures necessary to ensure that the elections were held in a free and fair manner under procedures and conduct that meet acceptable international standards for the democratic process.
The Council has noted that over 300 international observers monitored the elections, including observers from several Member States of the European Union. We have also noted that the Council of Europe which coordinated the international monitoring operation has said that it is generally satisfied that the elections were held in a free and fair manner despite isolated irregularities in certain districts.
While we welcome this initial assessment as a positive step in the right direction, the Council will consider further the final reports on the conduct of the elections from the international monitors, when they are available, before arriving at a conclusion on the acceptability of the elections and their outcome. The Albanian Government has assured the European Union of its wish to make progress in the area of democratic and constitutional reform. The Council continues to urge the Albanian Government to give early and practical effect to these assurances and to expedite implementation of reform measures.
I am grateful for the answer. It is quite right, as the Council's representative says, that these local elections were conducted for the most part correctly. But we are still concerned about a government which bases its power on a blatant electoral fraud in ordinary parliamentary elections. My view is that we should put constant pressure on this government on behalf of the Union. The obvious question to the Council is: Are you making such demands upon the government in Albania, for example demands for new elections? Are you threatening, planning or considering, for example, any kind of economic sanctions against the government because of its refusal to undertake proper new parliamentary elections?
We must always recall that economic sanctions are not against the government, they are against the people and it is the people of Albania who will suffer if there are economic sanctions. Anyone who has any knowledge of Albania will know that the people of that country are suffering very much already.
The Council wishes to maintain and deepen relations with Albania. We acknowledge the progress which has been made to date by Albania in reforming its economy and in seeking to move towards a multi-party democracy. We consider it appropriate that this progress be encouraged further and assisted through closer contractual relations with the European Union. The Union first established contractual links with Albania in 1992 and in due course the Commission will submit a draft mandate to the Council for negotiations with Albania regarding a new bilateral agreement. This presents us with certain opportunities to pursue the line suggested by the honourable Member.
We wish Albania to understand clearly that the European Union will only be able to continue to develop its political and economic relations with Albania if progress on the introduction of democratic reforms continue to be made.
Mr President, I should like to ask whether it is not the case that the elections in Albania actually confirm the results of the national elections. After all, the result of the municipal elections was the same as the result of the national elections, and the municipal elections were generally regarded as fair, so to that extent they confirm the national elections. So I would like to ask you whether Albania does not differ from neighbouring states in this respect.
For example, consider events in Kosovo. At the latest elections there, no progress was made. I should be interested to know the Council's view on this. I must also ask whether it would not make sense to expand economic relations with Albania instead of cutting them back, as a way of giving further impetus to the process of reform in that country.
The honourable Member will understand from my previous answers that the European Union, and certainly the Council of Ministers, sees possibilities for developing relations with Albania and influencing it in that way.
In relation to the election results, as I have already said, we welcome the initial assessment but we will consider the final reports on the conduct of the elections from the international monitors before we make up our minds on the fairness or otherwise of the elections.
As the author is not present, Question No 10 lapses.
Question No 11 by María Izquierdo Rojo (H-0876/96)
Subject: Women's rights and the Intergovernmental Conference
In view of the forthcoming Intergovernmental Conference and in relation to the work carried out and the proposals put forward by the Irish presidency, can the latter state in specific terms the contribution it has made to protecting women's rights and to ensuring comparability, socio-political incorporation and equal treatment for women?
In reply to the honourable Member's question, I would like to emphasize that I am here as President-in-Office of the Council and that under Article N of the Treaty on European Union the Council is not party to the Intergovernmental Conference responsible for amending the Treaties. The honourable Member will understand that it is for the Intergovernmental Conference alone to consider any possible amendment to the Treaty in respect of the areas referred to in her question.
However, speaking in a personal capacity, I would like to tell the House that the presidency's suggested approach, which was the basis for discussion at the Intergovernmental Conference representative meeting of 15 and 16 October, was that the principle of non-discrimination should be strengthened by supplementing the Treaty with a general provision on non-discrimination on grounds such as race, sex, disability and age. The presidency has also suggested the inclusion in the Treaty of a provision which would allow the Council to take the necessary measures to prohibit discrimination on such grounds.
As the presidency, we have also suggested that over and above this possible approach to non-discrimination, consideration should also be given to strengthening the principle of equality between men and women by including a general provision that this objective shall be taken into account in all Community policies and by strengthening Article 119 of the Treaty in a number of ways, such as broadening its scope and specifically allowing for positive action where appropriate. We have also suggested the introduction of gender-neutral language into the Treaty.
Thank you for this reply, Mr Mitchell. Am I to assume, therefore, that the text to be published by the Irish presidency on 27 November will record the position you have outlined? Could you be more specific as to whether this relates to the Treaty? My understanding is that it does. Also, could you tell me whether you will accept or there will be any mention of, as seems only right to me, an equal role in decision-making?
Mr Mitchell, I feel that the Irish presidency, which is to publish a text relating to the Treaty on the 27th, ought to include this position in the text of the Treaty because you will already be aware that, in this connection, experience has taught us to be cautious if not distrustful. We are accustomed to seeing the show put on by every institution and political leader whereby, in their statements, they agree to everything but fail to follow this through in practice.
In my question, I asked for a specific answer. Please tell me whether the text of the Treaty will include this text you have personally referred to.
I find it a little bit difficult when the Council goes out on its own on a personal statement and makes such a courageous statement, as I have done here today in relation to equality which I could not do on behalf of the Council, that it is not received with greater grace.
Secondly, I just want to put on record that there is no commitment to publish anything on 27 November.
Thirdly, in relation to the honourable Member's question, I was speaking about draft Treaty texts. So far as the presidency is concerned, we will pursue this in every way we can, but I would remind the House that there are 15 Member States. We have produced draft Treaty texts which include the objectives which I have illustrated speaking on my own behalf in reply to the Member's question.
Question No 12 by Glyn Ford (H-0879/96)
Subject: European extradition arrangements
What plans has the Council to bring forward proposals on extradition so that those UK citizens convicted of serious crimes such as murder, robbery or fraud who have escaped to live in other EU countries and continue to enjoy their freedom can be brought back to the UK to serve their sentences?
The principal instrument which governs extradition arrangements between European Union Member States is the 1957 European Convention on Extradition. This Convention, which has been ratified by fourteen Member States, constitutes an important framework for facilitating extradition between the signatory states. Its provisions deal with offences which carry a prison sentence of at least one year and therefore serious offences such as murder, robbery or fraud would normally be expected to come within the application of the convention.
Moreover, the Council has recently adopted a new extradition convention. When ratified by the Member States, this convention will further facilitate extradition arrangements between Member States of the European Union.
Thank you for the statement. This is a matter of grave concern, not only in the United Kingdom, but elsewhere. It is not only a matter that affects Cindy from Eastenders , it is also a matter that affects people like Robert Hamilton, who is currently in France, originally from Sheffield, who was convicted of murder in 1972, escaped from Sudbury prison in 1984 and has spent the last 12 years moving around Europe constantly evading demands for extradition.
It seems to me that while people can literally get away with murder by fleeing elsewhere in the European Union, our current arrangements are less than fully adequate.
I am satisfied that the 1957 European Convention as supplemented by the new EU convention relating to extradition provides a very good framework for extradition arrangements between Member States in relation to serious offences. It would not be appropriate for me to comment on the application of the arrangements in any particular case or cases, or by any individual Member State. I can, however, confirm that the United Kingdom is one of the fourteen Member States to have ratified the 1957 European Convention and it is a signatory to the recently adopted EU convention relating to extradition.
President-in-Office of the Council, I have noted your response and I would be interested to know if you could tell us which Member State has not ratified the convention. But I am aware, and acknowledge, that the Irish presidency has made one of its priorities the fight against organized crime and drugs and has said that there will be no hiding place within the European Union. I would like to know what progress you have made under the presidency not only in persuading our European partners that strong extradition arrangements should be the order of the day but in the other aspect of harmonizing penal policy in the various Member States. The same sentences for criminals, no matter which Member State they are charged in, will equally ensure that there is no hiding place. I would be very grateful to hear the President-in-Office's comments on the need for the harmonization of sentencing as well as the need for effective extradition arrangements throughout the European Union.
I thank the honourable Member, Mr Cushnahan. In relation to the first part of his question, the country that has not signed is Belgium.
In relation to the remainder of his question, each presidency would probably look back at particular issues it was particularly successful in advancing. I am confident that by the end of the Irish presidency, in six weeks' time or so, we will have made significant progress in the whole justice and home affairs area. I think there has been a will on the part of Ministers and, more than that, a will on the part of the Heads of State and Government to make real progress. I think by the time of the Dublin European Council we will see real progress.
I had a discussion over lunch today with the Commission and the President of Parliament. This was one of the issues which came up. I think there is general agreement that significant progress has been made.
I had better clarify the first part of my answer. Belgium has signed , but has not ratified the Treaty.
Question No 13 by Alex Smith (H-0880/96)
Subject: Dounreay nuclear reprocessing plant cover-up
Reports of a cover-up of radiological contamination at the Dounreay nuclear power research fast reactor and reprocessing plant in Scotland, dating back over 30 years, became public in October 1996.
Is the Council prepared to press the Commission and the United Kingdom Government to commit themselves to an immediate environmental audit - under Articles 35-37 of the Euratom Treaty - of Dounreay and other UK reprocessing plants and report the results to this Parliament?
I would like first to emphasize that the Council attaches great importance to the health and safety of workers and the general public with regard to the dangers arising from ionizing radiation and, more generally, to any risk of radioactive contamination. In this context, attention is drawn to the provisions of Chapter 3 of the Euratom Treaty and the consequent Community legislation. In particular, it should be stressed that the recently adopted Council Directive 96/29/Euratom of 13 May 1996, laying down the basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionizing radiation, has greatly reinforced the level of protection.
However, as regards the implementation of the provisions of Articles 35 and 37 of the Euratom Treaty, the Council would recall to the honourable Member that it comes within the Commission's competences.
I thank the President-in-Office of the Council for his reply. I am aware that it comes within the competence of the Commission but let me tell you my misgivings about this, because it is a strange business.
In May 1993, experts appointed by the Commission visited Dounreay and gave it a clean bill of health. There are only two possible explanations as to why it was given a clean bill of health: one is that they were not given the appropriate and adequate information on which to form a judgment or, secondly, they were given the information but failed to act upon it.
I would like to ask the President-in-Office if he will investigate this situation in the light of the subsequent events which indicate a possible cover-up. Will he investigate and establish which one of the two possible explanations is the true one?
I will undertake to raise with the Commission the comments made by the honourable Member. I might say that if there is any question of any need for safety measures then I have no difficulty with supporting the proposal for an environmental audit which the honourable Member outlines. The Irish Government has used and continues to use every opportunity at all appropriate international fora, and in particular at the European Union and the IAEA levels and the Paris commission, as well as through direct representations to the United Kingdom Government, to highlight its concerns about such installations, in particular Sellafield (Thorp), and I can see that the question raised by the honourable Member is one which is of concern to a large number of citizens of the Union. In particular in relation to the installation he mentions, I will bring his comments to the attention of the Commission and ask if it sees grounds for taking any action.
I thank the President-in-Office for his full reply to my colleague Mr Smith's question. When he is raising the matter with the Commission could he perhaps consult the BBC Scotland programme 'Frontline Scotland' , which highlighted an amazing cover-up of an incident which occurred some twenty-five to thirty years ago, at which time the then director of the Dounreay installation apparently withheld information not only from the British Government but also from the Commission and the Community inspectorate.
I would also suggest to him that this is not an attack on the nuclear installation programme, it is a question of health and safety which, as he quite rightly pointed out, is uppermost in the minds of the Council and of Members of this Parliament. That means the health and safety not only of the workers but of the wider community. So before he sees the Commission I would ask him to look at the programme called 'Frontline Scotland' , which lasts about twenty minutes, and he can see for himself the horrendous exposé of the Dounreay health and safety inspectorate at that time and the cover-up which ensued.
Speaking on behalf of the presidency, we are aware that the health and safety provisions of Euratom are not sufficient for today's world. However, the Council is not part of the Intergovernmental Conference. Whereas individual Members States may raise this issue, any Treaty changes would require unanimity. I have a certain sympathy, which even borders on prejudice, so I had better be very careful not to go down the road too much in relation to the question raised by the Member.
Question No 14 by Veronica Hardstaff (H-0883/96)
Subject: Foreign lecturers in Italy
Is the Council aware that, despite Parliament Resolution B4-0968/95 , calling on the Commission 'to ensure that the authorities in Verona do not take unjustified and threatening measures against the teachers in response to their industrial action' , not only has harassment of these foreign lecturers continued in Verona, but similar harassment is taking place in the Istituto Universitario Orientale, Naples?
Will the Council act to remind all Member States of their obligations to comply with agreed employment practices for employees from other Member States, as agreed in Article 48(2) of the Treaty?
In response to the honourable Member's question, I should like to underline that in accordance with Article 126 of the Treaty the Community shall contribute to the development of quality education by encouraging cooperation between Member States and, if necessary, by supporting and supplementing their action while fully respecting the responsibility of the Member States for the content of teaching and the organization of education systems and their cultural and linguistic diversity. As a result, the organization of education in the Member States is a matter for the competent national authorities. Under these circumstances the Council has no competence in the matter raised by the honourable Member.
However, the matter so far as it implies a Community responsibility falls within the competence of the Commission. The task of monitoring implementation of the provisions of the Treaty is a matter for the Commission. The Commission can provide the honourable Member with a reliable and up-to-date reply and I recommend that this question be addressed to the Commission.
Speaking on behalf of the presidency, I would add that I am aware of concerns in a number of Member States about this issue. In the interests of fairness and justice I believe that this practice should end and that the spirit as well as the letter of the law should prevail. Every influence that the European institutions can use should be used to ensure a fairer approach.
I put this question down to the Council because it is a Member State Government that is failing to ensure good employment practice in major public institutions, namely universities and centres of higher education. Despite a resolution passed by this House on 25 September 1995, on 5 December 1995 contracts of non-Italian foreign language teachers at Naples expired, amongst them one of my constituents. For 1996 they were offered a cut of 30 % in their salaries in exchange for an increase of 240 teaching hours. This is shortchanging not only the teachers themselves but also their students who cannot possibly be taught properly in the much larger classes and the reduced time available. Highly-qualified professional university teachers - not foreign language assistants - are consistently being treated in Italy as unqualified temporary staff and I would ask again that the Council put moral pressure on Italian colleagues to ensure that this disgraceful state of affairs is rectified and that those teachers dismissed for protesting should be reinstated forthwith.
I am aware of the difficulties, as I said, being expressed by these lecturers, some of whom are from my own country, who have made representations to the Minister for Foreign Affairs, the Minister for Education and myself.
I shall be contacting the Commissioner responsible with a view to obtaining further information on this matter. I wish to assure the honourable Member that I shall use any opportunity I have to raise this issue.
Question No 15 by Staffan Burenstam Linder (H-0886/96)
Subject: WTO ministerial meeting in Singapore
The WTO is intended to supervise the liberalization of world trade and work for the continuing removal of barriers to trade.
With the approach of the ministerial meeting in Singapore, there have been calls for 'social clauses' to impose comprehensive social commitments on the poorer countries if they are to enjoy the liberalization of trade.
The developing countries inevitably have lower standards of social protection precisely because they are poor. Is the Council aware that these social clauses will therefore act as purely protectionist devices and that barriers to trade make it harder for poorer countries to attain reasonable wage levels and social protection? Is the Council aware that social clauses introduce a considerable discretionary element into trade policy and will therefore give rise to international disputes?
As part of preparations for the World Trade Organization ministerial conference in Singapore, the Council has proceeded to examine the question of the promotion of internationally recognized core labour standards in the context of the multilateral trading system on the basis of a communication by the Commission. Such universal core labour standards include, in particular, the abolition of forced labour and slavery, the elimination of child labour and the freedom to organize. In this respect, the Council has stressed that in addressing this issue the WTO ministerial conference should make clear that it rejects all attempts to undermine the competitive advantage enjoyed by developing countries in the matter of wage rates.
The conference should also stress the importance of positive measures to assist developing countries develop their institutional capacity to monitor compliance with core labour standards.
I would like to thank the Council for the answer to the question. It is important, by means of a dialogue, to achieve changes to what we regard as unacceptable conditions in other countries. But the content of what is meant by social clauses goes much further than what the Council&#x02BC;s representative has interpreted as "core labour standards' . Intervening in trade policy to bring about changes in what can be broadly defined as social clauses is, in my view, the wrong way to go, for the same reason given by the Council representative in his answer on Albania, namely that "sanctions are against people.'
It is also possible to illustrate the problem in an other way: in Europe we may ourselves experience problems if certain other countries maintain that the high level of unemployment is socially unacceptable and by means of trade barriers attempt to bring about changes in European policy. What position should the Council adopt to such an argument? A second question is: should we countenance European countries happily improving their employment situation by exporting, for example, aircraft to a country in East Asia from which imports are restricted by means of social clauses?
I suppose we could all think of hypothetical situations to illustrate the difficulties posed by the level of unemployment in the Union. But much of the reason for high unemployment relates to other matters, not just World Trade Organization matters. In many countries, for example, there are payroll taxes which contribute to the level of unemployment.
On 29 October the General Affairs Council agreed that the basis of the EU approach on the subject at the Singapore conference would be the following: ' The EU considers that the Singapore conference should address the following issues: the role of trade liberalization in increasing living standards worldwide and, in this context, the importance that World Trade Organization members attach to the efforts of the ILO to promote the better definition and universal observance of core labour standards. The conference should make clear that it rejects all attempts to undermine the competitive advantage enjoyed by developing countries in the matter of wage rates. It should also underline the importance of positive measures to assist developing countries to develop their institutional capacity to monitor compliance with core labour standards and to increase the educational opportunities available to children.'
That was what the General Affairs Council on 29 October agreed as the basis of the European Union approach on the subject of the Singapore conference. I think it is fair, balanced and comprehensive.
Questions Nos 16, 17, 18 have been withdrawn by the authors and as the author is not present, Question No 19 lapses.
Question No 20 by Clive Needle (H-0899/96)
Subject: Trade conditions between the EU and Burma
Why has the General Affairs Council decided not to remove favourable trading conditions between the EU and Burma despite the human rights abuses carried out by the government there?
An investigation of forced labour practices in Burma in the context of the European Union's Generalized System of Preferences has been under way since January of this year. The investigation was initiated after a complaint lodged by the European Trade Union Conference and the International Confederation of Free Trade Unions.
This investigation is being carried out by the Commission and the matter has not yet been referred to the General Affairs Council. Under the terms of Regulation 3281/94 the investigation must continue for at least one year. The Commission has received submissions on the case and hearings have been held. The report on the investigation is expected early in 1997. The Council of Ministers can be expected to take an early decision on any recommendations contained in the Commission report with regard to the continued application of the benefits of the GSP to Burma.
Thank you President-in-Office. I just wish to say that had I been able to speak to your last comments, I would have very much welcomed them - they were very good indeed and I was delighted to hear that.
I am not quite so happy about the answer which I have just heard, although I understand that we are moving in the right direction. I understand that this week the military junta in Rangoon has actually turned down the European Union's proposed mission there on the grounds that there is no forced labour there. I should like to say to the Council that I did not wait for an official mission - neither did my colleague, Mrs Kinnock - I actually went to Burma a couple of weeks ago on a tourist visa, under cover, and I saw forced-labour gangs working on the roads there. The threat to Aung San Suu Kyi, which we heard about today, is just part of the repression from the government there. We also saw evidence of severe deprivation.
Frankly, companies in the European Union, such as Total, have blood on their hands because they are supporting this repressive regime. I understand the requirements of the European regulations but I make a plea that Council considers the earliest possible action and communicates its severe anger not only to the authorities in Rangoon but to the European companies which are supporting them.
I want to assure the honourable Member that the presidency will do everything it can to advance the sympathies expressed in his question. I did meet with his colleague, Mrs Kinnock, earlier today and she gave me an up-to-date report on her visit there and I am also making a note of the comments he has made from his visit there.
The honourable Member will be aware that the common position reaffirms a number of measures already adopted against Burma, and I could read these out if the honourable Member wishes to see them, but I feel he will be aware of them. I wish to assure him that the common Council position, adopted on 28 October, makes provision for further restrictive measures against Burma to be considered and in this context the presidency will continue to monitor developments, including the implementation of the common position, and report regularly to the Council on this matter.
I am a little alarmed at some of the reports I have heard to add to my concerns about the position in Burma and I certainly will ensure that the Council is kept up-to-date on any of these developments as they occur.
Question No 21 by Marie-Paule Kestelijn-Sierens (H-0902/96)
Subject: Anti-dumping measures
The Commission is planning to introduce anti-dumping measures for the import of cheap footwear from China, Indonesia and Thailand.
The proposed measures will have serious implications for European importers and distributors of cheap footwear from these countries, while the high levies will also have consequences for consumers.
Except in extremely urgent cases, the Commission generally consults the Member States before introducing provisional protective measures.
Have the Member States already been consulted on this matter? Does the Council consider that dumping is occurring with regard to footwear from China, Indonesia and Thailand? Is the import of cheap footwear from these countries damaging the Community, making anti-dumping measures necessary?
Member States have been consulted by the Commission on the possible introduction of provisional protective measures on footwear from China, Indonesia and Thailand. The Commission has not forwarded to the Council a proposal for a regulation concerning the application of antidumping measures to footwear from China, Indonesia and Thailand, consequently the Council has not taken a position on such a possibility.
I am grateful to the Council President for this information, because I had been told that the European Commission would be putting forward measures. If it has not yet done so I am glad to hear it, since it will not please a number of Member States and more particularly my own country, which no longer has a shoe manufacturing industry but where a lot of people or companies make their living from the importation of cheap footwear from the Far East. I think that Member States need to be sounded out first and that the Commission must first gather information. According to the Council President this will be done.
If I could repeat, the Council does not have any proposals from the Commission and the honourable Member may well obtain more detailed information on the up-to-date position if she places a question to the Commission. So far a proposal has not come to the Council from the Commission.
Question No 22 by Vassilis Ephremidis (H-0904/96)
Subject: Arrest of the leader of the Chilean Communist Party for insulting General Pinochet
The recent arrest of Mrs Gladys Marin, the head of the Chilean Communist Party, outside the Central Committee buildings on charges of insulting the former dictator, General Pinochet, constitutes an affront for democracy, the struggle of workers, the people of Chile and the movement of international solidarity. This unacceptable action represents a threat to the free expression and movement of ideas and the free activity of political parties in a country whose people suffered very badly at the hands of General Pinochet and the bloody dictatorship he led.
Does the Council intend to express its concern at these developments which have alarming implications for democracy, condemn the arrest of Gladys Marin, the Communist leader, and demand her immediate release?
The European Union was prepared to take all necessary measures in order to express its absolute condemnation of this arrest. However, the early resolution of the case and the dropping of all charges obviated the need for such action.
Mr President, we should appreciate the Council's consideration of the issue and - though the representative did not say so - the possibility of its intervention. However, we must also condemn the situation in that country, where Pinochet, who has for a decade been torturing, murdering and engineering the disappearance of citizens, still continues being able to order and impose the imprisonment of the leader of a political party who did no more than to speak about all that Pinochet has done during his brutal dictatorship, in an attempt to prevent the continuation of such a situation in that country and to establish respect for elementary human rights. If Pinochet felt insulted, there were procedures for interrogation, trial and conviction, but not preventive incarceration.
As I have already said, the early resolution of the case and the dropping of the charges obviated the need for such action as we intended to take. But we had been in contact with the Netherlands, which represent the presidency, and they were asked to investigate the matter. On 6 November they reported that the Chilean Supreme Court had ordered Mrs Marin's release within a day of her arrest and that General Pinochet had been persuaded that this was probably not the best way to approach this issue.
I can join with the honourable Member in expressing absolute condemnation of this arrest and arrests of this kind.
Question No 23 by Ioannis Theonas (H-0906/96)
Subject: Aid for cinematographic production in the Member States of the European Union
The steady decline in audiovisual - and notably cinematographic - output, especially in the less populous Member States of the Union and in languages which are less widespread, is jeopardising the cultural identity of the peoples of Europe. This development is aggravated by the steadily increasing monopolization of production and, above all, distribution; as a result, inferior cultural products imported from America and elsewhere dominate the market.
Will the Council say whether it intends to take measures to safeguard the multicultural nature of the EU, to protect and promote the production of audiovisual works in the Member States and to prevent the monopolization and exploitation of the audiovisual sector which has a very important role to play?
The Council is fully alert to the importance of promoting the cultural identity of the peoples of Europe through the medium of cinema. It recognizes that the richness and diversity of Europe's cultural heritage is the basis for the distinctive qualities of European cinema.
On 10 July 1995 and 22 December 1995 two Council decisions on the MEDIA II programme were adopted. This programme which came into effect at the beginning of this year clearly and expressly reflected this awareness at a practical level. The purpose of the MEDIA II programme is to encourage the development and distribution of European audiovisual works and to implement a training programme for professionals in the European audiovisual industry. Particular emphasis is given in the programme to small countries or regions with less widely-spoken languages and to actively support linguistic diversity of audiovisual works. Another aim of the programme is to assist in the development of an independent production industry.
Article 2 of the programme states that the programme must work towards respect for European linguistic and cultural diversity, enhancing European audiovisual heritage, the development of potential in countries and regions with a low capacity for audiovisual production and/or a restricted geographical and linguistic area, the development of an independent production and distribution sector especially of small and medium-sized enterprises.
The programme allows for repayable subsidies for cinema distributors and video publishers of European films. Television broadcasters are assisted in dubbing and subtitling European programmes and with multilingual productions. Support is also offered for vocational training in these industries with a particular emphasis on regions where audiovisual production is low or where the geographical and linguistic area is restricted. The exchange of students and professionals is facilitated through grants and placement schemes and through contributions to teacher-training. Training in new technologies is also included under the terms of the MEDIA II programme.
The assignment of ECU 310m over five years to the MEDIA II programme represents a significant increase in resources over those assigned to the MEDIA I programme. The Commission will present a mid-term review of the effectiveness of the programme to the European Parliament, the Council and the Economic and Social Committee. The effect of the programme will be to provide the necessary supports so that, when combined with complementary national measures, the European audiovisual industry will be enabled to overcome problems of market fragmentation and foreign monopoly or domination of outlets for audiovisual products.
Particular results anticipated include the enhancement of the trans-frontier distribution of European audiovisual works, an increase in the screening of such works, and support for the development of new European production projects.
Finally, as the honourable Member will be aware, it is the Council's view that in order to safeguard the important differences between the languages and cultures within and between Member States, the political direction in the field of culture must respect the principle of subsidiarity. Consequently, the MEDIA II management committee gives both the Member States and the associated states a role in monitoring and providing inputs into the operation of the programme.
Mr President, I should first like to thank the President-in-Office of the Council warmly for the completeness of his answer to my question. However, I would like to note, and I believe the President-inOffice will agree with me, that American cinema and television productions nevertheless account for over 60 % of the programmes broadcast by the most basic audiovisual media in Europe, and of course, of the films shown in Europe, particularly in the smaller countries. This is a situation that many would say is unacceptable, because it tends to impose the American way of life and American culture on Europe, which has for countless years been distinguished for its cultural characteristics, a thing which must certainly be preserved. We will certainly await the Commission's report on the results of implementing MEDIA II and we shall certainly be wondering whether, among all those programmes, and indeed with action by the Member States, we are in a position to reverse the situation somewhat and protect European culture.
I appreciate the honourable Member's kind compliment. I can well understand the sentiments which he expresses. If I may say so, the Irish cinema is 100 years old this year and our recent experience has been very beneficial. More films were made in Ireland last year than in all previous years put together. We have also launched this year Telefís na Gaeilge , an all-Irish-speaking television station.
I mention that particularly as someone from a relatively small state with a minority of all-Irish speakers, although the Irish language is not a minority language in Ireland and is the first official language of the country, with many people who have some words of Irish in general use. Our membership of the European Union appears to have brought out in people a cultural and heritage need to promote and foster the language. This is an interesting development. I think there is unity in diversity and I would like to say that I feel myself very much a soulmate of the honourable Member in raising this question.
Question No 24 by David Martin (H-0910/96)
Subject: Human rights in Tunisia
Would the Council outline what is its attitude to human rights abuses in Tunisia: such as those alleged against Heidi Akouri and Jalel Maalej who are in prison in Tunisia for belonging to the Islamic party al-Nahda and have claimed they were tortured; neither has ever used or advocated violence; both have been adopted by Amnesty International as Prisoners of Conscience?
I could hardly refuse to take a question from a close cousin across the water. Tunisia is an important partner of the European Union. We are committed to deepening our relations with this country. At the same time the European Union attaches great importance to the promotion and respect of human rights in Tunisia. As the honourable Members will know, Tunisia was the first Mediterranean country to sign a new Euro-Mediterranean Association Agreement. This agreement establishes a political dialogue which allows both parties to discuss openly a range of political issues, including human rights. Furthermore, it includes a human rights clause which stipulates that bilateral relations as well as the provisions of the agreement itself shall be based on respect for human rights and democratic principles which guide their domestic and international policies and constitute an essential element of the agreement.
I might also recall that Tunisia has made a solemn political commitment to the Euro-Mediterranean partnership and the promotion of human rights and the development of democratic institutions are essential elements of the Barcelona Process. The Council is aware of both the cases that the honourable Member has referred to, those of Mr Akouri and Mr Maalej who have been imprisoned on charges connected with alleged links to the banned al-Nahda Party. On a number of occasions recently the Council has raised the question of human rights in its contacts with the Tunisian authorities. The Council will continue to raise the question of human rights and fundamental freedoms both in general terms and with respect to specific cases in its contacts with Tunisia.
I wish to thank you again, Mr Mitchell, for your extremely full answers. You have done your best to give as straightforward an answer as you possibly can in the circumstances.
That concludes Question Time.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)
Scope of the codecision procedure
The next item is the report (A4-0361/96) by Mr Bourlanges and Mr De Giovanni, on behalf of the Committee on Institutional Affairs, on the Commission report under Article 189b(8) of the Treaty: scope of the codecision procedure (SEC(96)1225 - C4-0464/96).
Mr President, ladies and gentlemen, we have before us today a report on the opinion delivered by the European Parliament on a Commission document whose purpose is to define the conditions under which it might be possible to organize an extension of the codecision procedure, regarded by the European Parliament as a fundamental necessity. This document proposes linking this extension of the codecision procedure to the definition of a number of objective criteria for legislative acts.
This document proposes that these criteria, once defined, should form a basis for clarifying those provisions and articles of the Treaty which might be the subject of extended codecision, those articles relating to what one might call the legal area.
Let me say, first, that I am confused. I am confused because, in view of the stalled state of the negotiations taking place at the Intergovernmental Conference and the deterioration of the inter-institutional relationships between Parliament and the Council, I do not know what attitude I should be adopting towards the Commission document. If this parliament decides to support the Commission document, it is clear that we would be compromising the Commission, and that if the Commission goes to the Council secure in the support of Parliament, it seems to me that, as things stand at present, this in itself would be an almost sufficient condition to cast suspicion on this document.
On the other hand, if I oppose the Commission document things are even worse, because in that case I shall be shooting it down, and it will be said at the Commission and at the Council and at the Intergovernmental Conference that the document proposed by the Commission did not even receive the support of Parliament. So, not knowing whether I, and Parliament, should be supporting the Commission's proposal or fighting it, I quite simply propose to you, Mr De Giovanni and I quite simply propose to you, that we should tell you what we really think of it.
What we really think of it is that this is a text which is a highly intelligent and interesting attempt to put the extension of the codecision procedure into context, but one that is subject to a number of limitations, which we regret. It is undoubtedly an intelligent attempt because, for the first time in this extremely confused IGC debate, we have an institution - and I pay tribute to it - deciding to say: let us reject the idea of considering areas for the extension of codecision on a case-by-case basis, and let us instead suggest something systematic, something consistent, something which can be generally applied.
The second reason that makes this document consistent is that it is trying to put things in perspective on the basis of fundamental rather than merely procedural criteria. The Commission could have said: we will extend codecision, for example, to all decisions taken by a qualified majority in the Council. We could have said: we will extend codecision to all acts currently covered by the co-operation procedure pursuant to Article 189c. It could, at that point, have tried to be clever and settled for purely formal procedures and arguments. The fact is, Commissioner, and I must give you credit for it, you are proposing something more ambitious, something neater, a partial attempt to create a hierarchy of standards, because what you are saying is that what must be covered by the codecision procedure is the law, and the law can be defined by a number of criteria which you list in your document. In order for a text to be regarded as legislative text it needs to be a direct application of the Treaty, it needs to be general in scope, it needs to be mandatory, and finally it needs to relate to the essence of the action in question - to be an essential measure. Four criteria which are common-sense criteria, perhaps debatable in some cases but common-sense criteria nonetheless.
Given this situation, we are willing to go along with you, but there are two observations we should make. One is that your summary is a limited one. Why is this? First, because your criteria are sometimes debatable. For example, when you refer to essential criteria we do not know what essential means, and our view is that it is the law itself that must decide what is essential, what is a matter for the law and what is not. Apart from that, we feel that, as regards the forms of application you propose, the interpretation is too restrictive. I have not time enough to list all the measures which seem to us to be too restrictive, but they exist. In conclusion, Commissioner, we will go along with you, but with our eyes open.
Mr President, ladies and gentlemen, I believe that the attempt to define a new equilibrium between the institutions of the Union, and within that framework to conduct a struggle to increase the powers of the European Parliament, is an important political struggle. Extending, or attempting to extend, the legislative function is a political struggle, taking account also of the fact - a fact which I must stress - that, contrary to what may sometimes be thought or said, the political balance of the codecision procedure is a very positive one, even as regards efficiency. Let me give you a single example: the average duration of the codecision procedure is 480 days, while the average duration of the co-operation procedure has been and is 520 days. This may seem a superficial fact, but it is a fact which should help put a stop to that old story about the inefficiency of the codecision procedure. On the other hand, we must bear in mind that increasing the powers of Parliament really does mean strengthening the only institution which is truly and directly representative of Europe's citizens. I would be inclined to say, therefore, that extending the codecision procedure is something which also impinges on the area of citizenship, although the relationship may seem an indirect one; but it is only indirect up to a certain point, because it means increasing the powers of the citizens by increasing the powers of the institution which represents them.
Our task, as Mr Bourlanges said a little while ago, was to evaluate the Commission's text and not, for example, concern ourselves with other important matters such as the simplification of procedures. As Mr Bourlanges said, the text is a good one, for one reason in particular: it acknowledges the need to extend legislation, to extend codecision to the entire field of legislation, and among other things it also emphasizes just what legislation is. We have tried to make a contribution here which would take account of the special nature of European legislation, and we have extended it to place particular emphasis on the programmatic aspect. I believe this is an extremely important point in our report. We have specified the general scope, acknowledging that 'general scope' in European legislation also involves taking the programmatic aspect into account. Overall, then, a positive relationship between the European Parliament and the Commission in this area is a possibility. I will not use the word 'alliance' , for the reasons which Mr Bourlanges gave a few moments ago, but it certainly is an important political point: it is an important political point because it may mean that, together, we can make a contribution to the joint construction of a representative democracy. There are, of course, a wide variety of obstacles. I recall various experiences with the Council during the work of the conciliation committee - very difficult experiences, because the Council still tends to adopt an extremely bureaucratic interpretation of conciliation - I am talking about conciliation, which after all is closely linked to codecision - and we know, as Mr Bourlanges also mentioned, that there have been no positive signals in this area from the proceedings of the Intergovernmental Conference. But we also need to have some measure of trust, because without trust everything falls apart; so, as it were, we need to have confidence in the political struggle and in the objectives of the political struggle that we are pursuing.
I should like to devote the remainder of my speech to another point which we did not discuss in the report: the broadening of certain specific areas of the use of codecision. We felt that the Commission's work was limited in this respect, limited because there is no real link between the criteria and their application. We noted a certain arbitrariness in this lack of association, and so we also undertook some analysis. I shall single out three examples of the many I could quote. First of all, economic and monetary union, a taboo subject as we know, and one on which I am bound to say that the Commission has been excessively cautious. We, this Parliament, believe that it is inconceivable for any progress to be made with monetary union unless, at the same time, there are also elements of democratic control of the representative institutions, at least in some areas - not day-to-day matters, of course, but in such matters as strategic choices and multilateral surveillance.
Next, we added to the list an area which the Commission had ignored, industry: industrial policy measures that are general in scope and have to do with coordination between industrial and macroeconomic policies which is another essential element in the development of a European democracy.
Finally, the last example I shall quote is research, a theme that is absolutely central to the development of Europe, which will not be able to develop unless research and culture also develop, so that the entire subject of the framework programme falls solidly within the spirit of codecision.
In conclusion, Mr President, ladies and gentlemen, I believe that this struggle to enhance the legislative power of this unique institution, which directly represents the citizens of Europe, is a legitimate one. I deliberately conclude on that note, because it seems to me to be a note that is fundamental for the construction of the European democracy.
Mr President, the report produced by Mr Bourlanges and Mr De Giovanni on the scope of application of the codecision procedure bears the austere, measured stamp of deep reflection, but it also reveals genuine political determination. The heart of the problem is indeed the democratization of the European Union. We have a lot to say about the rights of the citizen, his feeling that our activities are remote from his interest, the doubts he has about our role and that of the European institutions - in a word, about European policies in general. In that light, the position of the Commission is essential, as is the position of the European Parliament, as indeed is our determination, even our fervour, and the fervour with which we shall seek - or at least we can hope- to impose our point of view on the Intergovernmental Conference.
The Commission has proposed to us an overall analysis of the application of the codecision procedure to the legislative area, bringing a much more consistent approach to this analysis. Mr Bourlanges clearly expressed that, as he did his concerns about the weaknesses of that approach. We believe that the overall approach is positive, but we do have a number of concerns, particularly regarding the criteria adopted, which need greater clarification, the definition of a law, which clearly contains a number of weak points, and the definition of the legislative area as derived from the implementation of criteria which, in some cases, are arbitrary and restrictive.
Fundamentally, though, what is our common objective other than a better, simpler and more effective mechanism? My own view is that the present record of the codecision procedure, in this respect, is a rather patchy one. Of course, Mr De Giovanni referred to the attitude of the Council. When we discuss things with the Council we are dealing with a presidency, but it is a paralysed presidency which, when the subject of codecision is raised, has to go ringing around the capitals of Europe to check the real position of the governments, of the 'European nonUnion' . In this sense, there is a real political problem as far as effective codecision is concerned. Codecision does not necessarily mean democratization and efficiency when it is maintained in this way by national decisions and national bureaucracies.
Secondly, I also wonder about the attitude of the Commission - not you, Commissioner, you know how much sympathy I have for your wonderfully pro-active attitude in connection with the Intergovernmental Conference. But I believe that codecision cannot really be a motor of European democracy unless the Commission itself plays the democratic game, unless it undertakes to be answerable to the European Parliament, and unless it accepts a duty to incorporate those amendments which this same European Parliament has adopted by a qualified majority. How many times have we given an opinion only for it to be refused by the Commission? This, again, is the Commission's real problem.
Mr President, ladies and gentlemen, Mr Bourlanges and Mr De Giovanni follow the same twin premise as the Commission in their report on codecision procedures. The first premise is that codecision must be extended to all acts of a legislative nature. Premise number two is that codecision must be extended at least to all legislative Council decisions reached by a qualified majority.
The ELDR Group endorses both premises and is, moreover, in harmony with the tenor of this excellent report. When it was discussed in our group yesterday, however, it became apparent that some members of the group did not altogether relish the idea of a major extension of majority voting; they do not like the idea that the government of a country could be overruled. They do agree, however, and this is the unanimous position of our group, that majority voting in the Council and codecision for the European Parliament must as it were go hand in hand if democratic legitimacy is to be ensured. This concern on the part of some of my colleagues is well-founded, ladies and gentlemen, it must be answered because there are plenty of good reasons to do so. It must not be swept under the carpet, neither must the arguments be carried for demagogic reasons. I hope we shall continue, as our institution evolves, to listen to people who sometimes ask awkward questions.
Finally I should like to stress how important it is that Commission and President should adopt a common line on majority voting in the Council and codecision by our Parliament. That will at least provide an interesting strategic alliance for the conference which is now gradually entering the final strait.
Mr President, my intervention will be somewhat at odds with what seems to be the prevailing consensus in this House, because I am not going to use the same kind of language or make the same kind of references as previous speakers.
I am not going to do so because those who believe in a Europe that respects national sovereignties will be opposed to the report by Mr De Giovanni and Mr Bourlanges, proposing as it does to increase the number of cases in which the European Parliament can take joint decisions with the Council on legislative matters, through the socalled codecision procedure, which in effect amounts to giving the European Parliament the last word by raising the spectre of its final refusal.
Suggesting the extension of this codecision procedure amounts to a tacit reference to a supranational institutional model, which assumes that the first step on the road to the democratization of the Union would be to extend the powers of the European Parliament. But this issue has not been clearly presented to the public. By thus adopting important guidelines, though without having clarified for all to see the principle that should dictate them, the European Parliament would itself be helping to give the public the deplorable, but unfortunately correct, impression that European affairs are negotiated in obscurity, under cover of technical decisions, without the public having any real knowledge of the ultimate effect of the apparently limited measures they are being asked to sanction.
At any rate, before embarking on a new debate on this matter, we really ought to make sure that the current model of the Union - an association of States primarily controlled by the Council and the national parliaments - is not working. Well, great care is being taken not to establish that.
For our part, we demand that before codecision is extended an attempt should at least be made at an honest reform of the Union's institutions on the basis of the current principles, which, once again, are the only ones that have been democratically approved hitherto. We demand that a start should be made by bringing transparency to the actions of the Council and the Commission, that a clear hierarchy of European and national regulations should be established, that genuine control by the Member States over subsidiarity should be defined, and that the control of the Union's policies by the national parliaments should be improved. Once these reforms have been carried out, then it may be time to talk about something else, if by chance the reforms prove unsatisfactory.
But that is not all. This matter involves, by implication, a clash between two concepts of Europe: the federal superstate, where the European Parliament, elected in accordance with a strict rule of proportionality to national populations - I am talking about the future, here - would take legislative decisions; and the Europe of Nations, where the European parliament, representing various countries on a non-proportional basis, cannot be given important legislative powers, which would remain with the national parliaments.
The supranational model is unrealistic and dangerous. Not only that, but those who are trying to push us in that direction are also involving us in another system, a hybrid system lacking in any logic, comprising a parliament which would not respect the fundamental principle of one man, one vote, and which would nevertheless have the right to take legislative decisions. Mr President, we strenuously reject what from the democratic standpoint is a total heresy.
Mr President, despite the dilemma facing the co-rapporteurs and the fact that there is currently a negative climate prevailing at the Intergovernmental Conference, I would like to congratulate them because both Mr Bourlanges and Mr de Giovanni have, in my opinion, carried out an excellent piece of work insofar as their report is concerned and also as regards their methodology. It is, in fact, an extremely fine piece of work which illustrates the high level of confusion and uncertainty that is affecting the Community legal order, and it also offers operative and constructive options.
The field of defining responsibilities has always been a most difficult and tedious one, but beneath all this terminological and procedural jargon lie nothing more nor less than the major political keys to Europe at the present time, i.e. the twofold need to make popular representation seem less remote to the average citizen, on the one hand, and to make the decision-making fields more democratic, on the other.
If we are losing our way to some extent, in today's Europe, it is because we lack such links, this field of popular representation which we must bring closer both to European citizens and to decision-making fields. As we make further advances in terms of European democracy, let us to an equal extent bring the field of decision-making closer to the direct representatives of the people. We have hitherto been able to do this at the regional and national level but are still unable to do so at the European level.
That is what concerns us. The Commission has got it right overall, i.e. in extending codecision to the entire legislative field, but this kind of all-encompassing statement comes to nothing, as the co-rapporteurs observe, when we actually move on to definitions and specifics. We then find that if we apply the criteria proposed by the Commission we move into a grey area and are faced with a choice which, as the co-rapporteurs state, is both restrictive and lacking in innovation.
It would therefore seem that, once again, the Commission has, when all is said and done, made do with issuing a statement which, when applied in operational terms, is not really a solution at all. It is, once again, not possible to allay deep-seated fears that, at the new Intergovernmental Conference, the European Parliament will be given new powers of decision and have still others taken away from it. By way of example, you should refer to the opinion of the relevant committee on this report.
It is my sincere belief that there is still too much caution and hesitation when what is needed, when it comes down to it, is a bold move on the part of the Commission.
Mr President, I should simply like to say what Fernand Herman would certainly have said if he was here, and give an answer, in particular, to my colleague and friend Mr Berthu.
I must say that it is not fair and not right to maintain that the project for which we are arguing is designed to strengthen an integrated Europe, to strengthen a Federal Europe. You really should see that, in this matter, we are not proposing any additional extension or any modification of the respective powers of the Union and the Member States. We are proposing one thing, an important thing: that the decisions taken within the framework of the European Union should be taken democratically, by agreement between the Council of Ministers and ourselves as the representatives of the European people, the European peoples. That is all.
Mr Berthu, in opposing this report you are not being an enemy of federalism, you are not fighting federalism as you think you are - you are simply fighting democracy.
Mr President and fellow colleagues, I would like to begin by expressing my sincere thanks to the co-rapporteurs for the conscientious and detailed work they have put in in writing their report on the Commission's document.
I would like to point out that the Commission has, in the past, submitted only a small number of reports to the Intergovernmental Conference, not many because we did not feel that this was in our remit. Our function is discharged at the various sittings by attempting to reconcile different positions, but only when we felt a topic was of essential importance did we think it appropriate to submit a document.
We did so, on the one hand, within the terms of the mandate given us by the Treaty which makes reference to areas of jurisdiction such as civil protection, tourism or energy - where we had an obligation under the Treaty - and, in addition, in connection with two specific topics, namely home affairs and justice, on which we drew up an indepth report, and codecision, which we regarded as crucial.
This does not mean that our role cannot evolve over time. We drew up an opinion before the start of the Intergovernmental Conference and, after it had started, we submitted this report. This does not mean that we intend to disregard any contribution that Parliament might make, nor the results of our own deliberations in the future.
I would like to emphasize, however, and I think we are all agreed, that codecision as described in the Treaty has required a step forward. We are seeing it applied every day and we know that the contribution that codecision represents, despite its limitations, is a significant advance over the previous version of the Treaty.
However, it has become obvious despite this that the procedure as it currently stands is imperfect, complicated and often off-target on certain points and is therefore a candidate for in-depth simplification. But, above all, this is a procedure whose field of application was, in our view, relatively limited and somewhat inconsistent and this is why we were of the opinion that it was necessary to introduce a number of important and significant amendments.
Therefore, the topic we addressed was how to extend codecision whilst respecting two criteria: the criterion of democracy and that of efficiency. For us, the response is a clear one: it should be done by means of full participation in the legislative process, on the one hand by the Council and, on the other hand, by Parliament. When, on this subject, Mr Berthu referred to the fact that there are two concepts of Europe, I would certainly agree with him, but there are also, to some extent, two notions of legitimacy. I support the idea of dual legitimacy, that of the States, represented in the significance of the role of national parliaments, and that of the peoples, represented in this House.
There are therefore two concepts, but these are part of what many of us feel constitutes this dual legitimacy, and we have to give it due regard. These two notions of legitimacy are demonstrated in the two legislative branches, namely the Council and Parliament.
I would like to add that, when we tackled the subject of codecision, we perhaps did not get it quite right, but I would like to assure Mrs Izquierdo that the spirit embodied in the wording of this text was neither restrictive nor risky. Moreover, I am much comforted by the fact that this was not the description given either by Mr Bourlanges or Mr De Giovanni, one of whom stated that it signifies an intelligent overview and has demonstrated the positive attitude of the Commission to this proposal.
At any rate, I would like to inform you that we are very pleased to accept any criticisms you may have because we are taking due note of them and intend to improve our own text on the basis of honourable Members' various interventions -which we greatly appreciate - and, regardless of whether the opinion and criticism are positive or negative, we shall attempt to build on them.
We have attempted to arrive at a formula which does its best to avoid what could boil down to - as Mr Bourlanges rightly stated - the simple extension of codecision to fields where the cooperation procedure currently applies. Nor do we think this justifies extending codecision to acts approved by qualified majority, and to use a case-by-case approach also seems inappropriate.
So what guided our actions, particularly those of us with a legacy of Roman law? Probably the establishment of a hierarchy of regulations, but those of us who were able to take a closer look at countries such as Anglo-Saxon countries saw that this terminology is not understood and, therefore, despite the fact that there is to a certain extent a kind of veiled hierarchy of regulations, we did not, strictly speaking, base our deliberations on the criterion of such a hierarchy. What we did was to apply four criteria and we were told that these criteria can probably be supplemented and improved. According to Mr De Giovanni and Mr Bourlanges, these criteria have their limitations, and that is undoubtedly the case. The criteria we considered were these: that acts should be based directly on the Treaty, that they should be of a binding nature, that they should determine the essential elements of Community action in a given field, and that they should be general in scope. Are these sufficient? Possibly not. What we would like you to tell us, if you can, is what further criteria we can add. What else can we do? We should not act on a case-by-case basis but look at the fields within which these various criteria are applied. Therefore, whenever action is required to determine which field codecision applies to, we refer to these criteria - which it is possible to supplement with others - and we look at the extent to which they link up within the various fields. That is the criterion on which we based our deliberations.
As regards concern about ensuring consistency between budgetary procedure and legislative procedure, we agree with the formula as expressed in the document you yourselves have submitted and I also agree that Parliament has an important role to play - this has not been referred to here today, but does appear in your document - in matters of justice and home affairs. We are in full agreement on this point and have introduced this very criterion into the Commission's document in connection with a subject area which we regard as of fundamental importance: everything which constitutes an attempt to apply a Community approach to the third pillar, especially some of its fundamental elements such as those relating to visas, asylum procedures, external border control, immigration matters and cooperation in customs matters. We feel that all this should be covered by a Community approach and this is where the Court of Justice and also, obviously, Parliament have a significant role to play.
As regards the unjustified restrictions in application - and I have taken due note of this - I would like to make three specific comments. The first relates to economic and monetary union, which has been referred to here today. The Commission has demonstrated its concern about this matter in the report. We had serious doubts on this subject. We doubted whether the codecision procedure was an appropriate one and, at one point, we wondered whether a different procedure should be used, such as the cooperation procedure. However, if we were to use the cooperation procedure, we would upset the equilibrium achieved by abolishing this procedure, ending up with just a simple opinion, assent, and codecision procedure. Therefore, making an exception in the case of economic and monetary union, by retaining the consultation procedure, seemed to us to be the correct way to proceed, and this is why we went down the path we did, although not without much hesitation.
Furthermore, I would also like to say that there are a number of criteria set forth in your most valuable document which have been duly noted and which I support and which will be included in our own patrimony. Parliament's argument concerning the right to vote in European elections is, I feel, completely relevant. As regards new rights in the field of citizenship, I would like to stress the importance of Mr De Giovanni's intervention when he mentioned the topic of codecision in connection with citizenship. I think this is very important and I intend to take this criterion on board. I entirely agree with him. I believe that one of the fundamental objectives of this Intergovernmental Conference should be precisely that the citizen should resume his or her leading role, and one of the ways of doing so is through codecision, specifically on the basis of the dual legitimacy I referred to earlier.
Also, I find Parliament's arguments on the subject of competence and, specifically, the most intelligent way in which they apply it to Articles 87 and 94 very convincing and I will therefore be including this amongst the Commission's main criteria.
As for the Court of First Instance, I wonder whether it would not be preferable for assent to apply here, as this relates to the constitutional field.
Finally, regarding action against fraud, I also feel that Parliament's observation is right on target. It depends, naturally, on the negotiations which are being conducted on this subject.
I would like to make a final observation regarding the Euratom Treaty. I believe, in fact, that it is logical to apply to this Treaty the same principles we wish to apply to the Community Treaty, but I wonder and would ask honourable Members whether the Conference will agree to initiate discussion on the subject of this Treaty.
To conclude, Mr President, codecision is a central factor in the Union's democratic legitimacy and the approach suggested by the Commission appears to us to make it possible to consolidate this legitimacy whilst simultaneously achieving a simpler and more easily understood result. In this way, Union citizens will, through this Chamber, take part in drawing up the rules which will have a direct effect on them and they will better understand the process whereby decisions are adopted within the Union. We are therefore receptive to the ideas presented to us today and to those which will be presented in the coming weeks and months. We hope that one of the fundamental results of the Intergovernmental Conference will be further support for codecision and therefore the conferring of equal powers on the Council and this House, which the latter would like to see.
Mr President, I merely want to point out to the Commissioner that the quotation should not be attributed to me since it appears in point three of paragraph 3 of the Bourlanges-De Giovanni report. There is also a further reference to restriction in paragraph 6, but the comment which includes the words 'risky' and 'restrictive' may be found in the report which the Commissioner should have read.
Mr President, not only have I read it but, Mrs Izquierdo, I have made a point of underlining it. My comments, however, referred to the interventions we have heard today. My hope is that you and I will not only have read this report but that you have also listened to what the co-rapporteurs have said in this Chamber.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
Asylum procedures
The next item is the report (A4-0315/96) by Mrs d'Ancona, on behalf of the Committee on Civil Liberties and Internal Affairs, on the Council resolution on minimum guarantees for asylum procedures (5585/95 - C4-0356/95).
Mr President, ladies and gentlemen, in June of last year the Council adopted a resolution on minimum guarantees for asylum procedures. A resolution which had as its main objective to harmonize asylum procedures in all the Member States. This evening the European Parliament is reviewing that resolution. What is the substance of it, what is its legal status and against what political and social background was the text adopted? Let me start with the last question.
The nature of the refugee question has, for a wide variety of reasons, changed since 1951, the year in which the Geneva Convention on refugees came into being. Disasters and wars, oppression or famine, all these things have markedly increased the number of people who flee from their own countries. UNHCR helps some 26 million refugees, and another 26 or so people have fled their homes but stayed within their own region. The proportion of those 52 million who have asked for asylum in Europe, our own Western Europe, is actually very small, but notwithstanding this Europe too was faced with a sharp rise in the number of asylum-seekers in the late 80s and early 90s as a result of the war in Yugoslavia.
Member State governments were quick to react. Residence requirements were tightened and expulsion was made easier. These measures led to a 60 % drop in requests for asylum in Western Europe compared with the peak year of 1992, but this did not lead to a less restrictive policy. On the contrary, a tightening of policy in one Member State provokes the same response in the others, together with agreements on manifestly unfounded applications, the principle of the safe third country and the so-called safe country of origin. This downward spiral of ever-greater restriction prompted increasingly loud calls for a common European policy on asylum.
The Council's resolution in 1995, aimed at harmonizing asylum policy, was thus a welcome move. We are less enthusiastic about the way in which this resolution came about. Once again Parliament was not consulted as it should have been, and that is contrary to Article K.6 of the Maastricht Treaty, whilst the Council also failed to honour the recommendations of UNHCR.
The legal status of this kind of resolution is also unclear. The European Parliament has previously sought clarification on this point. Precisely because this pseudo-legislation highlights the democratic deficit: neither national parliaments nor the European Parliament can exercise scrutiny when things are done this way.
A word or two on the substance of the resolution. The first thing which strikes one is the contradictory nature of the text. The resolution lists a number of basic principles of the right of asylum, but these are undermined in the same text by the granting of derogations. Thus the principle of the safe third country puts pressure on the right of non-refoulement and the use of a list of safe countries of origin jeopardizes the individual's right to have his request for asylum reviewed.
It is also worrying that the resolution confirms the practice that requests for asylum are increasingly processed at the border. A good thing, I find it a very good thing, is that the Council resolution takes account of the specific position of female asylum-seekers. But regrettably, here too the resolution is ultimately not good enough. For example, there is no wording which establishes the right of a female asylum-seeker to request asylum independently of her husband.
The Council resolution we are debating today is disappointing. It contains no binding legislation and allows Member States plenty of scope to use exemptions and derogations in their own national laws. A minimum with exceptions is not a minimum. Consequently my group believes that this resolution cannot remain as it stands. Together with a resolution of the European Parliament, European Commissioner Gradin's proposal for a speedy convention on asylum may help to bring about the change we would like.
Lastly, a comment on the amendments we shall be voting on tomorrow. We shall be voting for some of them, but where the individual's access to the asylum procedure is put in doubt and where the right of non-refoulement is put under pressure, we stand by the international agreements enshrined in the Geneva Convention and the European Convention on Human Rights. Resolute adherence to these is also advocated by UNHCR and NGOs such as Amnesty International, Human Rights Watch and the European Committee on Asylum and Refugees.
Mr President, ladies and gentlemen, in my opinion, today's debate on the resolution on minimum guarantees for asylum procedures comes a year and a half too late. Asylum policy is one of the most important aspects of the third pillar, because it is closely related to human rights, for example the right to life and health. Therefore, under Article 6 of the Treaty on European Union, Parliament should have been consulted before the Council resolution was adopted, and its views should have been taken into consideration accordingly. Instead, we now have the opportunity, after the event, to express our opinion by means of Mrs d'Ancona's excellent report.
The Committee on Legal Affairs and Citizens' Rights, however, is critical not only of the way the matter has been handled, but also of the fact that the Council has decided to bring in the harmonization of the asylum procedure by means of a legal act that is not binding in international law. We, on the other hand, are demanding that certain parts of the third pillar, including asylum policy, should be communitized by revising the Treaty, because only in this way can Parliament exercise its democratic participation and control. The present resolution essentially pursues the objective of guaranteeing the same procedures for asylum seekers in all Member States. This step is, in principle, a welcome one. However, if we look at the result, the Council resolution is merely a collection of guarantees that have been reduced to the lowest common denominator. It contains certain general principles, which are open to interpretation, but apart from that it also contains a great number of individual exemption rules.
Because of these numerous exemptions, there is a risk of 'asylum dumping' within the European Union. Individual Member States could rely on exemptions which are contained in this resolution but which have not, in the past, been used. It is absolutely essential that this risk should be removed.
There is a special problem caused by what are known as 'manifestly unfounded asylum applications' . This classification leads to a situation in which asylum seekers are not admitted to the asylum procedure.
I would ask all Member States to approve every asylum application individually, to pass it on to the appropriate competent central authority and to ensure that that authority processes it.
The concept of the safe country of origin and the safe third country results in asylum seekers being turned away. In the case of the apparently safe country of origin, this may mean a danger to life and limb. In so-called safe third countries, there is not always a guarantee that the asylum seeker will be admitted to the asylum procedure. I would therefore ask Member States to obtain guarantees from the countries of origin, to the effect that there is no danger to the life, health or freedom of the asylum seekers, or to obtain guarantees from the third country, to the effect that the asylum seekers will be given a fair hearing. Both types of guarantees must be provided in writing.
On the two important points that I have just mentioned, Germany has played an important role. I should therefore have liked to ask the Council presidency, had it been present, for its opinion on the fact that the German Constitutional Court, in its asylum decision of 14 May this year, gave the Federal Government a considerable amount of discretion when it comes to determining which countries are safe countries of origin.
I am very much afraid that these powers of discretion will also be used to determine safe third countries as well. So what does the presidency think of the fact that the Constitutional Court does not make it compulsory for the German Government to consider all the information and to take a comprehensible decision, when it is considering the question of whether a certain country respects and defends, de jure and de facto , human dignity and human rights, in other words, whether it can be regarded as free from persecution within the meaning of asylum law?
Could I just make one more comment, on the fact that we are today celebrating children's rights and the fiftieth anniversary of the founding of UNICEF? We have been talking, today, about children who seek asylum. Unaccompanied minors are particularly in need of our protection, and they also need to be given an opportunity of submitting asylum applications of their own.
Mr President, I am of course very glad that the conclusions of the Committee on Women's rights have been adopted, if not verbatim then at least in substance, by the majority of the Committee on Civil Liberties and Internal Affairs.
For example, the Committee on Women's Rights welcomes the Council resolution on minimum guarantees for asylum procedures, because it represents an important step towards a definition by the Member States of common procedural criteria for the treatment of asylum seekers. We are therefore moving in the right direction, towards the standardization of asylum policy in the European Union.
As I say, we are glad that our amendments have been adopted by the majority of the Committee on Civil Liberties and Internal Affairs - and I thank them for it. I am also very pleased to find that, with one exception, Amendment No 7, there are no amendments that would weaken the content of paragraphs 23 to 31 of the motion for a resolution, which summarized my conclusions. And I thank the members of my group who, in their Amendment No 32, have incorporated the second conclusion of my opinion, which does not appear in the text adopted by our committee.
You therefore see before you a very gratified draftsman of an opinion, who naturally hopes that the governments and parliaments of the Member States will take due account of these amendments when the time comes for them to apply the minimum guarantees for asylum procedures. Because the right of asylum must be granted to women and girls who are discriminated against by reason of their sex. Sexual violence must be recognized as a form of torture - for example, the use of rape as a weapon of war and the traditions of certain countries which amount to nothing less than sexual mutilation. Women must be able to apply for asylum in their own right, and full legal status must be granted to women to prevent their losing their rights in the event of a husband's death, or divorce or separation. All this should be obvious, but it did require clarification, and I hope that this House will support us.
As far as the other parts of Mrs d'Ancona's report are concerned, I shall go along with my group, because I believe there can be no question, for example, of granting asylum to third-country nationals who are not the victims of political persecution in their own countries.
Mr President, that was what I wanted to say in my capacity as draftsman of the opinion of the Committee on Women's Rights, and I hope that Parliament will support us and not forget women, who are just as entitled as men to minimum guarantees in the area of asylum procedures. And, Mr President, I have been briefer than my speaking time.
Mr President, ladies and gentlemen, I shall start by thanking Mrs d'Ancona, on behalf of our group, for her report, which was a difficult one, because it deals with one of the most complicated policy issues facing the European Union. For that reason, I would also like to say that I do not share the attitude of courteous restraint that Hedy d'Ancona has shown towards the Council. I would like to say to you, quite clearly, that the Council, as far as the asylum debate in Parliament is concerned, has once again shown a completely unjustifiable arrogance towards Parliament.
Chapter 6 of the Maastricht Treaty contains the provision that Parliament should be consulted, admittedly only on the most important aspects of European internal policy. But I ask myself, if asylum law is not one of the most important aspects, then what is?. Time and again, we find ourselves in a situation in which important internal-policy issues, which stir up strong feelings in people in our Member States, are causing political confrontations of a size never previously experienced. The Member States' governments, represented by the Council of Ministers, believe that they can treat with contempt the only institution of the European Union that is legitimized by being freely and directly elected, in other words us, the European Parliament. To add insult to injury, the Council is not even represented here this evening. I wonder where they can all have got to? It is rather late, so perhaps they are in the restaurant, but it is outrageous that the Council is not taking part in a debate such as this one. I suppose, however, that it is only to be expected, given the fact that although the UNHCR was initially consulted about the first draft, after that a deaf ear was turned to all the advice offered by the UN High Commissioner for Refugees.
Somehow it all fits in, doesn't it? As does the fact that the Council's Chapter 4 Committee, and its subordinate bodies, CIRIA and CIREFI, always meet behind closed doors. Because asylum law, an essential policy issue for the European Union, is obviously nothing to do with the public, or with the European Parliament. I do not think that we should put up with this any longer, and I think that we are going to have to make it quite clear to people just how the Council has behaved, in today's debate and in the whole process leading up to the debate, including in committee, and in its attitude towards the d'Ancona report. As far as I am concerned, democracy is being trampled underfoot.
We must bear in mind the fact that, with this report by Hedy d'Ancona, we have touched a raw nerve in European policy. The question arises as to how the European Union, as a community that declares itself to be not only in favour of the completion of the internal market and unlimited profits for large companies, but also in favour of making basic rights a reality in the world at large, and indeed states that these are its objectives, intends in future - even if only at a very minimalist level - to handle a fundamental right that implies an obligation, on the part of national and also supranational authorities, to protect people from persecution and not to turn away from its doors people who fear for their lives and limbs, on the grounds of their origin, race, religion, skin colour, or ethnic origin, when the Union itself is bursting with wealth. Yet that is precisely the asylum policy of many Member States, and it is also, apparently, if the Council draft is anything to go by, the objective of the European Union, or at least of the Council of Ministers.
Safe countries of origin are a very important point in the debate that we have to hold. I am in favour of discussing the question of what a safe country of origin is, and Hedy d'Ancona has formulated specific definitions. We cannot have a situation in which safe countries of origin are defined only by the governments of Member States and only on the basis of their own individual tactical, domestic-policy or diplomatic considerations. A safe country of origin must be defined taking into account the experiences of human rights organizations working on the spot, and also taking into consideration the experiences of the UNHCR. Otherwise there cannot be any such list, and it must also be subject to democratic scrutiny, following the communitization of asylum law - if possible by the European Parliament.
I believe that as far as safe third countries are concerned, it must be possible to check that the minimum fundamental rights that we expect to be applied, in order to be able to call a country a safe third country, really are applied and really are guaranteed in that country. This checking could be done by us, for example by inserting appropriate contractually-binding clauses in association agreements.
The d'Ancona report is not going to give us a brilliant European asylum law, Mr President, even if all Hedy d'Ancona's proposals are adopted. But if the Council could possibly bring itself to take Mrs d'Ancona's proposals into consideration, then it would at least avoid making mistakes quite so serious as those it has made in the past.
It is quite true that we have something to complain about in the way the Council has involved us in this work. As far as that is concerned, I would not contradict what Mr Schulz has just said. Indeed I should like to associate myself with his comments, though not with his choice of words, and not with the loudness of his delivery. But it will at least save me time, time that I can use to better effect by talking about something else, namely content, and this is, after all, the thing that really matters. But what content are we talking about here? Europeans need a uniform asylum law, and there are three reasons why.
Since the Dublin Agreement, Member States have mutually recognized one another's asylum decisions. So an asylum seeker who is accepted as a political refugee in Germany is also accepted as such in France. On the other hand, an asylum seeker whose application has been turned down in France will not be able to go through another procedure in Germany. For us to be able to accept such a decision in Germany, we must, of course, also be able to have a say in the matter of the grounds on which a person is accepted or rejected in France. In other words, ladies and gentlemen, we now need, in Europe, at least a harmonization of the essential features of both material asylum law and also of asylum-procedure law. We also need it because internal border controls are being done away with and there is an increasing amount of freedom of movement. We also need it because, as this debate has already confirmed, there is broad agreement to the effect that essential parts of the third pillar - and certainly asylum law - should be communitized.
If we accept, firstly, that this is a necessity, and if we accept, secondly, that we cannot achieve, in a single step, the entire objective of a fully harmonized European asylum law, which would be completely unrealistic, then the Council resolution on minimum guarantees for asylum procedures is definitely a welcome and reasonable move. In any case, I, on behalf of the Group of the European People's Party, wholeheartedly welcome this Council recommendation. It would be senseless to expect the 'finished product' , as it were, when we have only just taken the first step. It makes more sense to set out, first of all, in a non-binding recommendation, just how a Community asylum law might look, and leave it to individual Member States to incorporate it into their national legislation, and then sign a convention that would make it legally binding. It goes against all our experience, and also against every analysis of the political situation in Europe, to expect all this to happen at once. In addition, ladies and gentlemen, amid all this criticism about the fact that the recommendation is not legally binding, we are completely losing sight of the fact that this Council recommendation does in fact already represent considerable progress, since it contains clear rules governing asylum procedures, and it also states that even in the case of manifestly unfounded asylum applications, it must be possible for applicants to appeal - which has not been the case, up to now, in many instances - and that independent bodies should decide on appeals. I could go on to give an even longer list.
Essentially, there are three concepts missing from the Council recommendation, namely safe third countries, safe countries of origin and the treatment of manifestly unfounded asylum applications. There can be no doubt, ladies and gentlemen, that without the application of this legal instrument there can be no humane asylum law in Europe. For this reason, we would be well advised to support these three concepts as well as the Council recommendation.
Mr President, Hedy d'Ancona's report is a reflection of the importance with which the subject is viewed. It rightly calls for better guarantees for asylum procedures. And it rightly concludes that an approach based on minimum requirements set by the Council is not satisfactory. So-called burden-sharing within the EU has not worked. Member States pass the buck and so a move towards harmonization is inescapable. The Commission's initiative for a convention on asylum policy is a good idea; a framework arrangement based on the Geneva Convention on refugees might be an interim solution. A factor which remains very important in the implementation of asylum procedures remains the guarantees which the constitutional state provides. In the Netherlands, for example, an asylum-seeker whose application has been turned down cannot appeal to a higher authority. That is worrying. It happened recently that a Surinamese asylum-seeker who had already been in the Netherlands for six years was used as an informer by the criminal investigation department and then expelled from the country. Such things should not happen in a constitutional state. I very much welcome this report, but unless the Member States draw consequences from it it will remain a pointless exercise. The Dutch presidency will have to deal with the harmonization of asylum procedures in the near future.
Mr President, I have nothing against Commissioner Kinnock, but I do regret the fact that Commissioner Gradin, who holds the relevant portfolio, is not here for this debate.
The resolution now before us describes the Council decision on minimum guarantees for asylum procedures as 'a good starting point' and then goes on the criticize it. Like the rapporteur, the ELDR Group broadly agrees with the substance of the Council decision. And we agree with some of the rapporteur's criticisms, but not all. So what is there to say about this Council decision? Procedurally quite a lot. I agree with the criticisms made by Mrs d'Ancona, Mr Schulz, Mr Nassauer and others.
We can support the broad lines of the rapporteur's resolution. Just one or two remarks. As always, the Convention on refugees must be upheld when it comes to the minimum guarantees for asylum procedures. Pacta sunt servanda . There must always be a right of appeal if the request for asylum is refused. In general any such appeal must have suspensive effect, unless a request for asylum has been refused because it is manifestly unfounded. But even in this case the judge must be able to test the implications of expelling the asylum-seeker if he is indeed to be expelled. I have put down an amendment clarifying the resolution in this regard.
In my view the resolution before us is rather unclear on the subject of safe countries, which has also been raised here. I have the impression that the rapporteur deprecates that concept and that would be surprising since this concept was introduced in her and my own home country by a government in which she was a minister. It was accepted by the judiciary too, the German Constitutional Court, to name just one body. So this aspect of the resolution needs to be improved and I have tabled an amendment to that end. In any event there is an urgent need, on this question of safe countries, for Member States to agree a single European list of safe countries to be put to Parliament for our appraisal.
Not much progress has been made at European level to develop a true European policy on asylum. It is thus important for us to have developed an initiative in this House which seeks to achieve one. As rapporteur for the Committee on Budgets my fellow-member of the ELDR, Mr Brinkhorst, suggested that three budget lines be created for refugees, for displaced persons who have temporarily found refuge in the European Union and for refugee policy in general. This is a signal that Parliament will not accept the status quo and I thus urge the Commission to develop a true common policy on asylum.
Mr President, the Council resolution on minimum guarantees for asylum procedure has prompted reservations and concerns on the part of the Office of the United Nations High Commissioner for Refugees, the European Council on Refugees and Amnesty International. The guarantees are indeed minimal; not only that, the resolution allows for possible exceptions to the principles laid down.
This resolution, as we see it, does not include sufficient guarantees that individuals will not be sent back to countries where they are in danger of persecution. The expulsions by charter flight that have taken place in France and elsewhere have, sadly, shown that this risk was far from purely theoretical. The report by the Committee on Civil Liberties and Internal Affairs proposes a number of amendments which offer additional guarantees. We particularly welcome the fact that it incorporates our amendment calling for the application of the Geneva Convention to persons at risk from certain groups when the authorities in their country are unable to provide them with protection. This applies particularly to Algerian democrats of both sexes who are threatened with death by the fundamentalist commandos, whose abominable murders are continuing.
I must make the point that the report rightly opposes the establishment by governments of lists of so-called 'safe countries of origin' , where there are reasonable fears that such countries do not offer adequate guarantees of safety for asylum seekers.
On the eve of the 21st century, at a time when so many countries are riven by conflict, tensions and atrocities, the acceptance and protection of people whose very lives, in some cases, are at risk, often because of the opinions they hold, are essential principles of civilization that this House has a duty to defend.
The particular situation of women, who in some countries are subjected to violence, mutilation and duress in violation of human rights, must be taken into account. In contrast to a fortress Europe, inward-looking and perpetuating inequality and discrimination, our group defends the concept of a Europe based on solidarity, respect for human dignity and co-operation to drive back the evils of underdevelopment, poverty and barbarism!
Mr President, ladies and gentlemen who are interested - and good evening, Mr Nassauer, I should like to say thank you, Hedy, for your excellent report, in which you have tried to define a liberal and human policy on refugees, though your and my definition of 'humane' certainly differs from that of Mr Nassauer. So, how can we actually bring into being a uniform European asylum procedure? It works like this: the countries of the EU, in other words the Ministers for Internal Affairs and the Ministers for Justice, all get together. Each one of them takes the toughest asylum provision from his own country and slaps it on the table. The provisions are pushed backwards and forwards across the table, and then any paragraphs that still look too liberal are taken out, and the rest is put together as a resolution entitled, ' Minimum Guarantees for Asylum Procedures' .
All this takes place behind closed doors, as has already been mentioned, in the secrecy in which the representatives of the national executives turn themselves into a European legislative body. The European Parliament is locked out, because democratic public scrutiny would disrupt this system. The kind of minimum guarantees that emerge from this system will guarantee that very little refugee protection remains. This is an example of how even EU refugee policy is attempting, by using quasi alternative conventions, to evade the conventions that are currently in force, such as the Geneva Convention on Refugees, or the Human Rights Convention. This principle, which is always the same, can be regarded as a reduction to the lowest common denominator, or, to put it more dramatically - and more correctly -, it is a competition in stinginess. In this context, harmonization no longer means taking a liberal approach in order to give refugees greater rights. On the contrary, it means depriving refugees of their rights, by adopting the principle of everyone washing their hands in innocence and passing the refugees on to the next country. Each country thinks that of course the other country will observe the refugee convention, so the refugees are pushed further and further away, until they end up in their country of origin, which is precisely the country that is persecuting them. In my opinion this is not a European model of a liberal refugee policy, a real refugee policy based on human rights and fundamental rights. Even for refugees, human rights must be indivisible. Once again, Hedy, thank you for your report. I am afraid, however, that when it goes to the Council it will once again fall on deaf ears.
Mr President, in my homeland, and probably not only there, it is usually asserted that it is an indisputable truth that any movement towards a harmonisation of refugee policy in the Union cannot but be stricter and more severe. This is one of the factors that is usually mentioned when arguing that we are engaged in creating 'Fortress Europe' . If one reads this report, however, one sees that this will at least not be the case if the European Parliament gets its way. The report contains clear demands for a concrete, humane asylum procedure which ensures legal certainty. Providing we have these minimum guarantees I too believe that it could form the basis of a common asylum and refugee policy. It is important here, however, as the report also says, that such harmonisation is inspired by greater ambition than simply to build on the lowest common denominator.
If the Member States of the Union are to have confidence in one another in respect of maintaining the free movement of persons it is essential that we achieve unanimity on the difficult distinction which exists between refugee questions and other types of migration. Mr President, the events of recent years have only confirmed what many have long maintained, namely that without harmonisation the individual countries will simply try to underbid one another where refugee policies are concerned. We will have a situation which spirals down towards ever meaner and more limited national legislation and application in the different countries which receive refugees. In the same way, it is not harmonisation but rather the lack of it which will give rise to 'Fortress Europe' . This is why it is so important for us to carry on in the spirit of Parliament's report.
Mr President, I should like to apologize. I acknowledged only the two great matadors in this debate. Far be it from me to fail to say hello to Wilmya, or to wish Anna good evening, or Ilona or Michèle. Please forgive me, but I particularly wanted to reply to what Mr Nassauer and Mr Schulz had said.
Mr President, I would firstly like to thank Mrs Roth for having described me as a 'matador ' . In Spain we would have said 'torero ' . I would also like to join in previous speakers' denunciation of the lack of respect which the Council has shown in not consulting this House when drawing up this resolution. Similarly, the systematic absence of the Council when matters of such importance are being debated also disrupts inter-institutional equilibrium. Is the Council not interested in what Parliament has to say? Is this why it does not consult us, at variance with the provisions of Article 6 of the Treaty, and is this why there is no member of the Council present here today?
Mr President, I would now like to address two considerations. The first relates to the debate on the 'communitization' of the right to asylum. Whenever the Council tackles questions relating to emigration and asylum, it demonstrates the deep contradiction which characterizes the entire European integration process in third-pillar policies because we are all, including the Council, aware that these problems affect everyone and can only be dealt with effectively from a common standpoint. It is therefore difficult to understand the Council's reluctance, apprehension and mean attitude and, once again, this House, when addressing resolutions such as that we are dealing with today, calls for harmonization, i.e. the adoption of acts which have direct consequences in legal terms and are binding upon Member States.
My second point, Mr President, focuses on the concept of 'guarantee' as an element of legal security. If Europe means anything, this would be, in Koshaker's words, a legal tradition firmly based on the concept of the individual as citizen, as a focus of rights - rights which have to correspond with the guarantees which legislation establishes in order that they can be exercised since, otherwise, they would be no more than mere formal declarations devoid of content.
The wide-ranging nature of these guarantees is of greater importance, if this were possible, in cases where legal provision comes up against someone whose status is particularly insecure, which is the case of asylum-seekers. Guarantees have to take priority, they have to be effective in protecting those whose application for the right of asylum is founded. Founded , Mrs Roth; founded , Mr Schulz. However, they undoubtedly have to be applied strictly and in an identical manner to those who attempt to avail themselves of the system fraudulently. The body of criteria which this resolution establishes regarding the three basic questions commented upon in earlier interventions - the safe third country, the country of origin and manifestly unfounded applications - is therefore a major advance whose importance it would be wrong to play down.
The leading role played by Europe, Mr President, in connection with this awful question of asylum is based on both a confirmation of human rights as the cornerstone of our culture and on the guarantees which our legislation provides in order for them to be exercised.
Mr President, the motion for a resolution on the right to asylum which is the subject of the d'Ancona report is an expression of the Council's willingness to lay down mechanisms to protect refugees. This willingness has seen the formulation of supposedly equivalent legal bases of which the Member States may avail themselves to settle asylum applications. All this is very laudable and I doubt that anyone could disagree. The question is whether, despite our adhering to the content of the resolution, this is anything more than willingness. With the resolution in our hands, we might ask: how can we guarantee appropriate protection which also has common support and respects the humanitarian traditions of this part of the world and the 1951 Geneva Convention when there are no binding legal provisions and, moreover, Member States are allowed wide-ranging recourse to exceptions under their national legislation?
And as regards the substance - not only the content - we have no reason to congratulate ourselves. We cannot accept the procedure chosen by the Council for application of the resolution, which has been removed from parliamentary and judicial control. Moreover, the introduction of lists of safe countries of origin constitutes a breach of the duty to assess every asylum application on an individual basis, prevents detailed consideration of an applicant's status and breaks with the legal principle that rights are individual in nature. There are grounds for entertaining doubts as to the effectiveness of this legal instrument, and there are also hitherto unthought-of adverse effects. When all is said and done, this instrument is no barrier in law against xenophobic prejudices. What does, of course, merit full support, is Mrs d'Ancona's serious and meticulous report.
Mr President, defining the procedures for the submission of applications for asylum is a very pressing problem which certainly calls for careful attention by the Union. The Council has adopted a resolution designed to create equivalent procedures in all Member States and procedural guarantees for asylum seekers.
The procedure selected clearly suffers from many defects. It seems to us to be unacceptable not only because the European Parliament was not consulted in advance but also because its application is removed from parliamentary and judicial control, and because it does not impose any obligation and its legal validity derives solely from the fact that it originates in conclusions reached by the Executive Committee of the Office of the United Nations High Commissioner for Refugees.
Our view is that applications for asylum which are denied at first instance must be subject to further appeal to a judicial authority, and that this appeal must be recognized as having a suspensive effect, though without prejudice to the requirement that the applicant must be able to offer a guarantee regarding his temporary residence and his whereabouts pending the final judgement.
Similarly, we are opposed to the drawing up of a list of so-called safe countries. The assumptions are too great, in our view, and we are convinced that it cannot be made a standard since every application for asylum has characteristics and peculiarities of its own that defy any a priori classification. Furthermore, the applicant must be able to enjoy the benefit of certain procedural guarantees which will ensure that his personal rights are respected, such as the use of a language he can understand, the application of an age limit and equal treatment for an application made by a spouse.
We are also firmly of the opinion that asylum must be granted to those women and girls who come from countries which use mutilation, rape or sexual violence as a weapon of war or follow a cultural tradition involving savage persecution on the basis of sex.
Mr President, we are talking this evening about the right of asylum, and there is a question I would like to ask: is asylum, today, still really a right at all? Let me quote two recent examples: a Zairean woman who had been raped and beaten in gaol in her own country, and a Tadjikistani Jew whose tortures included being tattooed with a Star of David by means of a lighted cigarette. These people were refused asylum in France, and refugees - as understood by the HCR - have even been sent back to their own countries. This is an area where the threshold of the intolerable has been crossed, and I am well aware that France has no monopoly on such things. Hence my question: in the European Union, is asylum still a right for the persecuted, and a duty for the Member States?
In this context, the Council resolution on one aspect of the right of asylum, which concerns minimum guarantees, is well-meaning, but the many possible exceptions deprive it of meaning, and above all the choice of an instrument involving no legal obligation suggests that, once again, this is no more than a cheap sop to the conscience. So what can the European Parliament do? The same as usual, not much.
The third pillar entails certain obligations, and Parliament will make its voice heard through Mrs d'Ancona's excellent report and the absolutely essential improvements it suggests. But suggesting intelligent, constructive ideas is no guarantee of being listened to. And there is a grave danger that, once again, this alarm call will fall on deaf ears. The Council will be very careful to take no notice of it, since it is not legally required to do so and has long interpreted Article K.6 as meaning that it is not required to bother itself with the European Parliament's opinion. Other Members, especially Mr Schulz, have referred to this in no uncertain terms, and I shall not dwell on it.
It remains to be seen whether the IGC negotiators will decide to remedy this situation, and on that point, Mr President, I shall not be risking any bets on future events.
Mr President, ladies and gentlemen, Mrs d'Ancona's report includes a number of good points. Unfortunately, I am bound to say that it also includes a number of bad points, regarding what I consider as essential aspects of asylum policy.
I shall not say much about the good points - Mrs d'Ancona and her colleagues have dealt at length with those. I shall simply say that I basically agree with the clarifications offered by the report regarding the obligation to process applications individually, the need to ensure that sufficient time is allowed, the clearer recognition of the rights of women and minors, the more humane procedures and the requirement that the officials responsible for examining the files should be properly trained.
However, there is one point on which, in the present situation and as the report now stands, I disagree with the content of the report before us today. The fact is that Mrs d'Ancona, and those who support her, are not prepared to recognize that some applications for asylum are manifestly unfounded, and even when she does seem to recognize it she refuses to draw the appropriate procedural conclusions. Thus, for example, the report refuses to support the provision contained in the Council resolution to the effect that the Member States agree that there should be no grounds, in law or in fact, for granting refugee status to an applicant who is a national of another Member State. But this, surely, is absolutely basic? The European Union is a Community under the rule of law, it is made up of democratic States all of which, by definition, respect human rights and basic freedoms. How could we accept a situation where a Belgian citizen applies tomorrow for refugee status in a neighbouring State, whether it be France, the Netherlands or Germany? This provision appears in the Council's text, the amendment proposed that it should be adopted, and you did not vote for it, you did not support it. In the same spirit, you refused to accept the concept of a safe country, or you don't like it, whether it be a third country or the country of origin, hence the virtually automatic nature of manifestly unfounded applications. And even in such clear cases, you want to impose the suspensive effect of an appeal against a deportation order.
The fact that safe countries exist is beyond any doubt, in my view. Some of them are on our borders. In other cases, especially in Africa and even within Europe - in central and eastern Europe - and in Asia and Latin America, before a country can be regarded as safe its situation must be examined critically, systematically and with due consideration of evidence for and against; it must be debated democratically and the examination must be reviewed from time to time. This is essential, on both humanitarian and democratic grounds.
To conclude, the purpose of the asylum policy is to provide succour to persons threatened with persecution. It must not be used as an alibi, or as a means of evading justice in a democratic country, or to enable certain individuals to improve their personal economic situations. If the report were to fail to take account of these points, I - and other Members with me - would have the greatest difficulty in approving it.
Mr President, I cannot begin my intervention without first congratulating Mrs d'Ancona on her magnificent report. The Council's draft resolution, although well-intentioned, suffers from, I feel, a fundamental defect, making it worth no more than the paper it is written on, since the resolution contains no legal provisions binding on the Member States, thereby granting them recourse to exceptions under their national legislation.
I therefore believe it important to adopt the European Parliament's resolution which is, in my opinion, an excellent point of departure and I welcome, with great satisfaction, the proposal to call upon the Commission to submit a draft agreement on asylum which harmonizes national legislation and which, in any case, guarantees easy access, legal aid, reliable investigation of the facts, assessment by specialized bodies, the opportunity to lodge an appeal and treatment which takes account of the special status of women.
Situations like that which occurred last July, when a number of asylum-seekers were expelled in breach of the most elementary fundamental rights, must never be repeated within the European Union.
I would also like to point out that the European Union should reflect on the contribution of its economic relations to the upholding of pseudo-democratic regimes, through economic aid and customs agreements, and to point out the paradox of a considerable number of asylum applications being lodged by citizens of such countries.
Finally, this House should begin to recognize the fact that the asylum-granting process faces a serious problem in the form of immigration on political and social grounds and must therefore opt decisively for a genuine Community foreign policy which can help to solve the basic problem we are all familiar with.
Mr President, if it is true that our culture in Europe is more or less in the JudaeoChristian tradition, it goes without saying that we deal very carefully with those we may call aliens, with those who are refugees, especially when they have fled for reasons of religious or political persecution, when they have in fact been driven to flight by racial or ethnic considerations.
The word alien is a word which we treat very carefully in our European tradition. It is a great pity that public opinion often acts as if the asylum-seeker is actually a liability. I think the report and our debate here in Parliament distance themselves from that view. Because Europe has not, so to speak, been excessively plagued by great waves of asylum-seekers, as the extreme right sometimes claims. Because, as we see of course every day in our papers, the majority of asylum-seekers and refugees are outside Europe and are accepted or rejected outside Europe.
So we should not exaggerate the European issue of asylum. And I think it is important that Mrs d'Ancona's report, and indeed our debate here, should provide starting points for a thorough and objective approach. Something does have to be done. It is in itself a good thing that the Council has at least taken some steps towards a reasonable harmonization of asylum policy using the not very promising intergovernmental route. That is most important, because it strengthens the legal certainty of the asylum-seeker in Europe, and that legal certainty is an extremely important thing.
It is of course true - and I agree with honourable Members who criticize the Council and the way in which it has dealt with this question - that all this has to be translated into binding law. At present it can be binding law only at national level until such time as we have integrated the third pillar properly into the other Union procedures.
But we must be positive, and not assume that we are up against a bunch of rascals who want to combine really bad rules into a bad, minimal asylum policy for Europe. I do not think that is the case, although as parliamentarians we are of course malcontents by nature, especially when we are in opposition and we are all in opposition.
I think Mrs d'Ancona's report is very positive, but like others too I do not like the fact that she is opposed to the lists of safe countries of origin. I think it is very important, not least in order to shorten asylum procedures, that we should be positive about the potential value of having such lists. Anyone who vets refugees' stories every day knows how hard it is to assess their merits. I hope that Mrs d'Ancona will not, when we deal with the amendments, be too negative about the possibility of using these lists as a way of speeding up the procedure. It is something which is very much in the interests of the genuine asylum-seeker.
Mr President, I should like to clarify a possible point of confusion which may have arisen from something Mr Wiebenga said. It is true that as a minister I was involved in the introduction of the concept of a safe third country. But it is apparent in practice, and the report makes the point, that this concept is at odds with a concept which is sacred in refugee law, namely the right of non-refoulement . If that is so, one has a duty, Mr Deprez, you too, to reconsider such concepts and not only do I do that, fortunately so does Mr Wiebenga who formerly as a member of his national parliament embraced that kind of concept and who now, like myself, views the matter with a degree of detachment and is prepared to reconsider it on the basis of practical experience.
There are occasions when one regrets collegiate responsibilities oblige you to stand in place of a colleague. This has not been one of those occasions. I have actually found the discussion fascinating - an issue in which I have great interest in any case. I am very grateful to Mrs Gradin, who unfortunately has unavoidable business elsewhere, for being absent on this occasion. I am also grateful to all those who have contributed to this debate.
As the House will know, the entry into force of the European Union Treaty raised expectations that cooperation in justice and home affairs policies would be intensified. Consistent with that, the Brussels European Council of 1993 adopted a programme for 1994 which, among other things, requested the Council of Ministers to adopt joint action on minimum guarantees for asylum procedures. After a year-and-a-half of discussions, a resolution on the issue was finally agreed by the Council of Ministers in June 1995.
In her very thorough report, which is before us tonight, Mrs d'Ancona offers criticism of both the procedure adopted and of the substance of that resolution. I would like to respond to both of those.
So far as procedure is concerned, the Commission has great sympathy with Mrs d'Ancona's observation which has also been made by others, that the European Parliament was not consulted before the Council adopted the resolution. That failure was clearly not in accordance with the Commission's interpretation of Article 6 of the Treaty which plainly states that the European Parliament must be consulted on the principal aspects of activities in justice and home affairs. The Commission also shares Mrs d'Ancona's concern over the fact that the Council has adopted a legally non-binding instrument. We are, of course, conscious of the fact that there is a need for different forms of cooperation in the third pillar area and we also, obviously, support pragmatic solutions. But we remain convinced that so-called 'soft law' instruments are rarely appropriate when fundamental principles of justice are at stake. Those fundamental principles obviously are at stake in this case
Furthermore a resolution is clearly not what the European Council requested when it adopted the 1994 work programme. As for the substance of the Council's resolution, the Commission would like to stress - as Mrs d'Ancona did - that there are positive aspects.
First of all, the agreement covers a range of basic principles which need to be respected in a fair asylum procedure and that is encouraging. We particularly welcome the clear affirmation of the rights of asylum-seekers during the procedure, the right of appeal and the right to remain in the host country during the asylum and appeal procedure.
Second, we regard the provisions concerning additional safeguard for unaccompanied minors and specific provisions regarding women to be commendable. All these provisions reflect the basic principles that are needed in a fair asylum procedure. They are useful for Member States and also for the states that are candidates for accession to the Union.
Nevertheless we are concerned by two basic problems. First, many exceptions have been introduced in the text in order to cover the variety of situations that exist in domestic legislation. The result, however, is that the document looks more like a description of the current situation in Member States and less like an attempt to develop a common approach. That, in our view, is, to say the very least, highly regrettable.
Second, it is somewhat alarming that the derogations concern what are probably the most fundamental principles of the resolution, particularly the right to appeal and the suspensive effect of the appeal. I must say that the Commission shares the concern of the rapporteur and several Members who have spoken in this debate on these issues.
I must also say that the criticism of this recommendation provides a good example of the reasons why the Commission believes that cooperation in the area of justice and home affairs must be improved. This is not only true for asylum issues. The same kind of problems are also found in many other areas of justice and home affairs cooperation as well. The Commission has consequently called for the Intergovernmental Conference to ensure that there is a radical overhaul in provision for third pillar cooperation. That view has been translated into a number of specific suggestions. We have proposed, for example, that the goals for cooperation in these sensitive areas must be defined more clearly. We have also called for more efficiency as well as better democratic control and judicial control.
The House will be familiar with the Commission's opinion that seven out of the nine subject areas covered by Chapter 6 of the Treaty of the European Union should consequently be moved to the first pillar and that only police cooperation and cooperation in criminal matters should remain with the third pillar structure.
It is clear that there is convergence of thinking on many of these matters between the Commission and Parliament. I am pleased to have had this opportunity to reaffirm that. I am grateful to Mrs d'Ancona and her colleagues for their consistent and constructive efforts to secure change and necessary advance in this area.
(Applause )
The debate is closed.
The vote will take place at 12 noon tomorrow.
Consumer protection
The next item is the joint debate on the following reports:
A4-0355/96 by Mr Florio, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission communication entitled 'Action plan on consumer access to justice and the settlement of consumer disputes in the internal market' (COM(96)0013 - C4-0195/96); -A4-0354/96 by Mr Verde i Aldea, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on injunctions for the protection of consumers' interests (COM(95)0712 - C4-0127/96-96/0025(COD)).
Mr President, this evening the House is considering a Commission proposal for an action plan on consumer access to justice. In the opinion of your rapporteur, this is a very important plan in that it affects not only the sacrosanct rights of the consumers, which must be safeguarded at Community level, but also the destiny of the internal market. We are very well aware, and the point was clearly made in the Green Paper on the problem produced by the Commission in 1993, that there are often difficulties, sometimes even insurmountable difficulties, in safeguarding consumer rights in the context of cross-border disputes and disputes between Member States, and these difficulties really are slowing down the progress of the single market.
To quote a simple example, it has been calculated that, to obtain compensation for damage in the sum of about ECU 2, 000, a European consumer today, involved in cross-border litigation, would have to face average legal costs amounting to ECU 2, 500, not counting VAT, and not to mention innumerable risks; indeed, there is not even any certainty that, if he won his case, he would then be able to assert his rights, because it may well happen that when the time comes for payment the other, defeated party has disappeared or is no longer able to pay. There is thus an obvious need to find a solution to the problem of small cross-border disputes, a solution which the consumer can see to be practicable and which will therefore not discourage him from entering into cross-border relationships and acting as a cross-border consumer.
The solution proposed by the Commission in its action plan, and regarded mainly favourably by the Committee on Legal Affairs, is a two-part one. The first part comprises an extrajudicial solution to encourage, as moreover is already the case in the internal legislation of every Member State, a settlement to such disputes which avoids the need to refer the case to a court or to a judge, with the necessarily more complex procedures involved in going through legal channels. The second part, to apply where this attempt at an out-of-court settlement of the problem fails, comprises simplified access to legal procedures. This simplified access would essentially comprise of a form, printed in the various Community languages and therefore extremely easy to use and universally accessible. This form would be sent by one party to the other, initially as an attempt to achieve a rapid and amicable resolution of the problem. Then, if no such rapid resolution were to prove possible, the same form could be used by the competent judge, who would thus already have a highly simplified summary of the dispute, which he could then resolve on the basis of simplified procedures.
The legal basis of the action plan is certainly Article 129a of the Treaty, which of course does not exclude the possibilities opened up by Article K.1 of the Treaty on European Union. The committee proceedings have resulted in a favourable view of the Commission's action plan, for which particular thanks are due to the Commissioner, Mrs Bonino, as the diligent and active sponsor of the plan.
, rapporteur. (ES) Mr President, as a result of the report Mr Florio has just submitted, we are faced with a specific application: the granting of a further right to consumers. Admittedly, the legal framework for the defence of consumer's rights, in terms of material or substantive law, has been expanding and, at the current time, is an important aspect of Community law. However, the second part, i.e. procedural law, is lacking. This is a difficult situation because it continues to lie with the Member States and therefore direct access, or a direct claim, will encounter a great number of obstacles.
The proposal for a directive we are dealing with at the moment is an important directive, despite the fact that its objective is or may appear to be limited. The consumer is in a genuinely inferior position vis-à-vis producers and suppliers of goods and services. Freedom of movement, the single market for the provision of services and circulation of goods, etc. has been virtually achieved. However, consumers are finding that although this single, open market exists, the possibility of legal redress is limited to national legislation in the field.
Hence the importance attached to this proposed directive: despite its limited nature, I believe it constitutes a significant contribution to providing what has hitherto not existed, i.e. no more nor less than the opportunity to have one's legal status actively recognized in a country where one is not domiciled. And this applies not to individuals but to organizations representing defenders of consumers.
I therefore feel that the reasonable nature of the directive - because it is contained within a very specific field - is largely offset because it is an action which has entered into force and which required a little imagination and a certain willingness to go out on a limb, because it was not possible to foresee that this would be a way to open up access on the part of consumers' representatives to justice.
I believe this is wide-ranging in scope and I therefore would like to congratulate the Commission on its initiative. The work of this rapporteur and of the relevant committee was to support the directive, not attempt to create a new directive, and we restricted ourselves to the specific field of providing access to justice for representative or professional organizations for consumers and attempting to improve what it was possible to improve upon.
I would therefore point out that I restricted myself to three important points. Firstly: which organizations? And, added to this, the possibility of Europe-wide organizations also having access to justice. It may be difficult, but Member States are still those who draw up the list of organizations. Therefore, although there may be many Europe-wide organizations in a specific field, this may provide a solution.
Secondly - something important Mr Florio also said - the possibility of solving disputes by means of conciliation or out-of-court procedures. I believe this is important. All the report did in this connection was to set a time limit on this preliminary claim, i.e. a preliminary claim has to be settled within a certain period.
And, finally, there was the obvious problem of which directives were to be incorporated into any such procedures and, above all, the problem of future directives. I feel that the committee work in this connection has given a result and will henceforth make it possible for all directives on one and the same subject to be incorporated rapidly or virtually automatically into the field of action of the directive we are approving.
All that remains for me to do is to thank the Commission, because working with the Commission has been most agreeable. I also feel that it has been fruitful and we should hope that this can be built upon particularly because the third pillar, relating to justice and home affairs, is in the process of being 'communitized' . This is the only way in which not only consumers in a specific field but also all citizens can have genuine access to justice within the internal market.
"Crooks exploit every loophole in European law' . That was the headline that appeared in a magazine that is delivered free to more than 3 million German households. Yet this was not an article by an opponent of the EU; it simply described, in perfectly sober terms, the real position of European consumers. The way the law stands at present, a normal consumer who buys something in another EU Member State can only hope that the product he has bought will not give him any cause to complain. Cross-border consumer disputes are too expensive and take up too much time, the legal obstacles are difficult for individuals to overcome, not to mention the language barriers. In their own country, consumers know their rights or else they can find out, free of charge (or very cheaply) from their nearest consumer organization. In 1993, the EU Commission, in its Green Paper, had already pointed out these problems and, after consulting all the interested parties, including the European Parliament, it drew up its conclusions.
So today we are discussing a proposal for a directive on cross-border actions for an injunction and also an action plan on consumer access to justice and the settlement of consumer disputes. The Committee on the Environment, Public Health and Consumer Protection has already given its opinion on both these documents, in July and September respectively. We welcome the Commission's proposals and would like to thank the Commissioner and her colleagues. In the opinions it issued, our committee asked the Committee on Legal Affairs and Citizens' Rights to take into consideration the amendments, and this they have largely done. There is agreement to the effect that binationally qualified institutions must uphold, even across borders, the right to bring an action for injunction on the grounds of illegal trading practices.
We cannot have a situation in which a German company with an accommodation address in France causes harm to consumers by its misleading advertising, but the French consumer organization cannot bring an action for injunction, because the advertising originates in Germany, so the German consumer organization tries to bring the case to court but is told that an action for an injunction is not possible because no German consumers have been adversely affected. I believe that this is not how the normal consumer sees European unification and the internal market.
We asked the Committee on Legal Affairs and Citizens' Rights to answer one question in particular, because we ourselves were unable to come up with an answer, and I should like to ask the Commissioner to listen to it. The question was whether an action can be brought for an injunction against an enterprise if there has been a delay in the transposition of a Directive by a Member State such that the enterprise is infringing European law but not national law. The Committee on Legal Affairs and Citizens' Rights says - no doubt with good reason - that the answer is no. But perhaps the Commission could also answer the question, or else it could do something very simple. It could check up on Member States to make sure that EU legislation is transposed within the required time limit. The question would then be superfluous.
I am thinking here of the following examples: the delayed transposition of the Package Holiday Directive, the judgment of the European Court of Justice, and the Time-Sharing Directive which, if I remember rightly, has to be transposed by the end of May 1997. Unfortunately there is still a lot of abuse in this sector. We fully and entirely support the proposed action plan on consumer access to justice and the settlement of consumer disputes, on which Mr Florio has drawn up his report. We are also of the opinion that preference should be given to the out-ofcourt settlement of disputes, conducted on a transfrontier basis by means of a standard form and in collaboration with consumer complaints bodies nominated by the Member States. This will save the consumer both time and money. However, in-court proceedings should not be ruled out altogether.
Our committee is asking that the Commission should without fail take care to ensure that Member States only approve those arbitration or conciliation bodies that meet the minimum requirements set out in the action plan. To put it more simply, these bodies must be independent and they must operate transparently. In my own country, this has not been the case so far. In addition, all types of product and service must be covered by clearing agencies of this kind. This is not guaranteed throughout the fifteen EU Member States, but it is essential if out-ofcourt settlement procedures are to be successful.
Finally, I should like to make one more request to the Commission. In-court procedures should not be ruled out, even in future, especially where the economic value of the dispute is high. Can the Commission come to some kind of arrangement or agreement with the Member States on the question of how a consumer whose claim has been upheld in a court in his own country can make sure that that claim is enforced in another Member State? This is not a problem that I have just plucked out of the air. It is a fact, and we must find a solution if we want the consumer to have confidence in the internal market.
Mr President, ladies and gentlemen, the citizens of Europe are first and foremost consumers. This is particularly obvious at the moment, as the Christmas shopping period gets underway. Now that the internal market has been completed, the barriers have fallen, and cross-border business transactions are increasing, together, of course, with all the problems associated with them. This is a subject that is particularly important for the European Union, because it is only by pursuing an appropriate consumer policy that the Union can prove that its policies are of direct benefit to its citizens.
The fact that this need is recognized is reflected in Article 129 of the Maastricht Treaty. This expressly makes it possible for specific actions which will support and extend consumer policy in the Member States. This task is being performed both by the communication from the Commission concerning an action plan, which is what we are discussing at the moment, and by the proposal for a directive on injunctions for the protection of consumers' interests. Both of these proposals attempt to achieve optimum consumer protection while strictly adhering to the principle of subsidiarity, since they do not encroach upon the procedural law of individual Member States. At least, this is what the Commission has expressly assured us, and it was this point that was central to the discussions within the Committee on Legal Affairs and Citizens' Rights. In my opinion, we have been successful, in Mr Aldea's report, in taking this aspect into account. The report improves upon the Commission proposal in that it places more emphasis on the need to take into account the situations in individual Member States regarding procedural law - situations that are still very different -, without, however, losing sight of the objective of a uniform level of consumer protection.
As far as the Commission's action plan is concerned, it was generally agreed that the European Parliament would not be satisfied simply with evaluating this action plan, but also wanted its own suggestions incorporated into the plan. For example, we placed particular emphasis on the out-of-court settlement of consumer disputes, which would make it possible for people to resolve their disputes reasonably quickly and cheaply. Impartiality, efficiency and transparency are the most important things here, and in-court proceedings must not be ruled out entirely. Only an effective consumer policy will protect the interests of the public, and I believe that both of these reports meet this requirement.
Mr President, I will not repeat what the previous speakers have said; but my compliments both to Mr Verde i Aldea and Mr Florio. Luckily the reports were discussed by the two previous speakers, so I will not waste my time on their contents, but will speak on my amendments. I will do so in my own language.
Mr President, I put down two amendments on two things about which I would appreciate the Commission's views. One reflects my insistence that, since the Commission has established a list of six minimum criteria, before an extrajudicial procedure is begun, both producers and consumers must be consulted on the way in which that is to be done and the criteria which must be met. Mr Florio originally rejected that amendment but later accepted it. That is why I tabled it again before the plenary. And it seems to me perfectly logical that this should be the rule. My second amendment concerns the combining of cases, because the big problem is this: how and at what juncture can actions by different consumers against a single producer in the Community be combined? What we envisaged in our amendment is that when a number of consumers each initiate separate proceedings the consumer bodies can nevertheless combine those different actions and together select one place from which to pursue the action. I should like to hear what the Commission thinks about this too.
Mr President, Commissioner, first of all I should like to thank the Commission for its initiative in favour of protecting consumer interests in transfrontier disputes. I should also like to thank the two rapporteurs for all that they have done towards the progress and further clarification of this initiative. I hope this makes it clear that I am speaking in favour of both reports, as I did in the Committee on Legal Affairs and Citizens' Rights.
I hope I may be allowed to make two critical comments. These concern amendments, and the first one refers to Amendment No 16. In my opinion this proposal is contrary to the spirit and letter of EU law, which allows regulations to be tightened up in line with EU law, but must not go against this tendency by, for example, minimizing the opportunities for group actions.
The second comment is an emphatic endorsement of Amendment No 1 by the Committee on the Environment, Public Health and Consumer Protection. Limiting the legal basis of the draft directive to Article 100a would make consumers' interests subordinate to the operation of the common market, whereas the reverse hierarchy is the correct one. Therefore, in my opinion, Article 129 must be added, which interprets consumers' interests in a wider sense, rather than merely in relation to the smooth operation of the market. Consumers' interests and consumers' rights, Mr Florio, whether sacrosanct or not, are still citizens' rights.
Mr President, Madam Commissioner, it is truly an honour and a pleasure for me to begin by thanking Mr Verde i Aldea for his excellent work - excellent not only from an objective standpoint but also from a subjective standpoint. I refer to the spirit of cooperation and comradeship which has prevailed throughout the drafting of this report. Similar comments should also, by rights, be applied to the extremely valuable work carried out by the second rapporteur in this debate, Mr Florio.
I would point to the attitude of collaboration on the part of the entire Commission team regarding these two reports, which is no small thing. On behalf of the Group of the European People's Party, I confirm the global vote in favour of the Florio report and, in connection with the Green Paper, support for all the amendments of the Committee on Legal Affairs, with the regrettable exception, Mrs Kuhn, of Amendment No 5. Naturally, we are all in agreement as to the basics but, in legal texts, by which I mean those which, unlike the one we were concerned with a few minutes ago, have a direct binding effect, it is necessary to assess the technical and legal weight of the words. Nor can we lend our support to the supplementary amendments tabled by the Socialist Group, likewise on strict technical and legal grounds which are, however, indeed contained in the amendments tabled by my colleague from the Green Group and, generally speaking, drawn up by the Committee on Legal Affairs which, Madam Commissioner, I believe substantially improve the technical quality of the text while retaining its spirit.
And now, in this short time granted me by the absence of my colleague, Mr Añoveros, I would like to step back from my position as a representative of European citizens and speak to you, at this late-evening gathering which lends itself to confidences, as an ordinary citizen. It is my belief that these two topics are important: both Commission action for consumer access to justice and this proposal for a directive. I believe many of us are of the opinion that progress on to the third phase of monetary union is important, that the macroeconomic significance cannot be overestimated, that all economic matters in general are of singular importance, but we, as citizens, need to feel this closeness afforded us by Law, this closeness afforded us by access to Justice, this opportunity to unburden ourselves of our, albeit minor, concerns, to seek the protection of judges and the courts, and to be able to do so easily and smoothly even when lodging the claim before someone who is not a citizen of the same Member State. Only when this has been achieved, when this has been established on the basis of a workable criterion, will we ordinary citizens have the impression that the European Union, Mr President, Madam Commissioner, is anything more than one enormous market-place.
I would conclude by saying that I have spoken as a citizen and not as a consumer, because I believe that the consumer is simply a market variable, buying or selling his capacity to work, and the citizen is this consumer assisted by the Law and protected by law and, for this precise reason, capable of having recourse to the courts in order to exercise these rights and to take advantage of the protection granted by this law.
Mr President, ladies and gentlemen, I must begin by thanking you for accepting the highly innovative spirit of these two proposals, which admittedly have only a limited ambition in this context but which I believe are innovative in their approach to the citizen and the attitude to the law they represent. As I have said many times, I believe that the issue is not so much consumer protection, as if consumers were unable to protect themselves, but rather the regulations and the rights which consumers, as European citizens, can and must exercise. In this context, even though it is a somewhat innovative concept and one which, perhaps, not many Member States will yet be ready to accept, I believe that the positive way in which Parliament, to judge from the course of the debate, intends to receive this approach will reassure the Commission after the difficulties it has undoubtedly encountered in making the other institutional partners understand that the novelty of this approach will not damage the relationship between the citizen and the European Union. Rather, it is based not on safeguards to be conceded, as if we were generously dispensing this or that favour every now and then, but on information provided by us in our capacity as legislators - as persons who lay down the ground rules for the market and the European Union to govern the interplay between the various actors in this forum.
My starting point is the action plan on consumer access, which was adopted in February last year. It seems to me that there is one point I should add to Mr Florio's excellent report: basically, I am trying to clarify a fundamental but uncomfortable truth. That fundamental truth is that although it is important to adopt good laws, it is not enough unless the citizens can make use of those laws. This may be a truism, but the fact remains that when the time comes for the laws to be applied, the harsh realities come to the surface and all the problems arise.
All uncomfortable truths come to light slowly, and this one was no exception. I am thinking in particular - if the Member States concerned will forgive me - of the discussions that began long ago in the Council on this difficult topic. Fortunately, Parliament and the Commission had sufficient patience and tenacity, and among the many resolutions which you adopted I recall one dating from April 1994, in the wake of the Green Paper presented by the Commission in 1993, which encouraged us to continue along the lines we had adopted. Today, for the first time, the European Parliament has the opportunity to give its verdict on a number of practical initiatives, and the report Mr Florio has presented represents an important step in that direction.
As a final point on this aspect of the matter, paraphrasing President Delors, as it were, may I also say that the European Union does not always succeed in providing itself with the resources to achieve its own ambitions. I say this because, although I entirely endorse all the suggestions contained in the report, the fact remains that the Commission, and DG XXIV in particular, presently lack the resources, both financial and human, to implement them, although our attitude to a good many of them is one not just of agreement but of a degree of enthusiasm. The fact remains that, as things stand at present, a good many of these recommendations are difficult to put into practice. I say this in all frankness, so as not to arouse false expectations, and I also say it here because Parliament is a budgetary authority. Parliament, despite its difficult relations with the Council, can try - and I am sure it will try - to increase its powers of action in some way: approving resolutions is all very well, and they certainly represent a step forward, but if we are then left with a budget which is 0.027 % of the European Union budget - and please don't forget the zeroes, because they matter in this instance, so I repeat, 0.027 % of the European Union budget - well, miracles may always happen, but sometimes they do not.
Moving onto the second report, the one presented by Mr Verde i Aldea, I believe that his report has a clear value and clear limitations. The value is that it lays down principles, in the hope that this will have an encouraging effect in connection with other subjects, other areas. It certainly brings a fresh look to the relations between citizens and institutions, especially the legal institutions. Precisely for this reason, I believe that the proposal made by the Commission has positive aspects: in that sense, I recognize both the value and the limitations of that proposal, as highlighted by the honourable rapporteur, and I shall return to them in due course.
As far as the amendments are concerned, the Commission is in such agreement with the spirit of the report that, give or take one or two formal amendments, it accepts virtually all of them; specifically, 20 of the 25 proposed by Parliament. I think I should, nevertheless, offer some explanation regarding the few amendments which the Commission feels unable to accept. I refer in particular to Amendments Nos 5, 6, 12, 19 and 25, the only ones which the Commission feels it cannot accept. In particular, with reference to Amendment No 12, I would like, as a former colleague, to draw your attention to the paradoxical consequences which would result from acceptance of the amendment as presently worded. Forgive my frankness, but to accept a situation where the legal remedies provided by this directive would apply - and I quote the amendment - ' in so far as the legal system of the Member State concerned so permits' is, frankly, equivalent to completely destroying the sense of Article 2, and hence of the directive as a whole. If Parliament's intention is to make it possible to do what can already be done, I think you would agree that there is no point in our producing a directive. If it is possible to do what can already be done at national level, then perhaps a serious ambiguity exists. However, on a careful reading of the dossier as presented, I feel I must make that comment, that remark. I feel sure that the European Parliament has no intention of destroying the meaning of Article 2, and hence of the entire directive. I hope that you will give consideration to this appeal of mine, and take a closer or more detailed look at these aspects.
As regards Amendments Nos 6, 19 and 25, which relate to consumer organizations at European level, it seems to me that these amendments would introduce an obligation which would be incompatible with the principle of proportionality, or in the present case with the recitals of the proposal for a directive. Moreover, in the absence of any definition of what constitutes an organization operating at European level - which is a somewhat vague expression - the acceptance of these amendments would create serious problems of interpretation. I invite honourable Members simply to open the Yellow Pages of the Brussels telephone directory, but to save you the trouble I can tell you that my staff have counted 600 European consumer organizations there. So I form the impression that the vagueness of the definition would be no help to us here.
As far as Amendment No 5 is concerned, it seems to me impossible to accept it because what discriminates against national organizations may be certain existing national legal systems rather than the case law which those legal systems are required to apply, in the absence of Community regulations capable of solving the problem.
Overall, subject to those reflections and despite a few discrepancies, the Commission is pleased to find itself in such agreement with the European Parliament.
Let me add just a few words addressed to Mrs Kuhn, who raised two specific problems. First, the Commission believes that the European Parliament's Committee on Legal Affairs was right in saying that, on the basis of European Court of Justice case law - the Frankovic judgement - failure to transpose a directive or delay in doing so can be grounds for complaint against the defaulting Member State: that State can then be required to compensate individuals for damage suffered because of such failure or delay. This is a procedure which can and must be followed.
In reply to Mrs Kuhn's second question, I will say that the directive is intended to ensure the application of existing Community law, and is therefore limited to the inhibitory aspects. Regarding the compensation aspects, the Commission has at present proposed these in the context of the action plan and not of the directive. It seems to me that, as things stand at the moment, this may be a very acceptable first step.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Biosafety
The next item is the joint debate on the following oral questions:
B4-1217/96/rev. 1 - O-0209/96/rev. 1 by Mrs Breyer, Mr Lannoye, Mr Tamino and Mrs Ahern, on behalf of the Green Group in the European Parliament, to the Commission, on biosafety and food security; -B4-1220/96 - O-0239/96 by Mrs Roth-Behrendt, on behalf of the Group of the Party of European Socialists, to the Commission, on biosafety and food security; -B4-1222/96 - O-0243/96 by Mr Eisma, on behalf of the Group of the European Liberal Democratic and Reformist Party, to the Commission, on biosafety; -B4-1223/96 - O-0244/96 by Mr Cabrol, on behalf of the Union for Europe Group, to the Commission, on biosafety-B4-1224/96-0-0245/96 by Mrs Oomen-Ruijten and Mr Florenz, on behalf of the Group of the European People's Party, to the Commission, on biosafety and food security.
Mr President, first of all, a genetically modified foodstuff (Monsanto's GMO soya beans) has been authorized for human consumption without any special labelling! Consumers are being deprived of their right to decide, and in addition to this, the Commission's constant invoking of the principle of transparency is just empty words. It is quite right that this business should have caused a storm of indignation among consumer organizations and environmental organizations. Not only has the citizen's right to make a free decision been trampled underfoot: health protection has been given the same treatment! The existing loopholes in controls and security, not only in the case of soya beans but also in the case of future applications to place GMO foodstuffs on the market, are disastrous and scandalous. For example, it is now known that when these genetically modified soya beans were being bred, the new active substance was not tested at all. Studies showing that glysophate produces substances similar to oestrogen were disregarded, as was the allergy risk. This afternoon, Mrs Bjerregaard said that a ban on imports is possible if new information becomes available.
Hence our question: what are you going to do in the light of large amount of new information that is now available? Will you use these studies as grounds for introducing an import ban? How will you respond to the urgent desire on the part of consumers and the wholesale and retail trade to see these foodstuffs stored separately and given special labels? In answer to a written question, you have admitted that you have absolutely no idea, and will first of all have to assess the risks, for example the risk that genetically modified maize might be being imported illegally into the European Union. Genetically modified soya beans are only allowed to be imported for further processing, yet there have been numerous cases of feedback from the inspection authorities of Member States which show that these inspections are just not taking place! This means that these restrictions are not being policed. So what measures are you taking to remedy this lack of control?
If these specific questions remain unanswered, then we shall ask you to prohibit the marketing of genetically modified foodstuffs until the risks have been removed and the appropriate controls have been put in place. Preventive measures to protect health must be given priority over industrial interests. Consumers must not be downgraded to the status of guinea pigs...
I am very sorry. It is always a problem for those who take part in the last debate, but the Conference of Presidents in their wisdom have given me 30 minutes for this debate and 37 and a half minutes of speaking time. I cannot fit everybody in if we carry on taking extra time.
Mr President, the principles of precaution and prevention regarding the environment in the European Union and the health of our citizens are enshrined in the Treaty. This means that it is also enshrined in the Treaty that before genetically modified organisms, foodstuffs and plants can be placed on the market, tests have to be carried out. So we must ask ourselves - and here I agree with Mrs Breyer - what genetically modified plants, organisms and seeds actually mean in the limited amount of space that we have here in Europe. What influence do they have on the balance of nature and on biological diversity? And the most important question is what will it mean for wild species and for the plants of our continent if crosses occur, or are capable of occurring. Are we going to have plants that will rampage like tanks over all the other plants, because they are herbicideresistant? And here I must say that as far as I am concerned, herbicide resistance in a plant is in itself a perversion. If I shower a plant with pesticide, so that all other plants die, then that is certainly not the way towards the sustainable development of our agriculture and our environment.
The effects on human health, according to Directive 90/220, are to be tested by means of long-term studies. I wonder where these studies are in the case of the genetically modified soya beans that have now been approved. Where are the studies to determine what will happen when human beings eat genetically modified products over a long period of time, and whether there any knock-on effects when animals are fed with genetically modified feedingstuffs, thereby modifying the food chain? These questions would also have to be resolved by means of long-term studies, and the results would have to be made public. Here I agree absolutely with the Commissioner, Mrs Bonino, that it is not a question of protecting consumers as if they were incapable, but rather it is a question of informing them and of creating a climate of clarity and openness.
I should also like to mention another point here. In the United States, for some time now there has been a simplified testing procedure for genetically modified products and foodstuffs, thanks to legislation introduced by the former Vice-President, Dan Quayle. I would very much like to have known whether this genetically modified soya produced by Monsanto might in certain circumstances fall within the relevant period of time, and whether the tests really are equivalent to those that have to be undertaken in accordance with our Directive 90/220. I am of the opinion that it is necessary to tell the public what is happening here. I believe that it is absolutely essential to keep genetically modified products and traditional products separate, because otherwise the supporters of the free market will destroy consumer choice.
Mr President, what we must avoid in debates like this on biotechnology is allowing emotion to prevail over reason. Biotechnology is not by definition a bad thing; it actually offers much that is good. But not without some dangers. Those dangers must be contained by policy, or at least a case-by-case assessment is needed of the kind now being conducted over soya beans. In the specific case of soya beans all manner of independent bodies have ruled that soya beans can safely be processed and consumed without danger to humans and the environment, and the pesticide to which they have been made resistant is less damaging to the environment than the agents currently used in processing soya. But nevertheless it is a worrying development to see the chemical industry so deeply involved in biotechnology. If crops are made resistant to pesticides it could push up consumption of them enormously, whilst resistance to diseases and pests would benefit the environment, so we are warning Monsanto, for example, because if they misuse the situation as it has developed, the European Parliament will immediately take action.
The environment and the consumer interest must be central to this debate. For these reasons my group is in favour of labelling genetically modified foods, but only where the presence of genetically modified organisms can be identified. Given that the oil from transgenic soya is chemically identical to that of conventional soya, there would seem to be no point in labelling this oil. The European industry must use its influence to ensure that transgenic soya is supplied separately, because that industry is a very large customer and must be able to insist that the Americans, for example, send us the transgenic soya beans separately from the ordinary ones, because in this way the raw transgenic bean can be labelled. The processor, for example Unilever, can then decide whether or not it wants to use this transgenic bean. And if the consumer, for whatever reason, does not want this transgenic soya, or products of it, that preference must be accommodated. We respect the wish of the individual consumer and that wish can be accommodated by labelling soya beans separately.
Mr President, ladies and gentlemen, as a pharmacist, I should like to express may opinion, in connection with these questions, on the protection of human health - something that has been mentioned frequently. The genetically modified soya bean produced by Monsanto has been approved under Directive 90/220 on the deliberate release into the environment of genetically modified organisms. The aim of this directive is to protect human health and the environment, by means of strict approval procedures and environmental acceptability tests. With regard to the health tests laid down by this directive, particular emphasis is given to the allergenic aspects of these products. Scientific tests on the soya bean have shown that this product is harmless to human health and to the environment, and that it does not cause any increased allergic reaction, compared with the traditional soya bean. The much-quoted problem of allergenicity can be traced back to tests on a different species of soya bean, in which a Brazil nut protein was introduced into the soya beans. It is a well-known fact that many people show an allergic reaction to the Brazil nut protein, and this was also the case with the tests on the soya beans that had been modified in this way. The tests were therefore halted, and those soya beans were never placed on the market as a product.
I should also like to refer to the point made in the resolutions that we are considering, with reference to the drafting of a novel-food regulation. In March of this year, Parliament accepted six amendments. In Amendment No 51 we clearly refer to genetically modified organisms, and not to genetically modified substances, which is what the resolution now refers to. The word 'substances' would also include dead matter, but this was not the intention of this amendment.
Secondly, I do not think that it is appropriate for us, by means of such a resolution, to anticipate the talks that are going on within the mediation committee. If we want the public to accept modern biotechnology - and this is something that is essential - then in addition to providing factual information, we must talk about the risks. It is not possible, in life, to eliminate risk entirely, but I believe it is irresponsible to cause people anxiety about fears that are scientifically groundless.
Mr President, can I just preface my remarks by saying first of all, as you pointed out yourself, that a period has been allocated for this debate which is shorter than the amount of speaking time allocated to the honourable Members who rightly want to intervene. I understand that it is the convention that the Commission responds at this stage in the immediate wake of those who have put down questions. I will certainly do that. Five minutes have been allocated to me to respond to questions of considerable substance and complexity. I therefore will take precisely five minutes and I will not get through the answers that I have here, but I will sit down then and provide the rest of the answer through the post of Parliament to the honourable Members who have asked the questions.
I also take this opportunity to say that the Commission wants to be accountable, but it is only possible to be accountable when the procedures allow it. I hope, therefore, that there will be some further attention to procedures so that we can be accountable.
In answer to the questions, according to Article 4 of Directive 90/220, Member States are responsible for ensuring that the competent authority organizes inspections and other control measures as appropriate to ensure compliance with that directive. Consequently, it is the obligation of Member States to ensure, through appropriate controls or other measures, that there is adherence to the conditions of the consent granted for a genetically modified organism product in accordance with Directive 90/220.
The directive stipulates that before a genetically modified product is placed on the market an assessment of the potential risks for human health and the environment should be carried out. For all the products authorized so far the Commission has been satisfied that on the basis of the evidence provided, it is unlikely that any adverse effects on human health and the environment, as defined by the directive, can be expected. The Commission is further reassured by the safety provisions of the directive, in particular Articles 11, 6 and 16 which ensure that any new information which indicates the existence of any risks that were previously unforeseen will be forwarded and the consent will be modified or revoked accordingly.
In April this year, as the House will know, the Commission took a decision relating to the placing on the market of the genetically modified soyabeans for certain uses. This decision allowed a consent to be issued to Monsanto Europe by the competent authority of the United Kingdom for the specific purposes, and I quote 'of handling in the environment during import, before and during storage and before and during its processing to non-viable products' . The consent issued does not cover the processed non-viable products derived from these soyabeans since these are not organisms and are therefore not covered by the directive. It must, therefore, be pointed out that the assessment of the potential effects on human health which was carried out under the directive took into account the fact that the soyabeans would be processed to products that would eventually enter the food chain. Furthermore, Monsanto, as the notifier, voluntarily submitted an additional dossier which included a full food assessment of the processed product which covered aspects which are not examined by Directive 90/220, such as nutritional equivalents.
The Commission adopted its decision on the placing on the market of the Monsanto soyabeans following a favourable opinion by the regulatory committee established by Directive 90/220. Since the date of the adoption, the Commission has not been aware of any new information that would justify an amendment to the decision. In its decision the Commission indicated that, according to the evaluation carried out under Directive 90/220, there is no reason to believe that there will be any adverse effects on human health and the environment from the uses notified. It was also indicated that there are no safety reasons justifying the segregation of this product from other soyabeans and no safety reasons which justify mentioning on the label that the product has been obtained by genetic modification.
The Commission has already recognized the concerns of an increasing number of consumers with regard to genetically modified foodstuffs by submitting a proposal for a regulation on novel foods. This regulation, when adopted, will cover all the aspects that are relevant to the assessment of food and foodstuffs.
The remainder of the answer, which is comprehensive and thorough, Mr President, will be provided to all of the honourable Members who put down the original questions. My five minutes are up.
Thank you, Commissioner, for your understanding about the time. I think we share the view that the way the time is allocated is entirely unsatisfactory.
Mr President, consumers are extremely anxious about the food that they are being presented with in the shops. In particular, they are very disturbed that soya bean protein from genetically modified plants is likely to become part of dozens of products they buy without any labelling whatsoever.
There are many arguments about whether or not these new genetically modified foods are desirable or necessary. Some people are concerned about safety for our environment, some about health risks and whether scientists really know what they are letting us in for. Some of the arguments about ethics and food safety have already been debated here in the passage through this House of the novel foods directive.
People have grave concerns at the moment because in the absence of the novel foods directive - which is not yet in place - we do not yet have a product-approval system of sufficient standing to deal with these products. Quite frankly, it is astonishing that the Commission has seen fit to licence the imports of Monsanto soya beans so quickly, when the tests they have passed in the USA have been minimal.
Now we hear from the press that the Commission is about to approve a controversial strain of genetically modified maize, developed by Ciba Geigy, apparently to defuse a potential transatlantic trade war.
The production and marketing of these new products, which are at least, to some extent, being developed to be more resistant to herbicides - therefore encouraging even more use of dangerous herbicides in farming - is potentially massively dangerous to biodiversity. Have we not seen enough damage from pesticides? Has nobody in the Commission read Rachel Carson's The Silent Spring ? Why the haste? Why do we have to bend over backwards in the face of serious consumer disquiet to licence these products just because they are there and just because industry is piling on the pressure?
I refer to the questions tabled by the PSE Group and I hope the Commission has some real answers. I have the greatest sympathy with the position of the Commission today on many counts. We have handled our business very badly in Parliament.
But the bottom line in all this has to be labelling. The most important thing is that people absolutely must have the right to know and to make their own choice about the food they eat. How can the Commission even think about allowing these controversial products on the market without clear labelling information for consumers as to what they are? The present situation is completely unacceptable for consumers, potentially risky and flagrantly dangerous for environmental protection. I must ask the Commission to reconsider its actions, take a closer look at all these products from every possible angle and ensure that all genetically modified food products are clearly labelled for the consumer from now on.
Mr President, the introduction of herbicide-resistant soya lends increased urgency to the question of genetically modified organisms. It is normal that we should give proper consideration to current developments in the food industry. The consumer has every right to be informed of any risks inherent in the new technology of genetic manipulation. But information must be objective and not based on pamphlets or suitably slanted data from the industry. It is unfortunate that the European legislation on novel foods and more specifically on labelling has not yet been approved and implemented, because that would have prevented some of the hoo-hah surrounding this subject.
Like other members of my group I do not agree with point 3 of the joint resolution that measures are needed to keep all foods containing genetically modified organisms separate from other foods. Nor do I agree with point 8 about labelling. I would like to call for the consumer to be better informed now and as a matter of urgency, through information campaigns. Every time there is a debate on biotechnology or genetic manipulation the man in the street mistakenly thinks of that horrible picture of a mouse with a human ear grafted on to it. Such misconceptions must be eliminated by means of clear and above all objective information.
Lastly I urge the Commission to concentrate on revising directive 90/220 to make procedures more transparent, both for the consumer and the industries concerned. There is talk too of a green paper on food legislation. Can the Commission also tell us when this will be forthcoming?
Mr President, ladies and gentlemen, consumers have a right to information about the use of genetically modified organisms in their food. We should demand that those who produce and market food should provide comprehensive labelling. The authorization of genetically modified foodstuffs must only be granted when very stringent scientific criteria have been met. Genetic engineering is also a science of the future, and it is estimated that approximately 8 % of new future job opportunities could be created by this technology.
In medicine, for example in the production of insulin, this technology has been recognized for a long time. It is now possible to save thousands of human lives using this technology. In the food industry too, consumers must be guaranteed absolute safety, and all risks should be ruled out. Special, controllable approval procedures form the basis for the harmless use of genetically improved foodstuffs.
For ethical reasons too, comprehensive labelling is absolutely essential. Labelling provides additional security for the consumer. He can decide for himself whether or not he wants to use the product that has previously been scientifically tested. If market research findings are correct, i.e. that about 80 % of the population reject these products, then they will not be successful, and so they will automatically be withdrawn from the market. It is only possible to place them on the market when they have been approved by the experts.
Allergies are a danger to consumers; there is no doubt about that. However, scientists tell us that they can be prevented by the proper use of genetic engineering. We know that the use of genetic engineering can also help to reduce the amount of pesticides used as well as the use of fertilizers, and this in turn would bring environmental advantages, in the shape of improved soil and water quality. Therefore we really do need to make a conscientious examination of this technology, and not simply condemn it out of hand.
Testing and labelling, however, are absolutely essential for European consumers in all cases. I should like to ask the Commissioner, in all seriousness, whether he shares the opinion of Mr Bangemann on this subject.
Mr President, a few months ago the Commission agreed to the marketing of genetically modified maize, and only the reaction of the Member States persuaded it to retract. The Commission gave its agreement saying, and I quote from the text of the agreement: ' there are no reasons to think that the introduction of the genes in question into the maize will have any adverse impact whatsoever on human health or the environment' . There is no reason to think so? Today, it would seem that there certainly is. Mrs Bjerregaard called a press conference and announced that the scientific committees need more time to reach a decision.
If we refer to the text on soya beans, which also dates from early this year and which resulted in an agreement by the Commission, ' the introduction of the genes in question into soya beans will probably not result in any adverse consequences for health or the environment' . Is this not an identical process to the one that took place in the case of BSE? That is my question. I should prefer not to have to wait ten years to get an answer, thanks to a committee of inquiry set up to examine what happened. I think we need a moratorium on the subject, and I think we need to make legislation more detailed and more strict. We need to ensure the safety of the consumer by adopting a rigorous attitude, and - wouldn't you say, Mr Eisma - not giving in to emotion but relying on reason.
Mr President, this argument has been much discussed in recent weeks, and I think our apprehension is not so much about the soya bean problem alone, I think the fact is that we realize that that decision opens the door to common problems. It is no coincidence that mention has also been made here of the problem of the maize authorization applied for by Ciba, because, among other things, that application concerns not only imports into the European Union but also local production, so that it may give rise to additional complications.
I am not opposed in principle to the use of biotechnology. I believe that innovation is the spice of development, human as well as scientific. Technology needs reliable guidelines, rules, not inextricable mazes. On the other hand, an important change is taking place in the forms of consumption and production, and I believe that the discussion of biotechnology may involve definite advantages for the consumer. It can be used to reduce the use of pesticides and herbicides and to make the nutritional and dietary aspects of food products more effective.
Even so, we do need to understand the anxieties of today's consumers. Their confidence in the safety of agrifood products has been shaken by the BSE affair, and I believe that, without abandoning the innovative and dynamic outlook to which I referred, it is right that we should be extremely cautious, since one false step may indeed cost very dear, and one may be enough. The consumer has the right to information, and I therefore believe that we must identify every means, every instrument and every procedure to ensure that the consumer really does have complete control in the matter of choice, having been provided with all available information.
Commissioner Kinnock, if it is not felt necessary or possible to ensure separate labelling for the genetically modified soya bean, we should be told why, in clear, transparent terms. Let all the information be disclosed to Parliament, let it be stated what inquiries were conducted by the national authority, what the opinion of the European Commission is and, possibly, what authorization procedures were followed in the United States.
Secondly, I believe it is very important to expedite the conclusion of the conciliation procedure on new food products or ingredients, which is still open, because I believe that this too may help to provide a very important framework of rules and procedures which are clear and transparent for all.
Mr President, ladies and gentlemen, for a long time now the soya bean has been regarded as an ideal ingredient in organic and health food. Whether it takes the form of a sandwich spread or a drink, its triumphant progress along the supermarket shelves seemed to be unstoppable. Until now, that is. The first consignment of genetically modified soya beans that arrived in Hamburg last week has slightly dented this image. Are consumers' fears really justified? I believe that we should put consumer protection first. We should insist - and all the speakers have touched on this point - on the labelling of genetically modified foodstuffs.
We always talk about the responsible consumer. The purpose of this newly developed seed is to limit the use of herbicides. With genetic engineering, we now have, for the first time, an opportunity to implement biological pest control on a broad basis, and this will really help to solve environmental problems. There are a great many highyielding crop plants, but I am of the opinion that the breeding of even better plants should not be abandoned. It is urgently necessary in order to provide the world's population with sufficient quantities of food. In the last 40 years the human race has doubled in size, and food production has risen in the same proportion. Forty years ago, if we had tried to combat famine by redistribution alone, which is what many people wanted to do at the time, and still want to do now, then we would have abandoned half of the world's population to face death by starvation. However, since the world's population looks set to grow by a further 2.5 billion people in the next 30 years, bringing the total number to 8 billion, we are going to have to find ways of increasing the available food supply.
Since the world's agricultural land is already being fully used, increased yields can only be achieved by means of better plant material and more efficient management of natural resources. Genetic engineering creates a better starting point for the fight against hunger in the world, and therefore I believe that it is irresponsible not to take advantage of this opportunity but to leave it to others.
May I remind you, Mr President, honourable Members and the Commissioner, that all of us regularly eat oil and flour, and that we buy mayonnaise, bread, sweets, drinks, ice creams and biscuits. These are all products in which we may easily find soya beans; there are hundreds and hundreds of products that contain them. Products for children, dietary products, organic products, for a consumer who requires a natural quality because he is sensitive to these problems. But now, thanks to the Commission's decision, we shall not know whether the soya beans are produced normally or genetically modified, because the labels won't tell us, because that isn't allowed.
So my question is: Commissioner, do you call this respect for the consumer? Do you think this will reassure consumers and give them confidence?
What you have said to us is something we have heard before, ten or twenty years ago, when we were talking about nuclear security, and then we had Chernobyl; ten years ago we were talking about the consequences of intensive farming, and then we had BSE.
Do we have to wait for another disaster to be caused by genetic engineering before we can argue more knowledgeably about these problems? I hope not, but for those very reasons I would like greater attention to be paid, I would like a real evaluation of the environmental impact - not by Monsanto, not by the United States, but in our own countries. It is not just a question of health, it is also a question of safeguarding the future of the environment and the natural equilibria.
Mr President, there is still - as we have clearly seen today - considerable confusion due to conflicting reports of the risks of eating genetically modified food. There is uncertainty over possible allergic reactions and over health generally. After all, a gene is added to the food structure which has never before been a part of it. In the case of soya, the new bean is resistant to the pesticide Roundup, which includes glycophate. It is precisely this agent Roundup, which is added to the genetically modified soya to maximize the crop. Glysophate is regarded as carcinogenic and has reproductive effects. That is our information; the Commission seems to have different information. In addition to potential risks the immense repercussions on the environment are also referred to. Large-scale use of the agent glysophate would infringe the European standards, which are stricter than those in the United States and are based on the principle of prevention. So there too there might be a conflict. As we have already seen, the pesticide Roundup, to which the new soya is resistant, certainly kills a lot of weeds, but it has been found in Australia that it also leads to resistant weed species which then have to be controlled in turn using different agents again. The cost of this, one can safely assume, will be passed on to the consumer. It thus defies comprehension that these new products which are so controversial should already be introduced on to the European market when talks on them between Parliament and the European Council are still ongoing. That beggars belief.
Lastly - and I diverge somewhat - what a coincidence that this debate is taking place just as the United Nations Food Summit is starting in Rome! After an interval of ten years the international community is once more discussing world food and the elimination of hunger. Ten years ago they were also saying that world hunger must be made a thing of the past. The situation has changed. Is there not also an ethical dimension to these genetically modified products like soya? How far are we prepared to go in the further development and increased use of fertile land to produce a dominant product of this kind? And importantly too - the point has been made, we know - is there not a danger that traditional but extremely valuable varieties will be increasingly marginalized? Or to what extent will individuals in giant companies be in a position, through products like soya, to influence the dietary patterns of millions of people or, if things go wrong, to manipulate them?
Mr President, when the Commissioner replies, I would just like to ask him very briefly to respond to three points, which might clear up some of the points raised by my colleagues.
In relation to the genetically modified soya that is coming into the European Union, could the Commissioner clarify that genetic modification in relation to this soya is a technique used in its production but that, in fact, no genetically modified organism is actually present in the final product, which does not differ in composition from ordinary soya - from non-modified soya? The controls that Mrs Pollack and others are asking for are completely impractical.
Secondly, would the Commissioner not like to comment, in the context of the World Food Summit taking place in Rome, on the possible benefits of new technology in the food sector, in regard both to increasing the availability of food to the starving - 840 million people in the world now - and to the availability of new products to consumers, such as ourselves?
Finally, would the Commissioner not like to confirm that the controversy currently taking place over whether or not BT maize should be put on the European market shows the value of having the case-by-case approach which the European Union has adopted and which is, in fact, a great deal more rigorous than that in the United States, which may give us very controversial results? This certainly underlines the need for us as MEPs to be kept in touch with this case-by-case examination, which the Commission and the Member States are undertaking together?
Mr President, I join you in expressing gratitude to the interpreters and regretting the lateness of the hour.
I will try to respond. I will not pretend that my responses will cover all the interesting points raised, but I hope that by picking out a few, I will be able to relate to many of the issues that have come before the House tonight.
First of all, the question of labelling that was raised, amongst others, by Mrs Pollack. The decisions adopted so far are in accordance with the provisions of Directive 90/220. Under this directive no specific labelling which mentions that the product consists of genetically modified organisms can be imposed in the absence of safety reasons. The Commission recognizes the importance of labelling and intends to discuss the issue in the context of a proposal for a revision of this directive.
There were questions relating to allergenicity and the implications of particular products for human health. I respond by saying the consent for the placing on the market of these soya beans has been granted in accordance with the procedures foreseen by Directive 92/220. The risk assessment carried out examined in particular the toxic and allergenic potential of the introduced genes and it was concluded that there was no reasons to believe there would be any adverse effects on human health in the environment from the introduction into soya beans of the genes coding for glysophate tolerance and the chloroplast transit peptide. This means that the Monsanto soya beans are substantially equivalent to non-modified soya varieties already on the market and therefore there is no reason to believe they will represent any risks different from those already associated with other soya bean varieties.
The information supplied by certain Members of this House refers to the allergenic potential of soya beans in general. But that is not a new element since it is well known that all soya beans can be responsible for allergies in some, individual human beings. This information does not constitute new evidence of potential adverse effects from the Monsanto soya beans. Furthermore, the Commission is not aware of any new information which provides evidence of potential adverse effects on human health from the release of the Monsanto soya beans. The Commission is, however, following all the information on the subject so that it can act promptly if evidence of adverse effects comes to light. In such a case, the safety provisions of the directive will be used to modify or revoke the consent.
Finally, on the point raised by Mrs van Putten, and indeed touched upon by others, relating to maximum level of herbicide residues, Directive 92/220 does not cover the effects on human health and the environment of the chemical herbicides that may be used on these genetically modified plants and consequently does not set maximum permissible levels of herbicide residues. That is normally done under other Community legislation.
The Council Directive 96/32 of May 1996 has set a maximum limit of 20 ppm of glysophate residues on soya beans. According to the examination carried out in preparation of this Council decision, the metabolic rate of glysophate in tolerant plants is the same as in non-tolerant, traditional soil varieties. It therefore follows that the Monsanto soya beans can only be imported if they can meet this limit.
I regret the brevity of responses, but as I said, I will happily give the full answer which I had hoped to be able to give earlier to those Members who had set down the questions.
I have received five motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The vote will be taken at 12 noon tomorrow.
(The sitting was closed at 12.15 a.m.)